Exhibit 10.1

EXECUTION VERSION

Deal Cusip: 26747FAE9

Revolver Cusip: 26747FAF6

Term Loan A Cusip: 26747FAG4

CREDIT AGREEMENT

Dated as of December 3, 2012

among

DYCOM INDUSTRIES, INC.,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

SUNTRUST BANK,

PNC BANK, NATIONAL ASSOCIATION,

and

BRANCH BANKING AND TRUST COMPANY,

as Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Managers,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1      1.01   Defined Terms.   
  1      1.02   Other Interpretive Provisions.      30      1.03   Accounting
Terms.      31      1.04   Rounding.      32      1.05   Times of Day.      32
     1.06   Letter of Credit Amounts.      32    ARTICLE II THE COMMITMENTS AND
CREDIT EXTENSIONS      32      2.01   Commitments.      32      2.02  
Borrowings, Conversions and Continuations of Loans.      35      2.03   Letters
of Credit.      36      2.04   Swingline Loans.      46      2.05   Prepayments.
     49      2.06   Termination or Reduction of Aggregate Revolving Commitments.
     51      2.07   Repayment of Loans.      51      2.08   Interest.      52   
  2.09   Fees.      53      2.10   Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.      54      2.11   Evidence of Debt.      54   
  2.12   Payments Generally; Administrative Agent’s Clawback.      55      2.13
  Sharing of Payments by Lenders.      57      2.14   Cash Collateral.      57
     2.15   Defaulting Lenders.      58      2.16   Reverse Dutch Auction
Prepayments      61    ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY     
62      3.01   Taxes.      62      3.02   Illegality.      66      3.03  
Inability to Determine Rates.      67      3.04   Increased Costs.      67     
3.05   Compensation for Losses.      69      3.06   Mitigation Obligations;
Replacement of Lenders.      69      3.07   Survival.      70    ARTICLE IV
GUARANTY      70      4.01   The Guaranty.      70      4.02   Obligations
Unconditional.      70      4.03   Reinstatement.      72      4.04   Certain
Additional Waivers.      72      4.05   Remedies.      72      4.06   Rights of
Contribution.      72      4.07   Guarantee of Payment; Continuing Guarantee.   
  72    ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      73      5.01  
Conditions of Effectiveness.      73      5.02   Conditions to all Credit
Extensions.      76   

 

i



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES      77      6.01   Financial
Condition.      77      6.02   No Material Adverse Change.      78      6.03  
Organization; Existence.      78      6.04   Power; Authorization; Enforceable
Obligations.      78      6.05   Conflict.      78      6.06   No Material
Litigation      79      6.07   No Default.      79      6.08   Taxes.      79   
  6.09   ERISA.      79      6.10   Governmental Regulations, Etc.      80     
6.11   Subsidiaries.      80      6.12   Use of Proceeds.      80      6.13  
Compliance with Laws; Contractual Obligations.      80      6.14   Accuracy and
Completeness of Information.      80      6.15   Environmental Matters.      81
     6.16   Solvency.      82      6.17   Insurance.      82      6.18   Foreign
Assets Control Regulations, Etc.      82      6.19   Compliance with OFAC Rules
and Regulations.      83      6.20   Security Documents.      83    ARTICLE VII
AFFIRMATIVE COVENANTS      83      7.01   Financial Statements.      83     
7.02   Certificates; Other Information.      84      7.03   Notices.      87   
  7.04   Maintenance of Existence; Compliance with Laws; Contractual
Obligations.      88      7.05   Maintenance of Property; Insurance.      88   
  7.06   Inspection of Property; Books and Records; Discussions.      88     
7.07   Financial Covenants.      88      7.08   Use of Proceeds.      89     
7.09   Additional Guarantors.      89      7.10   Payment of Obligations.     
90      7.11   Environmental Laws.      90      7.12   Pledged Equity Interests
     90      7.13   Further Assurances.      91    ARTICLE VIII NEGATIVE
COVENANTS      92      8.01   Indebtedness.      92      8.02   Liens.      93
     8.03   Nature of Business.      93      8.04   Consolidation, Merger, Sale
or Purchase of Assets, etc.      93      8.05   Advances; Investments and Loans.
     95      8.06   Transactions with Affiliates.      95      8.07   Fiscal
Year; Organizational Documents; Senior Subordinated Notes.      95      8.08  
Limitation on Restricted Actions.      96      8.09   Restricted Payments.     
96      8.10   Sale Leasebacks.      97      8.11   No Further Negative Pledges.
     97      8.12   Capital Expenditures.      98   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES      98      9.01   Events of Default.
     98      9.02   Remedies upon Event of Default.      100      9.03  
Application of Funds.      101    ARTICLE X ADMINISTRATIVE AGENT      102     
10.01   Appointment and Authority      102      10.02   Rights as a Lender.     
102      10.03   Exculpatory Provisions.      103      10.04   Reliance by
Administrative Agent.      104      10.05   Delegation of Duties.      104     
10.06   Resignation of Administrative Agent.      104      10.07   Non-Reliance
on Administrative Agent and Other Lenders.      106      10.08   No Other
Duties; Etc.      106      10.09   Administrative Agent May File Proofs of
Claim.      106      10.10   Collateral and Guaranty Matters.      107     
10.11   Secured Treasury Management Agreements and Secured Swap Contracts     
108    ARTICLE XI MISCELLANEOUS      108      11.01   Amendments, Etc.      108
     11.02   Notices; Effectiveness; Electronic Communications.      110     
11.03   No Waiver; Cumulative Remedies; Enforcement.      112      11.04  
Expenses; Indemnity; and Damage Waiver.      113      11.05   Payments Set
Aside.      115      11.06   Successors and Assigns.      115      12.07  
Treatment of Certain Information; Confidentiality.      120      11.08  
Set-off.      121      11.09   Interest Rate Limitation.      121      11.10  
Counterparts; Integration; Effectiveness.      121      11.11   Survival of
Representations and Warranties.      122      11.12   Severability.      122   
  11.13   Replacement of Lenders.      122      11.14   Governing Law;
Jurisdiction; Etc.      123      11.15   Waiver of Right to Trial by Jury.     
124      11.16   No Advisory or Fiduciary Responsibility.      124      11.17  
Electronic Execution of Assignments and Certain Other Documents.      125     
11.18   USA PATRIOT Act Notice.      125   

 

iii



--------------------------------------------------------------------------------

SCHEDULES          1.01    Closing Date Acquisition Target       2.01   
Commitments and Applicable Percentages       2.03    Existing Letters of Credit
      6.11    Subsidiaries       8.01    Indebtedness Existing on the Closing
Date       8.02    Liens Existing on the Closing Date       8.05    Investments
Existing on the Closing Date       11.02    Certain Addresses for Notices      
EXHIBITS       2.01(c)    Form of Lender Joinder Agreement       2.02    Form of
Loan Notice       2.04    Form of Swingline Loan Notice       2.11(a)-1    Form
of Revolving Note       2.11(a)-2    Form of Swingline Note       2.11(a)-3   
Form of Term Note       2.16    Form of Auction Procedures       3.01(e)-1-4   
Form of U.S. Tax Compliance Certificates       5.01(d)    Form of Secretary’s
Certificate       5.01(n)    Form of Solvency Certificate       7.02(b)    Form
of Compliance Certificate       7.09    Form of Guarantor Joinder Agreement   
   11.06(b)    Form of Assignment and Assumption   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of
December 3, 2012 among DYCOM INDUSTRIES, INC., a Florida corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer
(each, as defined herein).

The Borrower has requested that the Lenders provide $400,000,000 in senior
credit facilities (as such amount may be increased to up to $500,000,000
pursuant to the terms and conditions hereof) for the purposes set forth herein,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Credit Agreement, the following terms shall have the meanings
set forth below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.

“Additional Term Loan” has the meaning specified in Section 2.01(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one (1) or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $275,000,000.

 



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, and (b) with respect to each Lender providing a portion
of any Term Loan, the percentage (carried out to the ninth decimal place) the
numerator of which is, prior to funding of the applicable Term Loan, such
Lender’s Term Loan Commitment, and after funding of the applicable Term Loan,
the principal amount of such Lender’s portion of the Term Loan, and the
denominator of which is, prior to funding of the applicable Term Loan, the
aggregate principal amount of the applicable Term Loan Commitments, and after
funding of the applicable Term Loan, the Outstanding Amount of the applicable
Term Loan. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
The Applicable Percentages shall be subject to adjustment as provided in
Section 2.15.

“Applicable Rate” means, with respect to the Commitment Fee, the Letter of
Credit Fee and the Loans, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Pricing

Tier

  

Consolidated Leverage Ratio

   Commitment
Fee     Letter of Credit
Fee for Standby
Letters of
Credit     Letter of Credit
Fee for
Commercial
Letters of
Credit     Eurodollar Rate
Loans     Base Rate
Loans  

1

   Greater than or equal to 2.50:1.0      0.400 %      2.25 %      1.125 %     
2.25 %      1.25 % 

2

   Less than 2.50:1.0 but greater than or equal to 1.75:1.0      0.350 %     
2.00 %      1.00 %      2.00 %      1.00 % 

3

   Less than 1.75:1.0 but greater than or equal to 1.00:1.0      0.300 %     
1.75 %      0.875 %      1.75 %      0.75 % 

4

   Less than 1.00:1.0      0.250 %      1.50 %      0.750 %      1.50 %     
0.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered (and if the Required Lenders do not make such
request the then applicable Pricing Tier in effect shall be maintained) and
shall remain in effect until the date on which such Compliance Certificate is
delivered in accordance with Section 7.02(b),

 

2



--------------------------------------------------------------------------------

whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Leverage Ratio contained in such Compliance Certificate. The
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b) for the fiscal quarter ending January 26,
2013 shall be determined based upon Pricing Tier 2.

The Applicable Rate with respect to any Additional Term Loan established after
the Closing Date in accordance with the terms of Section 2.01(c) shall be
percentages per annum specified in the loan documentation whereby such
Additional Term Loan is established.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve amounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

“Auction” has the meaning specified in Section 2.16(a).

“Auction Manager” has the meaning specified in Section 2.16(a).

“Auction Procedures” means the procedures set forth in Exhibit 2.16.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended July 28, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

 

3



--------------------------------------------------------------------------------

“Bank of America Fee Letter” has the meaning specified in the defined term “Fee
Letters”.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurodollar Rate plus one percent
(1.00%). The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means each of the following: (a) a borrowing of Swingline Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Business” has the meaning specified in Section 6.15(c).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Lease Obligations” means with respect to any Person, the obligations of
such Person to pay rent or other amounts under any Capital Lease.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or the
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means: (a) Dollars; (b) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities)
having maturities, unless such securities are deposited to defease any
indebtedness, of not more than one (1) year from the date of acquisition or
other securities issued by government agencies, including government sponsored
enterprises, having maturities of not more than one (1) year from the date of
acquisition; (c) time deposits maturing no more than thirty (30) days from the
date of creation, certificates of deposit and eurodollar time deposits with
maturities of one (1) year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one (1) year and overnight bank
deposits, in each case, with any Lender party to this Credit Agreement or with
any domestic commercial bank having capital and surplus in excess of
$250,000,000; (d) repurchase obligations with a term of not more than thirty
(30) days for underlying securities of the types described in clauses (b) and
(c) above entered into with any financial institution meeting the qualifications
specified in clause (c) above; (e) any money market deposit account issued or
offered by any Lender party to this Credit Agreement or with any U.S. commercial
bank having capital and surplus in excess of $250,000,000; (f) commercial paper
having one of the three highest ratings obtainable from Moody’s or S&P and in
each case maturing within one (1) year after the date of acquisition;
(g) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States of America or by any political subdivision or
taxing authority thereof, rated at least “BBB” (or any comparable rating) by
Moody’s or S&P and having maturities of not more than one (1) year from the date
of acquisition; (h) money market funds that invest primarily in Cash Equivalents
of the kinds described in clauses (a) through (g) of this definition; and (i) in
the case of Subsidiaries of the Borrower that are not Domestic Subsidiaries,
substantially similar instruments to those set forth in clauses (a) through (h)
above.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any Law, rule,
regulation or treaty, (b) any change in any Law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means (a) any Person or two (2) or more Persons acting in
concert shall have acquired “beneficial ownership,” directly or indirectly, of,
or shall have acquired by contract or otherwise, or control over, Voting Stock
of the Borrower (or other securities convertible into such Voting Stock)
representing thirty-five percent (35%) or more of the combined voting power of
all Voting Stock of the Borrower, or (b) Continuing Directors shall cease for
any reason to constitute a majority of the members of the board of directors of
the Borrower then in office. As used herein, “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the SEC under the Securities Act of 1934.

“Closing Date” means December 3, 2012.

“Closing Date Acquisition” means the Acquisition of the Closing Date Acquisition
Target on the Closing Date in accordance with the terms and provisions of the
Closing Date Acquisition Purchase Agreement.

 

5



--------------------------------------------------------------------------------

“Closing Date Acquisition Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of December 3, 2012, between the Borrower, the Closing Date
Acquisition Purchaser and the Closing Date Acquisition Sellers (including all
schedules and exhibits thereto).

“Closing Date Acquisition Purchaser” means PBG ACQUISITION III, LLC, a Delaware
limited liability company and wholly-owned subsidiary of Dycom Industries, Inc.

“Closing Date Acquisition Sellers” means QUANTA SERVICES, INC., a Delaware
corporation and INFRASOURCE FI, LLC, a Delaware limited liability company
(formerly known as InfraSource Incorporated).

“Closing Date Acquisition Target” means those certain entities set forth on
Schedule 1.01 hereto.

“Closing Date Material Adverse Effect” has the meaning specified in
Section 5.01(h).

“Collateral” means a collective reference to the Equity Interests with respect
to which Liens in favor of the Administrative Agent, for the benefit of itself
and the Secured Parties, are purported to be granted pursuant to and in
accordance with the terms of the Security Documents.

“Collateral Release Date” means the date upon which the Borrower’s corporate
family rating from Moody’s and the corporate rating from S&P are at least Baa3
and BBB-, respectively (in each case with a stable or better outlook) and the
Borrower shall have delivered to the Administrative Agent evidence of such
ratings.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or each Term Loan Commitment of such Lender.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP, all
capital expenditures but excluding expenditures to the extent made (a) with the
proceeds of any Involuntary Disposition used to purchase property that is useful
in the business of the Borrower and its Subsidiaries, (b) in connection with any
Permitted Acquisition and (c) in connection with any Capital Leases.

“Consolidated Capital Proceeds” means, for the applicable period, the proceeds
from the sale of property, plant or equipment and other fixed assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis as determined
in accordance with GAAP.

“Consolidated EBITDA” means, for the applicable period, the sum of
(a) Consolidated Net Income for such period, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(i) the Consolidated Interest Expense for such period deducted in determining
Consolidated Net Income, (ii) the income tax expense for such period deducted in
determining Consolidated Net Income, (iii) the aggregate amount of the
depreciation expense and amortization expense for such period to the extent
deducted in determining Consolidated Net Income, (iv) to the extent included in
Consolidated Net Income, (A) non-cash purchase accounting adjustments in

 

6



--------------------------------------------------------------------------------

accordance with GAAP and (B) cash purchase accounting adjustments in an amount
not to exceed $10,000,000 in the aggregate for all periods from the Closing Date
through the Maturity Date which have been approved in writing by the
Administrative Agent (v) any extraordinary items of loss (or minus any
extraordinary items of gain) for such period recorded in determining
Consolidated Net Income, (v) any non-cash impairment charges for such period
recorded in determining Consolidated Net Income, (vi) any non-cash losses (or
minus any non-cash gains) for such period recorded in determining Consolidated
Net Income, (vii) any stock based compensation expense for such period recorded
in determining Consolidated Net Income, (viii) any Acquisition costs related to
Permitted Acquisitions for such period deducted in determining Consolidated Net
Income in an aggregate amount during such period not to exceed the greater of
(A) $10,000,000 and (B) five percent (5%) of Consolidated EBITDA for such
period, (ix) any restructuring or integration charges related to Permitted
Acquisitions for such period deducted in determining Consolidated Net Income in
an aggregate amount during such period not to exceed the greater of
(A) $10,000,000 and (B) five percent (5%) of Consolidated EBITDA for such period
and (x) charges incurred related to the extinguishment of debt, including, but
not limited to, the write-off of deferred financings fees, to the extent
deducted in determining Consolidated Net Income, in each case determined for the
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP and subject to Section 1.03. Unless expressly indicated otherwise, the
applicable period shall be for the four (4) consecutive fiscal quarters ending
as of the date of computation.

“Consolidated Funded Debt” means Funded Debt of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Consolidated Interest Expense” means, for the applicable period, all interest
expense in accordance with GAAP (including amortization of debt discount,
premium and the interest component under Capital Leases) of the Borrower and its
Restricted Subsidiaries for such period. Unless expressly indicated otherwise,
the applicable period shall be for the four (4) consecutive fiscal quarters
ending most recently prior to the date of computation.

“Consolidated Interest Coverage Ratio” means, for the applicable period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense paid or payable in cash (excluding amortization of debt discount and
premium, debt issuance costs paid in a previous period and interest expense
incurred on tax liabilities) during such period. Unless expressly indicated
otherwise, the applicable period shall be for the four (4) consecutive quarters
ending on the date of computation.

“Consolidated Leverage Ratio” means the ratio of (a) Consolidated Funded Debt on
the date of computation minus up to $100,000,000 of Consolidated Funded Debt
comprised of undrawn Letters of Credit to (b) Consolidated EBITDA for the
applicable period ending on the date of computation. Unless expressly indicated
otherwise, the applicable period shall be for the four (4) consecutive fiscal
quarters ending most recently prior to the date of computation.

“Consolidated Net Income” means, for the applicable period, net income of the
Borrower and its Restricted Subsidiaries on a consolidated basis. Unless
expressly indicated otherwise, the applicable period shall be for the four
(4) consecutive fiscal quarters ending most recently prior to the date of
computation.

“Consolidated Total Assets” means, on the date of computation, (a) the amount of
the Borrower’s consolidated total assets minus (b) the amount of the Borrower’s
consolidated intangible assets, including, without limitation, goodwill,
deferred financing charges and intellectual property, in each case determined
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.

 

7



--------------------------------------------------------------------------------

“Continuing Directors” means, during any period of up to twenty-four
(24) consecutive months commencing after the Closing Date, individuals who at
the beginning of such twenty-four (24) month period were directors of the
Borrower (together with any new director whose election by the Borrower’s board
of directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” has the meaning specified in the introductory paragraph
hereto.

“Credit Documents” means this Credit Agreement, each Note, each Issuer Document,
each Guarantor Joinder Agreement, each Lender Joinder Agreement, the Security
Documents and the Fee Letters.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Parties” means, collectively, the Borrower and each Guarantor.

“Debt Issuance” means the issuance by any Credit Party or any Restricted
Subsidiary of any Indebtedness other than Indebtedness permitted under
Section 8.01.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Laws and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus two percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a

 

8



--------------------------------------------------------------------------------

public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
Default, shall be specifically identified in such writing or public statement),
(c) has failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Credit Party or any Restricted Subsidiary, including any Sale and Leaseback
Transaction and any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is ninety-one (91) days after the Maturity Date. Notwithstanding the
preceding sentence, any Equity Interest that would constitute Disqualified Stock
solely because the holders of the Equity Interest have the right to require the
Borrower to repurchase such Equity Interest upon the occurrence of a change of
control or an asset sale will not constitute Equity Interest if the terms of
such Equity Interest provide that the Borrower may not repurchase or redeem any
such Equity Interest pursuant to such provisions unless such repurchase or
redemption complies with the provisions of Section 8.09. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Credit Agreement will be the maximum amount that the Borrower and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia and that is not a controlled foreign
corporation under Section 957 of the Internal Revenue Code.

 

9



--------------------------------------------------------------------------------

“Earn Out Obligations” means, with respect to an Acquisition, payments by the
Borrower or any Restricted Subsidiary required to be made as a result of
reaching performance targets or milestones. For purposes of determining the
aggregate consideration paid for an Acquisition at the time of such Acquisition,
the amount of any Earn Out Obligations shall be deemed to be the fair value in
accordance with GAAP of the earn out payments in respect thereof.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all applicable foreign, Federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally enforceable requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Credit Agreement.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general,
preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, including, without
limitation, options, warrants and any other “equity security” as defined in Rule
3a11-1 of the Securities Exchange Act of 1934, as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Credit Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Credit Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Credit Party
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate a Pension Plan; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; or (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA.

 

10



--------------------------------------------------------------------------------

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or any successor
thereto as approved by the Administrative Agent if the British Bankers
Association is no longer making a LIBOR Rate available (“LIBOR”), as published
by Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) London Banking Days prior to the commencement of such
Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one (1) month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one (1) month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one (1) minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan the interest rate
on which is determined by reference to the Eurodollar Rate, a rate per annum
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Eurodollar Base Rate for such Base Rate Loan for such day by
(ii) one (1) minus the Eurodollar Reserve Percentage for such Base Rate Loan for
such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five (5) decimal places) in effect on
such day, whether or not applicable to any Lender, under regulations issued from
time to time by the FRB for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurodollar Rate for each outstanding Eurodollar Rate Loan and
for each outstanding Base Rate Loan the interest rate on which is determined by
reference to the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

11



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 4, 2010, among the Borrower, the guarantors party thereto, the lenders
party thereto and Bank of America, as administrative agent, swingline lender and
L/C issuer, as amended by that certain Amendment No. 1, dated as of January 5,
2011 and as further amended, supplemented or modified prior to the date hereof.

“Existing Letters of Credit” means those standby letters of credit outstanding
on the Closing Date and identified on Schedule 2.03.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and proceeds of Involuntary Dispositions) and indemnity payments;
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of insurance or indemnity payments to the extent that such
proceeds, awards or payments are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal

 

12



--------------------------------------------------------------------------------

Funds Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

“Fee Letters” means (a) the letter agreement, dated as of November 7, 2012,
among the Borrower, the Administrative Agent and the Joint Lead Arrangers,
(b) the letter agreement, dated as of November 7, 2012, among the Borrower, Bank
of America and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Bank of
America Fee Letter”), and (c) the letter agreement, date as of November 7, 2012,
among the Borrower, Wells Fargo Bank, National Association, and Wells Fargo
Securities, in each case as amended and modified.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (excluding performance and surety bonds incurred in
the ordinary course of business), debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person incurred, issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within twelve (12) months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, including without limitation Earn
Out Obligations recognized as a liability on the balance sheet of the Borrower
and its Subsidiaries in accordance with GAAP, (e) the principal portion of all
obligations of such Person under Capital Leases, (f) all net obligations of such
Person under Swap Contracts, excluding any portion thereof which would be
accounted for as interest expense under GAAP, (g) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (h) all preferred Equity Interests issued by such

 

13



--------------------------------------------------------------------------------

Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments prior to the
date six (6) months after the Maturity Date, redemption prior to the date six
(6) months after the Maturity Date or other acceleration, (i) the Attributable
Indebtedness of any Sale and Leaseback Transaction, Securitization Transaction
and Synthetic Lease and, without duplication, the principal balance outstanding
under any tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product, (j) all Indebtedness of others of the type
described in clauses (a) through (i) hereof secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, provided that so long as such Indebtedness is
non-recourse to such Person, only the portion of such obligations which is
secured shall constitute Indebtedness hereunder, (k) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person of the type described
in clauses (a) through (i) hereof, and (l) all Indebtedness of the type
described in clauses (a) through (i) hereof of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer;
provided, however, that Funded Debt shall not include Indebtedness among the
Credit Parties and the Restricted Subsidiaries to the extent such Indebtedness
would be eliminated on a consolidated basis.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States that are applicable to the circumstances as of
the date of determination, consistently applied and as in effect from time to
time and subject to the terms of Section 1.03.

“Governmental Authority” means the government of the United States of America,
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement in
substantially the form of Exhibit 7.09, executed and delivered by each Person
that becomes a Guarantor in accordance with the provisions of Section 7.09.

“Guarantors” means (a) any of the Domestic Subsidiaries identified as a
“Guarantor” on the signature pages hereto and (b) any Person which executes a
Guarantor Joinder Agreement in accordance with the terms of this Credit
Agreement, together with their successors and permitted assigns, in each case
until the Guaranty of such Person is released in accordance with the terms of
this Credit Agreement.

“Guaranty” means the guaranty of the Guarantors set forth in Article IV.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or

 

14



--------------------------------------------------------------------------------

purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is not a Material Domestic Subsidiary.

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary of the Borrower
that is not a Material Foreign Subsidiary.

“Immaterial Guarantor” means a Guarantor designated as an “Immaterial Guarantor”
on Schedule 6.11, as such schedule may be amended from time to time, and that is
not required to be a Guarantor pursuant to Section 7.09(b).

“Incremental Credit Facilities” has the meaning specified in Section 2.01(c).

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (excluding performance and surety bonds incurred in
the ordinary course of business), debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within
twelve (12) months of the incurrence thereof) which would appear as liabilities
on a balance sheet of such Person, (e) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
provided that so long as such Indebtedness is non-recourse to such Person, only
the portion of such obligations which is secured shall constitute Indebtedness
hereunder, (g) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (h) the principal portion of all obligations of
such Person under Capital Leases, (i) all net obligations of such Person under
Swap Contracts, (j) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) all preferred Equity Interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments prior to the date six (6) months after the
Maturity Date, redemption prior to the date six (6) months after the Maturity
Date or other acceleration, (l) the principal balance outstanding under any
Synthetic Lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, and (m) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Capital Lease or Synthetic Lease obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

15



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Maturity Date and the date of the final principal amortization payment on any
Term Loan and, in the case of any Swingline Loan, any other dates as may be
mutually agreed upon by the Borrower and the Swingline Lender, and (b) as to any
Eurodollar Rate Loan, the last Business Day of each Interest Period for such
Loan, the date of repayment of principal of such Loan, the Maturity Date and the
date of the final principal amortization payment on any Term Loan, and in
addition, where the applicable Interest Period exceeds three (3) months, the
date every three (3) months after the beginning of such Interest Period. If an
Interest Payment Date falls on a date that is not a Business Day, such Interest
Payment Date shall be deemed to be the immediately succeeding Business Day.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Borrower in its Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date; and

(d) no Interest Period with respect to any Term Loan shall extend beyond any
principal amortization payment date, except to the extent that the portion of
such Loan comprised of Eurodollar Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

16



--------------------------------------------------------------------------------

“Investment” means all investments, in cash or by delivery of property made,
directly or indirectly in, to or from any Person, whether by acquisition of
shares of Equity Interests, property, assets, indebtedness or other obligations
or securities or by loan advance, capital contribution or otherwise.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Credit Party
or any Restricted Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wells Fargo Securities, in their capacities as joint lead arrangers and
joint book managers.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when due or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) with respect to the Existing Letters of Credit, the
issuer of those letters of credit as identified on Schedule 2.03 and (b) Bank of
America in its capacity as issuer of Letters of Credit hereunder and/ or any
Lender appointed by the Borrower (with the consent of the Administrative Agent,
which consent shall not be unreasonably withheld or delayed) as an additional
L/C Issuer pursuant to Section 2.03(l) or a replacement for any L/C Issuer who
is at the time of such appointment a Defaulting Lender, in each case in its
capacity as an issuer of Letters of Credit pursuant to Section 2.03 and together
with its successors and assigns.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, binding requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

17



--------------------------------------------------------------------------------

“Lead Lender” means Bank of America and Wells Fargo Bank, National Association.

“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit 2.01(c), executed and delivered in accordance with the provisions of
Section 2.01(c).

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Credit Agreement and their successors and assigns and, as the context requires,
includes the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $150,000,000 and (b) the Aggregate Revolving Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swingline Loan or Term Loan.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or Term
Loans, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or liabilities of the Credit Parties and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Credit
Parties, taken as a whole, to perform their obligations, when such obligations
are required to be performed, under this Credit Agreement, any of the Notes or
any other Credit Document or

 

18



--------------------------------------------------------------------------------

(c) the validity or enforceability of this Credit Agreement, any of the Notes or
any of the other Credit Documents or the material rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is a Restricted Subsidiary that either: (a) owns assets included in
Consolidated Total Assets having a book value equal to or greater than five
percent (5%) of Consolidated Total Assets as of the most recent fiscal quarter
ended or (b) that accounted for Consolidated EBITDA for the most recently ended
period of four (4) consecutive fiscal quarters equal to or greater than five
percent (5%) of Consolidated EBITDA for the same four (4) fiscal quarter period.

“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
is a Restricted Subsidiary that either: (a) owns assets included in Consolidated
Total Assets having a book value equal to or greater than five percent (5%) of
Consolidated Total Assets as of the most recent fiscal quarter ended or (b) that
accounted for Consolidated EBITDA for the most recently ended period of four
(4) consecutive fiscal quarters equal to or greater than five percent (5%) of
Consolidated EBITDA for the same four (4) fiscal quarter period.

“Materials of Environmental Concern” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Maturity Date” means as to the Revolving Loans, the Term Loan A, the Swingline
Loans and the Letters of Credit (and the related L/C Obligations), December 3,
2017; provided, however, that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
Outstanding Amount of all L/C Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“MNPI” has the meaning specified in Section 2.16(a)(vi).

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Credit Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five
(5) plan years, has made or been obligated to make contributions.

 

19



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including any Credit Party or any ERISA Affiliate) at least two (2) of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Credit Party or any Restricted Subsidiary in respect of any
Disposition, Debt Issuance or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on
the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by any Credit Party
or any Restricted Subsidiary in any Disposition, Debt Issuance or Involuntary
Disposition. Net Cash Proceeds shall not include any cash payments held in
escrow until such time as such amounts are released from escrow.

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice of Date” has the meaning specified in
Section 2.03(b)(iii).

“Notes” means the Revolving Notes, the Swingline Note and the Term Notes,
individually or collectively, as appropriate.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Credit Party or any
Subsidiary and any Swap Contract Provider that is permitted to be incurred
pursuant to Section 8.01(e) and (b) all obligations under any Treasury
Management Agreement between any Credit Party and any Treasury Management Bank.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

20



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 11.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Credit Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisition” means (a) the Closing Date Acquisition and (b) any other
Acquisition or any series of related Acquisitions by a Credit Party of the
assets or a majority of the Voting Stock of a Person that is incorporated,
formed or organized under the laws of the United States (including any state,
commonwealth or territory thereof and the District of Columbia), Canada or any
country in Europe or any division, line of business or other business unit of a
Person that is incorporated, formed or organized under the laws of the United
States (including any state, commonwealth or territory thereof and the District
of Columbia), Canada or any country in Europe (such Person or such division,
line of business or other business unit of such Person referred to herein as the
“Target”), in each case that is a type of business (or assets used in a type of
business) permitted to be engaged in by the Credit Parties and their
Subsidiaries pursuant to Section 8.03 hereof, so long as (a) no Default or Event
of Default shall then exist or would exist after giving effect thereto, (b) the
Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that (i) the Credit Parties will be in compliance on a Pro
Forma Basis with all of the terms and provisions of the financial covenants set
forth in Section 7.07 as of the end of the most recently ended fiscal quarter
and (ii) the Consolidated Leverage Ratio shall be at least 0.25:1.00
(“one-quarter turn”) below the then applicable Consolidated Leverage Ratio after
giving effect to such Acquisition on a Pro Forma Basis, (c) if public, such
Acquisition is not a “hostile” Acquisition and has been approved by the board of
directors, shareholders and/or comparable governing body of the applicable
Credit Party and the Target, (d) the Credit Parties shall have complied to the
reasonable satisfaction of the Administrative Agent with the documentation
requirements in Section 7.02(d), (e) the

 

21



--------------------------------------------------------------------------------

Credit Parties shall have on a Pro Forma Basis after giving effect to such
Acquisition unrestricted cash or unrestricted Cash Equivalents and/or
availability under the Aggregate Revolving Commitments (which the Borrower could
borrow without causing an Event of Default) in an aggregate amount of at least
$40,000,000 and (f) Total Consideration paid for all Acquisitions of Persons
incorporated, formed or organized in any jurisdiction other than any state of
the United States or the District of Columbia shall not exceed $150,000,000
during the period from the Closing Date through the Maturity Date.

“Permitted Dispositions” means Dispositions permitted under Section 8.04(a)(i),
(ii), (iii), (iv), (v), (vii)(A), (vii)(B)(1), (ix) and (x).

“Permitted Investments” means:

(a) cash and Cash Equivalents and other Investments existing as of the Closing
Date and set forth on Schedule 8.05;

(b) receivables owing to the Borrower or any of its Restricted Subsidiaries or
any receivables and advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(c) Investments by any Credit Party to any other Credit Party;

(d) loans and advances to officers, directors and employees in the ordinary
course of business in an aggregate amount not to exceed $1,000,000 at any time
outstanding; provided that such loans and advances shall comply with all
applicable Requirements of Law;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(f) any assignment of intellectual property from the Borrower or any Restricted
Subsidiary to (i) any Restricted Subsidiary or (ii) any Unrestricted Subsidiary
if such intellectual property has not been registered with the U.S. Patent and
Trademark Office, the U.S. Copyright Office or any other governmental authority
in the United States or any other jurisdiction.

(g) Investments, acquisitions or transactions permitted under
Sections 8.04(b)(ii)(B), (C) and (D);

(h) Permitted Acquisitions;

(i) Investments in Swap Contracts to the extent permitted by Section 8.01(e);

(j) Investments (i) in wholly owned Unrestricted Subsidiaries in an aggregate
amount not to exceed $100,000,000 outstanding at any time, (ii) in non-wholly
owned Unrestricted Subsidiaries in an aggregate amount not to exceed
$30,000,000, and (iii) in non-wholly owned Restricted Subsidiaries, in an
aggregate amount not to exceed $30,000,000 outstanding at any time;

(k) (i) Investments in wholly owned Restricted Subsidiaries that are Domestic
Subsidiaries and (ii) Investments in wholly owned Restricted Subsidiaries that
are Foreign Subsidiaries in an aggregate amount not to exceed $50,000,000
outstanding at any time; and

 

22



--------------------------------------------------------------------------------

(l) additional Investments of a nature not contemplated by the foregoing clauses
hereof; provided that such Investments made pursuant to this clause shall not
exceed an aggregate amount of $50,000,000 outstanding at any time.

“Permitted Liens” means

(a) Liens in favor of a Swap Contract Provider in connection with a Swap
Contract that is (i) between a Credit Party or its Subsidiary and a Swap
Contract Provider and (ii) permitted under Section 8.01(e);

(b) Liens securing purchase money Indebtedness and Capital Lease Obligations to
the extent permitted under Section 8.01(c); provided, that (i) any such Lien
attaches to such property concurrently with or within ninety (90) days after the
acquisition thereof and (ii) such Lien attaches solely to the property so
acquired in such transaction;

(c) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace, if any, related thereto has not expired
or which are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Restricted Subsidiaries, as the case may be, in conformity with
GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than sixty (60) days or which are being contested in good faith
by appropriate proceedings;

(e) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements incurred in
the ordinary course of business;

(f) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) Liens existing on the Closing Date and set forth on Schedule 8.02; provided
that no such Lien shall at any time be extended to cover property or assets
other than the property or assets subject thereto on the Closing Date;

(h) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purpose;

(i) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses and in clauses (j), (k) and (m); provided that such extension, renewal
or replacement Lien shall be limited to all or a part of the property which
secured the Lien so extended, renewed or replaced;

(j) Liens securing Indebtedness incurred pursuant to Section 8.01(i), provided
that such Liens do not secure obligations in excess of $30,000,000 in the
aggregate at any time outstanding;

 

23



--------------------------------------------------------------------------------

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one (1) or more accounts
maintained by any Credit Party or a Restricted Subsidiary arising in the
ordinary course of business from netting services, overdraft protection, cash
management obligations and otherwise in connection with the maintenance of
deposit, securities and commodities accounts;

(l) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that (i) such Liens were not
created in contemplation of such merger, consolidation or investment and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or such Subsidiary or acquired by the Borrower or such
Subsidiary and (ii) such Liens do not secure obligations in excess of
$75,000,000 in the aggregate at any time outstanding; and

(m) other Liens not described above, provided that such Liens do not secure
obligations in excess of $25,000,000 in the aggregate at any time outstanding.

“Permitted Refinancing” means any extension, renewal, refinancing, refunding or
replacement of any existing Indebtedness so long as any such extended, renewed,
refinanced, refunded or replaced Indebtedness (a) has an average life to
maturity that is longer than that of the Indebtedness being extended, renewed,
refinanced, refunded or replaced, (b) does not include an obligor that was not
an obligor with respect to the Indebtedness being extended, renewed, refinanced,
refunded or replaced and (c) does not exceed the principal amount of the
Indebtedness being extended, renewed, refinanced, refunded or replaced plus any
reasonable fees, premiums and other financing costs payable in connection
therewith.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Credit Party
or any ERISA Affiliate or any such Plan to which any Credit Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.02.

“Pledge Agreement” means the Pledge Agreement, dated as of the Closing Date,
executed in favor of the Administrative Agent for the benefit of the Secured
Parties by each of the Credit Parties.

“Pledgor” has the meaning specified in the Pledge Agreement.

“Pro Forma Basis” means, with respect to any transaction (other than
Acquisitions), that for purposes of calculating the financial covenants set
forth in Section 7.07, such transaction shall be deemed to have occurred as of
the first day of the most recent four (4) fiscal quarter period preceding the
date of such transaction for which financial statements were required to be
delivered pursuant to Section 7.01(a) or (b) or, with respect to any
Acquisition, such Acquisition shall be deemed to have occurred as of the first
day of the most recent four (4) fiscal quarter period preceding the date of such
transaction for which financial statements are available for the Target. In
connection with the foregoing, (a) with respect to any Disposition (other than
Permitted Dispositions) or Involuntary Disposition, (i) income statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(b) with

 

24



--------------------------------------------------------------------------------

respect to any Acquisition, (i) income statement items of an ongoing nature that
are attributable to the Person or property acquired shall be included to the
extent relating to any period applicable in such calculations to the extent
(A) such items are not otherwise included in such income statement items for the
Borrower and its Restricted Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by any Credit Party or any Restricted Subsidiary (including the Person
or property acquired) in connection with such transaction and any Indebtedness
of the Person or property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

“Projections” has the meaning specified in Section 6.14.

“Properties” has the meaning specified in Section 6.15(a).

“Public Lender” has the meaning specified in Section 7.02.

“Purchase Agreement Representations” has the meaning specified in
Section 5.01(h).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.

“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets but excluding cash receipts in the
ordinary course of business.

“Register” has the meaning specified in Section 11.06(c).

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 10.06(b).

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the
thirty (30)-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.

 

25



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the unfunded Commitments and the outstanding
Loans, L/C Obligations and participations therein or (b) if the Commitments have
been terminated, the outstanding Loans, L/C Obligations and participations
therein. The unfunded Commitments of, and the outstanding Loans, L/C Obligations
and participations therein held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any Law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material property is subject.

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, solely for purposes of the delivery of incumbency certificates pursuant
to Section 5.01, the secretary or any assistant secretary of a Credit Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Credit Party so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interest of any Credit
Party or any Restricted Subsidiary, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interest of any Credit Party or any Restricted Subsidiary, now or hereafter
outstanding (including without limitation any payment to any employee of the
Borrower in respect of equity awards to such employee), (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interest of any Credit
Party or any Restricted Subsidiary, now or hereafter outstanding or (d) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Indebtedness.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to
Section 2.01(c), as applicable as such amount may be adjusted from time to time
in accordance with this Credit Agreement.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” has the meaning specified in Section 2.11(a).

 

26



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., or any successor thereof.

“Sale and Leaseback Transaction” means, with respect to any Credit Party or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby such Credit Party or such Subsidiary shall sell or transfer any property
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority or any successor or analogous United States Governmental Authority.

“Secured Parties” means the Administrative Agent, the Lenders, the Swap Contract
Providers and the Treasury Management Banks.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Documents” means a collective reference to the Pledge Agreement and
other security documents as may be executed and delivered by the Credit Parties
pursuant to the terms of Section 7.12 or any of the Credit Documents.

“Senior Subordinated Notes” means, collectively, the 7.125% senior subordinated
notes due 2021 issued or to be issued by Dycom Investments, Inc., a Delaware
corporation, a wholly owned Subsidiary of the Borrower and a Guarantor under the
Credit Agreement, under that certain Indenture dated as of January 21, 2011 by
and among Dycom Investments, Inc., certain guarantors party thereto and the
trustee party thereto.

“Subordinated Indebtedness” means (a) the Senior Subordinated Notes, and (b) any
other Indebtedness incurred by any Credit Party that by its terms is
specifically subordinated in right of payment to the prior payment of the
Revolving Loans, the L/C Obligations, the Swingline Loans and Term Loans on
terms reasonably satisfactory to the Administrative Agent.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries. Unless otherwise identified, “Subsidiary” or
“Subsidiaries” shall mean Subsidiaries of the Borrower.

 

27



--------------------------------------------------------------------------------

“Swap Contract” means, with respect to any Person, any agreement entered into to
protect such Person against fluctuations in interest rates, or currency or raw
materials values, including, without limitation, any interest rate swap, cap or
collar agreement or similar arrangement between such Person and one (1) or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements.

“Swap Contract Provider” means any Person that enters into a Swap Contract with
a Credit Party or any Subsidiary that is permitted by Section 8.01(e) to the
extent such Person is a (a) Lender, (b) an Affiliate of a Lender or (c) any
other Person that was a Lender (or an Affiliate of a Lender) at the time it
entered into the Swap Contract but has ceased to be a Lender (or whose Affiliate
has ceased to be a Lender) under this Credit Agreement.

“Swap Termination Value” means, in respect of any one (1) or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one
(1) or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Swift” has the meaning specified in Section 2.03(f).

“Swingline Note” has the meaning specified in Section 2.11(a).

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swing line lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

“Swingline Note” has the meaning specified in Section 2.11(a).

“Swingline Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Revolving Commitments. The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Target” has the meaning specified in the definition of “Permitted Acquisition.”

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

28



--------------------------------------------------------------------------------

“Term Loan A” has the meaning specified in Section 2.01(b).

“Term Loan A Commitment” means, as to each Lender, its obligation to make a Term
Loan in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(c), as
applicable as such amount may be adjusted from time to time in accordance with
this Credit Agreement. The aggregate principal amount of the Term Loan A
Commitments of all of the Lenders as in effect on the Closing Date is
$125,000,000.

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(c), as
applicable as such amount may be adjusted from time to time in accordance with
this Credit Agreement.

“Term Loans” has the meaning specified in Section 2.01(c).

“Term Note” has the meaning specified in Section 2.11(a).

“Total Consideration” has the meaning specified in Section 7.02(d).

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.

“Trading with the Enemy Act” has the meaning specified in Section 6.18.

“Treasury Management Agreement” means any agreement that is not prohibited by
the terms hereof to provide treasury or cash management services, including
deposit accounts, overnight draft, credit cards, debit cards, p cards
(including, purchasing cards and commercial cards), funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

“Treasury Management Bank” means any Person in its capacity as a party to a
Treasury Management Agreement with the Borrower or any Subsidiary provided that
(a) at the time such Person enters into such Treasury Management Agreement, such
Person is a Lender or an Affiliate of a Lender, or (b) such Treasury Management
Agreement exists on the Closing Date and such Person is a Lender or an Affiliate
of a Lender on the Closing Date.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code, as in
effect in any applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

 

29



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means (a) Subsidiaries designated on the Closing
Date by the Borrower as “Unrestricted Subsidiaries” on Schedule 6.11 and other
Subsidiaries designated from time to time by the Borrower in writing to the
Administrative Agent that are in the same businesses or businesses reasonably
related to, or reasonably ancillary or reasonably complementary to, the
businesses of the Borrower and its Subsidiaries and (b) Subsidiaries
(i) established for business purposes approved by the Administrative Agent (such
approval not to be unreasonably withheld) and (ii) designated from time to time
by the Borrower as “Unrestricted Subsidiaries” on Schedule 6.11 (as such
schedule may be updated from time to time as permitted by this Credit
Agreement); provided that (x) Investments by the Borrower and its Restricted
Subsidiaries in Unrestricted Subsidiaries shall not exceed the limitations set
forth in clauses (a), (f) and (j) of the definition of Permitted Investments and
(y) Investments in Unrestricted Subsidiaries pursuant to clause (j) of the
definition of Permitted Investments shall be deemed to include an amount (not
less than zero) equal to the difference of (I) the book value of assets of any
Guarantor or Restricted Subsidiary designated after the Closing Date as an
Unrestricted Subsidiary that are included in Consolidated Total Assets as of the
most recent fiscal quarter ended minus (II) such Guarantor’s or Restricted
Subsidiary’s liabilities as of the most recent fiscal quarter ended.

“U.S. Foreign Holdco” means any Domestic Subsidiary substantially all of the
assets of which are Equity Interests of one or more Foreign Subsidiaries.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wells Fargo Securities” means Wells Fargo Securities, LLC and its successors.

1.02 Other Interpretive Provisions.

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit

 

30



--------------------------------------------------------------------------------

Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Credit Parties and their Subsidiaries shall be deemed to be
carried at one hundred percent (100%) of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities and FASB ASC 350 and 360 on goodwill, intangibles and impairments
shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Credit Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding anything in this
Credit Agreement to the contrary, for the purposes of calculating compliance
with the financial covenants in this Credit Agreement, no effect shall be given
to any change in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010 or a
substantially similar pronouncement.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 7.07
(including for purposes of

 

31



--------------------------------------------------------------------------------

determining the Applicable Rate) shall be made on a Pro Forma Basis with respect
to any Disposition (other than Permitted Dispositions), Involuntary Disposition
or Acquisition occurring during the applicable period.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one (1) place more than the number
of places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
(1) or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all
Swingline Loans shall not exceed such Lender’s Revolving Commitment. Within the
limits of each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

32



--------------------------------------------------------------------------------

(b) Term Loan A. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan A”)
to the Borrower in Dollars on the Closing Date in an amount not to exceed such
Lender’s Term Loan A Commitment. Amounts repaid on the Term Loan A may not be
reborrowed. The Term Loan A may consist of Base Rate Loans or Eurodollar Rate
Loans, or a combination thereof, as further provided herein.

(c) Incremental Credit Facilities. At any time on or after the Closing Date, the
Borrower may, at any time, upon written notice to the Administrative Agent,
establish additional credit facilities (collectively, the “Incremental Credit
Facilities”) by increasing the Aggregate Revolving Commitments and/or
establishing one (1) or more additional term loans (each such term loan, an
“Additional Term Loan” and, together with the Term Loan A and any other
Additional Term Loans, collectively, the “Term Loans”) at any time prior to the
date that is six (6) months prior to the Maturity Date; provided that, in any
such case:

(i) the aggregate amount of loans and commitments for all Incremental Credit
Facilities established on or after the Closing Date as an Incremental Credit
Facility shall not exceed ONE HUNDRED MILLION DOLLARS ($100,000,000) (for
Aggregate Revolving Commitments and Term Loans of up to FIVE HUNDRED MILLION
DOLLARS ($500,000,000);

(ii) any increase in the Aggregate Revolving Commitments or the principal amount
of any Additional Term Loan established under this Section shall be in a
principal amount of at least $10,000,000 and integral multiples of $1,000,000 in
excess thereof;

(iii) any increase in the Aggregate Revolving Commitments under this Section
shall have terms identical to those for the Revolving Loans under
Section 2.01(a), except for fees payable to the Lenders providing commitments
for such Incremental Credit Facility;

(iv) any Additional Term Loan established under this Section 2.01 (A) will be
made in Dollars and may consist of Base Rate Loans or Eurodollar Rate Loans as
further provided herein, (B) will have a final maturity date that is coterminous
with or later than the Maturity Date, with no more than fifty percent (50%) of
the principal amount of such Additional Term Loan being amortized prior to the
Maturity Date, (C) will be subject to the mandatory prepayment provisions
(including provisions regarding the application of mandatory prepayments) that
are contained in Section 2.05(b), (D) may have pricing that is higher than
pricing currently applicable to the Revolving Loans; provided, that with respect
to any such Additional Term Loan with a weighted life to maturity that is within
one (1) year of the Maturity Date, if the all-in-yield, after giving effect to
any offering of such Additional Term Loan at a discount from par or any fees
paid to the Lenders in connection therewith, exceeds the all-in-yield (as
reasonably determined by the Administrative Agent) with respect to the Revolving
Loans or any other Term Loan then in existence by more than fifty basis points
(0.50%), then the Applicable Percentage shall be increased to the extent
necessary to cause the all-in-yield with respect the Revolving Loans and/or such
other Term Loans to be no more than fifty basis points (0.50%) less than the
all-in-yield with respect to such Additional Term Loan (with the amount and
manner of such increase to be determined by the Administrative Agent, in
accordance with the foregoing, as of the date of effectiveness of the applicable
Incremental Credit Facility) and (E) will have covenants that are the same as or
no more restrictive than the covenants contained in this Credit Agreement as of
the date that such Additional Term Loan is established.

 

33



--------------------------------------------------------------------------------

(v) no Default or Event of Default shall have occurred and be continuing, or
would result after giving effect to any such Incremental Credit Facility;

(vi) the establishment of the Incremental Credit Facilities and the extension of
credit thereunder are subject to satisfaction of the conditions to all Credit
Extensions in Section 5.02;

(vii) the Borrower will provide (A) a compliance certificate from a Responsible
Officer demonstrating compliance with the financial covenants hereunder after
giving effect to the Incremental Credit Facility on a Pro Forma Basis (assuming
for purposes hereof, that the amount of the incremental commitments is fully
drawn and funded), and (B) supporting resolutions, legal opinions, promissory
notes and other items as may be reasonably required by the Administrative Agent
and the Lenders providing the loans and commitments for the Incremental Credit
Facility;

(viii) any new Lender providing loans and commitments for the Incremental Credit
Facilities must be reasonably acceptable to the Borrower and the Administrative
Agent, and any Lender (including any new Lender) providing commitments for any
increase in the Aggregate Revolving Commitments must also be reasonably
acceptable to the L/C Issuer and the Swingline Lender;

(ix) Lenders providing loans and commitments for the Incremental Credit Facility
will provide a duly executed Lender Joinder Agreement;

(x) upfront fees and arrangement fees, if any, in respect of the new commitments
so established, shall have been paid;

(xi) if any Revolving Loans are outstanding at the time of any increase in the
Aggregate Revolving Commitments pursuant to this Section, the Borrower will make
such payments and adjustments on the Revolving Loans (including payment of any
break-funding amounts owing under Section 3.05) as may be necessary to give
effect to the revised commitment amounts and percentages, it being agreed that
the Administrative Agent shall, in consultation with the Borrower, manage the
allocation of the revised commitments percentages to the existing Eurocurrency
Rate Loans in such a manner as to minimize the break-funding amounts so payable
by the Borrower;

(xii) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for
such increase or establishment of any Additional Term Loan and the validity of
such increase in the Aggregate Revolving Commitments or establishment of an
Additional Term Loan, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent; provided, however
that consent of the existing Lenders shall not be required to consummate the
transactions contemplated pursuant to this Section 2.01(c); provided, further
that necessary modifications of this Credit Agreement will be consummated as set
forth in Section 11.01(g).

 

34



--------------------------------------------------------------------------------

In connection with establishment of any Incremental Credit Facility, (A) none of
the Lenders or their Affiliates shall have any obligation to provide commitments
or loans for any Incremental Credit Facility without their prior written
approval, (B) none of the Administrative Agent, the Joint Lead Arrangers or the
Lead Lenders shall have any responsibility for arranging any such additional
commitments without their prior written consent and subject to such conditions,
including fee arrangements, as they may provide in connection therewith and
(C) Schedule 2.01 will be deemed to be revised to reflect the Lenders, Loans,
Commitments and pro rata shares after giving effect to establishment of any
Incremental Credit Facility.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as actually received by the
Administrative Agent no later than 4:00 p.m. on the day of receipt by the
Administrative

 

35



--------------------------------------------------------------------------------

Agent either by (i) crediting the account of the Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date of a Borrowing of Revolving Loans, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than seven (7) Interest Periods in effect with respect to Revolving
Loans and five (5) Interest Periods in effect with respect to any Term Loan.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and

 

36



--------------------------------------------------------------------------------

reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Lenders (other than Defaulting Lenders) holding a
majority of the Revolving Commitments have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
a later date as to which the Administrative Agent may agree in its sole
discretion) or all the Lenders that have Revolving Commitments have approved
such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one (1) or more policies
of the L/C Issuer applicable to borrowers generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,

 

37



--------------------------------------------------------------------------------

satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five
(5) Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as

 

38



--------------------------------------------------------------------------------

the L/C Issuer may require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Credit Party, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one (1) or more applicable conditions
contained in Article V shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each twelve
(12)-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12)-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Borrower that one (1) or more of the applicable conditions specified in
Section 5.02 is not then satisfied, and in each case directing the L/C Issuer
not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

39



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall promptly notify the
Borrower and the Administrative Agent thereof. If the L/C Issuer notifies the
Borrower before 1:00 p.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing on such day. If the L/C Issuer notifies the Borrower after 1:00
p.m. on the applicable Honor Date, the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing not later than 11:00 a.m. on the Business Day immediately after such
Honor Date. If the Borrower fails to so reimburse the L/C Issuer by such day and
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof (after giving effect
to any reallocation pursuant to Section 2.15(b)). In such event, the Borrower
shall be deemed to have requested a Borrowing of Revolving Loans that are Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments. Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

40



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this Credit
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to

Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative

 

41



--------------------------------------------------------------------------------

Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Credit Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Credit Party or any
Subsidiary.

 

42



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary (or the L/C Issuer may refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall
not be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the

 

43



--------------------------------------------------------------------------------

Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required under any law, order, or practice that is required to be applied to any
Letter of Credit or this Credit Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter
of Credit, equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit and (ii) for each standby Letter of Credit,
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Laws, as provided in
Section 2.15(b), to the other Lenders in accordance with the upward adjustments
in their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.15(b), with the balance of such fee, if any, payable to
the L/C Issuer for its own account. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee (i) with respect to each commercial Letter of Credit, at the rate specified
in (A) the Bank of America Fee Letter, with respect to Letters of Credit issued
by Bank of America in its capacity as L/C Issuer and (B) in writing between the
Borrower and any L/C Issuer other than Bank of America in its capacity as L/C
Issuer, in each case, computed on the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the applicable Fee Letter, computed on the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower

 

44



--------------------------------------------------------------------------------

shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l) New or Successor L/C Issuer.

(i) Any L/C Issuer may resign as an issuer of Letters of Credit upon thirty
(30) days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. Subject to the terms of the following sentence, the Borrower may
replace any L/C Issuer for any reason upon written notice to the Administrative
Agent and the applicable L/C Issuer, and the Borrower may add one or more
additional L/C Issuers at any time upon notice to the Administrative Agent. If
the L/C Issuer shall resign or be replaced, or if the Borrower shall decide to
add a new L/C Issuer under this Credit Agreement, then the Borrower may appoint
any Lender as a successor issuer of Letters of Credit or a new L/C Issuer, as
the case may be, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld) and the acceptance of such appointment by such
Lender, whereupon such successor L/C Issuer shall succeed to the rights, powers
and duties of the replaced or resigning L/C Issuer under this Credit Agreement
and the other Credit Documents, or such new issuer of Letters of Credit shall be
granted the rights, powers and duties of an L/C Issuer hereunder, and the term
“L/C Issuer” shall include such successor or such new issuer of Letters of
Credit effective upon such appointment. At the time such resignation or
replacement shall become effective, the Borrower shall pay to the resigning or
replaced L/C Issuer all accrued and unpaid fees pursuant to Section 2.03(h) and
(i). The acceptance of any appointment by any Lender as an L/C Issuer hereunder,
whether as a successor issuer or new issuer of Letters of Credit in accordance
with this Credit Agreement, shall be evidenced by an agreement entered into by
such new or successor issuer of Letters of Credit, in a form satisfactory to the
Borrower and the Administrative Agent, and, from and after the effective date of
such agreement, such new or successor issuer of Letters of Credit shall be an
“L/C Issuer” hereunder. After the resignation or replacement of an L/C Issuer
hereunder, the resigning or replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Credit Agreement and the other Credit Documents with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. In connection with any
resignation or replacement pursuant to this clause (i) (but, in case of any such
resignation, only to the extent that a successor issuer of Letters of Credit
shall have been appointed), either (A) the Borrower, the resigning or replaced
L/C Issuer and the successor issuer of Letters of Credit shall arrange to have
any outstanding Letters of Credit issued by the resigning or replaced L/C Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (B) the Borrower shall cause the

 

45



--------------------------------------------------------------------------------

successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning L/C Issuer, to issue “back-stop”
Letters of Credit naming the resigning or replaced L/C Issuer as beneficiary for
each outstanding Letter of Credit issued by the resigning or replaced L/C
Issuer, which new Letters of Credit shall have a face amount equal to the
Letters of Credit being back-stopped, and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit. After any resigning or replaced L/C Issuer’s resignation or
replacement as L/C Issuer, the provisions of this Credit Agreement relating to
an L/C Issuer shall inure to its benefit as to any actions taken or omitted to
be taken by it (A) while it was an L/C Issuer under this Credit Agreement or
(B) at any time with respect to Letters of Credit issued by such L/C Issuer.

(ii) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (i) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of fees
pursuant to Section 2.03(h) and (i) or the reimbursement or funding of amounts
drawn), except that the Borrower, the resigning or replaced L/C Issuer and the
successor issuer of Letters of Credit shall have the obligations regarding
outstanding Letters of Credit described in clause (i) above.

2.04 Swingline Loans.

(a) Swingline Facility. Subject to the terms and conditions set forth herein,
the Swingline Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swingline Loan”) to the Borrower in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swingline Sublimit, notwithstanding
the fact that such Swingline Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swingline Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Swingline Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swingline Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swingline Loan.

(b) Borrowing Procedures. Each Borrowing of Swingline Loans shall be made upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall

 

46



--------------------------------------------------------------------------------

specify (i) the amount to be borrowed, which shall be a minimum principal amount
of $100,000 and integral multiples of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a written Swingline Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Promptly after receipt by
the Swingline Lender of any telephonic Swingline Loan Notice, the Swingline
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swingline Loan Notice and,
if not, the Swingline Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swingline Loans (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (B) that one (1) or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Swingline Loan Notice,
make the amount of its Swingline Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swingline Lender in
immediately available funds.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Lender make a Revolving
Loan that is a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swingline Loans then outstanding (after giving
effect to any reallocation pursuant to Section 2.15(b)). Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. The Swingline Lender shall furnish
the Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swingline Lender
as set forth herein shall be deemed to be a request by the Swingline Lender that
each of the Lenders fund its risk participation in the relevant Swingline Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

47



--------------------------------------------------------------------------------

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay
Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swingline
Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender

 

48



--------------------------------------------------------------------------------

funds its Revolving Loans that are Base Rate Loans or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swingline Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans and Term Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans or any Term Loan, as specified by the
Borrower, in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding) and (D) any prepayment of the Term Loans shall be applied
ratably among the Term Loans then existing, with such prepayment being applied
to the remaining principal amortization payments thereunder as directed by the
Borrower. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.15, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.

(ii) Swingline Loans. The Borrower may, upon notice to the Swingline Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swingline Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

49



--------------------------------------------------------------------------------

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Swingline Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swingline Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(ii) Dispositions and Involuntary Dispositions. Within five (5) Business Days of
receipt thereof, the Borrower shall prepay the Term Loans as hereafter provided
in an aggregate amount equal to one hundred percent (100%) of the Net Cash
Proceeds received by any Credit Party or any Restricted Subsidiary from all
Dispositions (other than Permitted Dispositions and Dispositions permitted under
Sections 8.04(a)(vii)(B)(2), 8.04(a)(vii)(C) and 8.04(a)(viii)) and Involuntary
Dispositions to the extent such Net Cash Proceeds are not reinvested in assets
(excluding current assets as classified by GAAP) that are useful in the business
of the Borrower and its Subsidiaries within two hundred and forty (240) days of
the date of such Disposition or Involuntary Disposition.

(iii) Debt Issuances. Within one (1) Business Day of receipt by any Credit Party
or any Restricted Subsidiary of the Net Cash Proceeds of any Debt Issuance, the
Borrower shall prepay the Term Loans as hereafter provided in an aggregate
amount equal to one hundred percent (100%) of such Net Cash Proceeds.

(iv) Extraordinary Receipts. Within five (5) Business Days of receipt by any
Credit Party or any Subsidiary of any Extraordinary Receipt received by or paid
to or for the account of any Credit Party or any of its Subsidiaries, and not
otherwise included in clause (i), (ii) or (iii) of this Section, the Borrower
shall prepay the Loans.

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swingline Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; and

(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii),
(iii) and (iv), first, ratably to the Term Loans (with such amounts being
applied to the first four remaining principal amortization payments thereof in
direct order of maturity and then ratably to all remaining principal
amortization payments), second, ratably to the L/C Borrowings and the Swingline
Loans, and third, to the outstanding Revolving Loans (without any corresponding
permanent reduction in the Aggregate Revolving Commitments).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

50



--------------------------------------------------------------------------------

(vi) Eurodollar Prepayment Account. If the Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b), so
long as no Event of Default exists, the Borrower shall have the right, in lieu
of making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative Agent)
by and in the sole dominion and control of the Administrative Agent. Any amounts
so deposited shall be held by the Administrative Agent as collateral for the
prepayment of such Eurodollar Rate Loans and shall be applied to the prepayment
of the applicable Eurodollar Rate Loans at the end of the current Interest
Periods applicable thereto or, sooner, at the election of the Administrative
Agent, upon the occurrence of an Event of Default. At the request of the
Borrower, amounts so deposited shall be invested by the Administrative Agent in
Cash Equivalents maturing on or prior to the date or dates on which it is
anticipated that such amounts will be applied to prepay such Eurodollar Rate
Loans; any interest earned on such Cash Equivalents will be for the account of
the Borrower and the Borrower will deposit with the Administrative Agent the
amount of any loss on any such Cash Equivalents to the extent necessary in order
that the amount of the prepayment to be made with the deposited amounts shall
not be reduced.

2.06 Termination or Reduction of Aggregate Revolving Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) if, after giving effect to any reduction of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swingline
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such
sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Except as
provided in Section 2.15(e), any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage. All fees accrued with respect thereto
until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date ten (10) Business Days after such Swingline Loan is
made and (ii) the Maturity Date.

(c) Term Loan A. The Borrower shall repay the outstanding principal amount of
the Term Loan A in installments on the dates and in the amounts set forth in the
table below (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05),

 

51



--------------------------------------------------------------------------------

unless accelerated sooner pursuant to Section 9.02; provided that if the payment
date set forth below is not a Business Day, payment shall be due on the
immediately preceding Business Day:

 

Payment Dates

   Principal Amortization
Payment  

March 31, 2013

   $ 1,562,500.00   

June 30, 2013

   $ 1,562,500.00   

September 30, 2013

   $ 1,562,500.00   

December 31, 2013

   $ 1,562,500.00   

March 31, 2014

   $ 2,343,750.00   

June 30, 2014

   $ 2,343,750.00   

September 30, 2014

   $ 2,343,750.00   

December 31, 2014

   $ 2,343,750.00   

March 31, 2015

   $ 3,125,000.00   

June 30, 2015

   $ 3,125,000.00   

September 30, 2015

   $ 3,125,000.00   

December 31, 2015

   $ 3,125,000.00   

March 31, 2016

   $ 3,906,250.00   

June 30, 2016

   $ 3,906,250.00   

September 30, 2016

   $ 3,906,250.00   

December 31, 2016

   $ 3,906,250.00   

March 31, 2017

   $ 4,687,500.00   

June 30, 2017

   $ 4,687,500.00   

September 30, 2017

   $ 4,687,500.00   

The Outstanding Amount of the Term Loan A, together with unpaid accrued
interest, shall be due and payable in full on the Maturity Date.

(d) Additional Term Loans. The Outstanding Amount of any Additional Term Loan
established as an Incremental Credit Facility hereunder shall be repayable as
provided in the documentation establishing such Additional Term Loan. Amounts
repaid on any Additional Term Loan may not be reborrowed.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, with respect to the Term
A Loans, Revolving Loans and Swingline Loans, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate. Any Additional Term Loan
established as Incremental Credit Facilities hereunder shall bear interest on
the outstanding principal amount thereof as provided in the loan documentation
establishing such Additional Term Loan.

 

52



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) During the continuance of an Event of Default under Section 9.01(e), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of (i) the Applicable
Rate times (ii) the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (y) the Outstanding Amount of Revolving Loans and
(z) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.15. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one (1) or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. For purposes of clarification, Swingline Loans
shall not be considered outstanding for purposes of determining the unused
portion of the Aggregate Revolving Commitments.

(b) Fee Letters. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

53



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of three hundred sixty-five (365) or three hundred sixty-six (366) days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX. The Borrower’s
obligations under this paragraph shall survive through and including the date
that is one year after date of the termination of the Aggregate Revolving
Commitments and the repayment of all Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one (1) or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit
2.11(a)-1 (a “Revolving Note”), (ii) in the case of Swingline Loans, be in the
form of Exhibit 2.11(a)-2 (a “Swingline Note”) and (iii) in the

 

54



--------------------------------------------------------------------------------

case of any Term Loan, be in the form of Exhibit 2.11(a)-3 (a “Term Note”). Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid

 

55



--------------------------------------------------------------------------------

by the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this

subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

56



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Credit Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Credit Party or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c) or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(b) and any Cash Collateral
provided by the Defaulting Lender).

 

57



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided (other than Liens permitted under clause (k) in the definition
of “Permitted Liens”), or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower or the
relevant Defaulting Lender shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or

 

58



--------------------------------------------------------------------------------

otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swingline Lender hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Credit Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Credit Agreement, in
accordance with Section 2.14; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Credit Agreement; seventh, so long
as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

 

59



--------------------------------------------------------------------------------

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to
Section 2.15(b) below, (y) pay to the L/C Issuer and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(b) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(c) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in Section 2.15(b) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(d) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral to be provided by such Lender), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.15(b)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

60



--------------------------------------------------------------------------------

(e) Non-Ratable Reduction of Revolving Commitments. During any period in which
there is a Defaulting Lender, the Borrower may (in its discretion) apply all or
any portion (to be specified by the Borrower) of any optional reduction of
unused Revolving Commitments of that Defaulting Lender as specified by the
Borrower before applying any remaining reduction to all Revolving Lenders in the
manner otherwise specified in Section 2.06.

2.16 Reverse Dutch Auction Prepayments.

(a) Notwithstanding anything to the contrary contained in this Credit Agreement,
any Credit Party may at any time and from time to time purchase Term Loans at a
purchase price to be determined in accordance with the Auction Procedures (each,
an “Auction”, and each such Auction to be managed exclusively by the
Administrative Agent or another financial institution of recognized national
standing selected by such Credit Party and reasonably acceptable to the
Administrative Agent (in such capacity, the “Auction Manager”)), so long as the
following conditions are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section and the Auction Procedures;

(ii) no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

(iii) the principal amount (calculated on the face amount thereof) of any Term
Loan that such Credit Party offers to repay in any such Auction shall be no less
than $5,000,000 and whole increments of $500,000 in excess thereof (unless
another amount is agreed to by the Administrative Agent and Auction Manager);

(iv) the aggregate principal amount (calculated on the face amount thereof) of
any Term Loan so prepaid by such Credit Party shall automatically be cancelled
and retired by the Borrower on the settlement date of the relevant prepayment;

(v) no more than one Auction may be ongoing at any one time; and

(vi) any Auction shall be offered to all Lenders with a Commitment or
outstanding Loans of the applicable Term Loan that is to be prepaid on a pro
rata basis.

(b) Any purchase of Term Loans pursuant to this Section 2.16 shall be effective
upon recordation in the Register (in the manner set forth above) by the
Administrative Agent. Each assignment shall be recorded in the Register
immediately following the completion of the relevant Auction conducted pursuant
to the relevant Auction Procedures. The date of such recordation of a transfer
shall be referred to in this Section 2.16 as the “ Auction Effective Date”.
After such assignments have been recorded in the Register, the Credit Party, the
Borrower and such Term Loans shall each be removed by the Administrative Agent
from the Register in their entirety. The processing and recordation fee as set
forth in Section 11.06(b)(iv) shall not be applicable to any purchase of Term
Loans pursuant to this Section 2.16 or the concurrent assignment of Term Loans
by any Credit Party to the Borrower, in each case consummated pursuant to this
Section 2.16.

(c) Each Credit Party shall make payment of the purchase price for Term Loans
accepted for purchase pursuant to the Auction Procedures by transmitting funds
directly to the assigning Lender. Interest on such Term Loans accrued through
the Auction Effective Date shall be paid to the Lender that has assigned such
Term Loans on the Auction Effective Date.

 

61



--------------------------------------------------------------------------------

(d) The provisions of this Section 2.16 shall not require any Credit Party to
offer to purchase any Term Loans.

(e) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section (provided that no Lender
shall have an obligation to participate in any such Auctions) and hereby waive
the requirements of any provision of this Credit Agreement (including, without
limitation, Sections 2.05 and 2.13), it being understood and acknowledged that
prepayments of the Term Loans by a Credit Party contemplated by this Section
shall not constitute Investments by such Credit Party) that may otherwise
prohibit any Auction or any other transaction contemplated by this Section. The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article X and Section 11.04(b) mutatis
mutandis as if each reference therein to the “Administrative Agent” were a
reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any
Credit Party, as applicable) require the deduction or withholding of any Tax
from any such payment by the Administrative Agent or a Credit Party, then the
Administrative Agent or such Credit Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

(ii) If any Credit Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made. Each Recipient shall use reasonable efforts to cooperate with the
Credit Parties in seeking a refund of any payment made pursuant to this Section
in respect of Taxes that, in the opinion of the independent certified public
accountants to the Borrower, were not correctly or legally asserted, unless, in
such Recipient’s sole discretion, such Recipient determines that such
cooperation could have an adverse consequence to such Recipient.

 

62



--------------------------------------------------------------------------------

(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Credit Party or the Administrative Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it, in its good faith discretion, to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Credit Party or the Administrative Agent, to the extent required by
such Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after written demand therefor (accompanied by any supporting
documentation received from the taxing authority imposing such Indemnified
Taxes, except to the extent the applicable Recipient deems such information to
be confidential), for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that no
payment shall be required that would duplicate a payment made pursuant to
subsection (a) above. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender or the
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (C) the Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or a Credit
Party in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto,

 

63



--------------------------------------------------------------------------------

whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Credit Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

64



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01(e)-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01(e)-2
or Exhibit 3.01(e)-3, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01(e)-4
on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such

 

65



--------------------------------------------------------------------------------

additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund (including any application thereof to another
amount owed to the refunding Governmental Authority) of any Taxes as to which it
has been indemnified by any Credit Party or with respect to which any Credit
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
the Credit Party an amount equal to such refund (including any application
thereof to another amount owed to the refunding Governmental Authority) (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Credit Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Credit Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund (including any application
thereof to another amount owed to the refunding Governmental Authority) to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank

 

66



--------------------------------------------------------------------------------

market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all of such Lender’s Eurodollar Rate
Loans to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

 

67



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Credit Agreement or Eurodollar
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
materially reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Credit Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level
materially below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy) by a cost or an amount the Lender deems material, then from
time to time the Borrower will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six (6) months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

68



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Section, no Lender or L/C Issuer
shall demand compensation for any increased cost or reduction pursuant to this
Section 3.04 if it shall not at the time be the general policy or practice of
such Lender or L/C Issuer to demand such compensation from borrowers similarly
situated in similar circumstances under comparable provisions of other credit
agreements.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it, excluding any loss of anticipated profits, to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer, as applicable, shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer, as
applicable, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each

 

69



--------------------------------------------------------------------------------

case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender is unable
to designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 11.13.

3.07 Survival.

All of the Credit Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Swap
Contract Provider, each Treasury Management Bank, the Administrative Agent and
each Lender as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Credit Agreement and the other Credit
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, any Swap Contracts
or Treasury Management Agreements or any other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of

 

70



--------------------------------------------------------------------------------

or security for any of the Obligations, and, to the fullest extent permitted by
applicable Laws, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (other than a payment in full of all outstanding Obligations, unless
such any payment with respect to such Obligations is rescinded or must be
otherwise restored by any holder of the Obligations), it being the intent of
this Section 4.02 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
paid in full and the Commitments have expired or terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by Law, the occurrence of any one (1) or more of the following shall
not alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Contract between any Credit Party and any Swap Contract
Provider or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument expressly
incorporated by reference in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Contract between any Credit
Party and any Swap Contract Provider or any Treasury Management Agreement
between any Credit Party and any Treasury Management Bank, or any other
agreement or instrument expressly incorporated by reference in the Credit
Documents, such Swap Contracts or such Treasury Management Agreements shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents, any Swap Contract between any
Credit Party and any Swap Contract Provider or any Treasury Management Agreement
between any Credit Party and any Treasury Management Bank, or any other
agreement or instrument expressly incorporated by reference in the Credit
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

 

71



--------------------------------------------------------------------------------

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

4.04 Certain Additional Waivers.

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Security Documents and that the holders of the Obligations
may exercise their remedies thereunder in accordance with the terms thereof.

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Laws. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

72



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Effectiveness.

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Loans is subject to, the satisfaction of the
following conditions precedent:

(a) Execution of Credit Agreement and Credit Documents. Receipt of (i) multiple
counterparts of this Credit Agreement, (ii) multiple counterparts of the Pledge
Agreement, and (iii) for the account of each Lender requesting a promissory
note, a Note, in each case (A) executed by a duly authorized officer of each
party thereto, (B) conforming to the requirements of this Credit Agreement and
(C) to the extent requested by a Lender.

(b) Legal Opinion. Receipt of a New York counsel legal opinion and, to the
extent requested by the Administrative Agent, applicable local counsel opinions
relating to this Credit Agreement and the other Credit Documents and the
transactions contemplated herein and therein, in form and substance reasonably
acceptable to the Administrative Agent, which opinions shall include, without
limitation, (i) an opinion that the execution, delivery and performance of the
Credit Documents and the performance of the transactions contemplated hereby
will not conflict with any material Indebtedness of the Credit Parties or any of
the Credit Parties’ organizational documents and (ii) opinions as to perfection
of the Liens granted to the Administrative Agent pursuant to the Pledge
Agreement.

(c) Financial Information of Closing Date Acquisition Target. Receipt by the
Administrative Agent of the financial information of the Closing Date
Acquisition Target for the six (6) months ended June 30, 2012, in form and
substance reasonably satisfactory to the Administrative Agent.

(d) Corporate Documents. Receipt of the following (or their equivalent) for each
Credit Party, each (other than with respect to clause (iv)) certified by the
secretary or assistant secretary of such Credit Party as of the Closing Date to
be true and correct and in force and effect pursuant to a certificate
substantially in the form attached hereto as Exhibit 5.01(d):

(i) Articles of Incorporation. Copies of the articles of incorporation or
charter documents certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its organization.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body approving and adopting the respective Credit Documents, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party (pursuant to a secretary’s
certificate in substantially the form of Exhibit 5.01(d) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

(iii) Bylaws. Copies of the bylaws, operating agreement or partnership agreement
certified by a secretary or assistant secretary as of the Closing Date to be
true and correct and in force and effect as of such date.

 

73



--------------------------------------------------------------------------------

(iv) Good Standing. Copies, where applicable, of certificates of good standing,
existence or its equivalent certified as of a recent date by the appropriate
Governmental Authorities of the State of organization and each other State in
which the failure to so qualify and be in good standing would be reasonably
likely to have a Material Adverse Effect.

(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.

(e) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of the Credit Parties, copies of the financing
statements on file in such jurisdictions evidencing that no Liens exist other
than Permitted Liens and (B) tax lien, judgment and pending litigation searches;

(ii) completed UCC financing statements for each appropriate jurisdiction as is
necessary to perfect the Administrative Agent’s security interest in the
Collateral;

(iii) stock or membership certificates, if any, evidencing the Equity Interests
pledged to the Administrative Agent pursuant to the Pledge Agreement and duly
executed in blank undated stock or transfer powers; and

(iv) duly executed consents as are necessary to perfect the Lenders’ security
interest in the Collateral.

Notwithstanding the foregoing, it is understood and agreed that, to the extent
any lien search or Pledged Collateral (as defined in the Pledge Agreement)
(including the creation or perfection of any security interest therein) is not
or cannot be provided and/or perfected on the Closing Date (other than (x) UCC
lien searches in the jurisdiction of organization of the Borrower or any
Guarantor, (y) a lien on such Pledged Collateral that may be perfected solely by
the filing of a financing statement under the UCC and (z) the pledge and
perfection of the security interests in the Equity Interests of the Borrower and
the Guarantors with respect to which a Lien may be perfected on the Closing Date
by the delivery of a stock or equivalent certificate; provided that stock
certificates will only be required to be delivered on the Closing Date to the
extent received from the Closing Date Acquisition Sellers) after the Borrower
uses commercially reasonable efforts to do so or without undue burden or
expense, then the provision of any such lien search and/or provision and/or
perfection of a security interest in such Pledged Collateral shall not
constitute a condition precedent to obligation of each Lender to make its
initial Credit Extension on the Closing Date, but may instead be delivered
within forty-five (45) days (or such longer period as the Administrative Agent
may reasonably agree in its discretion) after the Closing Date.

(f) Fees. Receipt by the Administrative Agent and the Lenders of all fees, if
any, then owing pursuant to the Fee Letters, Section 2.09 or pursuant to any
Credit Document and receipt by legal counsel to the Administrative Agent of all
reasonable and documented fees, expenses and disbursements required to be paid
on or before the Closing Date that have been invoiced a reasonable period of
time prior to the Closing Date.

(g) Officer’s Certificate. Receipt by the Administrative Agent of a certificate
of a Responsible Officer of the Borrower as of the Closing Date certifying that
after giving effect to

 

74



--------------------------------------------------------------------------------

the Credit Extensions and other transactions contemplated herein, the conditions
specified in Sections 5.01(h), 5.01(i)(iii),

5.01(k), 5.01(m) and 5.02(b)(i) have been satisfied as of the Closing Date.

(h) Purchase Agreement Representations. The representations and warranties made
by the Closing Date Acquisition Target in the Closing Date Acquisition Purchase
Agreement (the “Purchase Agreement Representations”) that are material to the
interests of the Lenders shall be true and correct in all material respects on
and as of the Closing Date but only to the extent the Borrower (or any Affiliate
of the Borrower) has the right (determined without regard to any notice
requirement) to terminate its obligations (or to refuse to consummate the
Closing Date Acquisition) under the Closing Date Acquisition Purchase Agreement
as a result of a failure of such representations and warranties to be true and
correct; provided, that to the extent that any of the Purchase Agreement
Representations made on the Closing Date are qualified by or subject to a
“Material Adverse Effect”, such “Material Adverse Effect” shall be deemed to
mean a “Closing Date Material Adverse Effect”.

(i) Closing Date Acquisition.

(i) Receipt by the Administrative Agent of reasonably satisfactory evidence that
the Closing Date Acquisition shall have been consummated in material compliance
with the terms and provisions of the Closing Date Acquisition Purchase
Agreement.

(ii) The Closing Date Acquisition Purchase Agreement shall be in form and
substance reasonably acceptable to the Joint Lead Arrangers.

(iii) Receipt by the Administrative Agent of a copy, certified by a Responsible
Officer of the Borrower as true and complete in all material respects, of the
Closing Date Purchase Agreement, including all schedules and exhibits thereto,
which Closing Date Acquisition Purchase Agreement shall not have been altered,
amended or otherwise changed or supplemented or any condition therein waived in
any manner that is materially adverse to the Lenders without the consent of the
Joint Lead Arrangers (such consent not to be unreasonably withheld, conditioned
or delayed) (it being understood and agreed for purposes of this Section 5.01(i)
that any increase to the purchase price shall be deemed to be materially adverse
to the Lenders; provided, however, that any increase in the purchase price shall
not be materially adverse to the Lenders so long as such increase is funded by
proceeds from Revolving Loans, Term Loans, equity issuances or the Borrower’s
cash on hand).

(j) Payment Instructions. Receipt by the Administrative Agent of payment
instructions with respect to each wire transfer to be made by the Administrative
Agent on behalf of the Lenders or the Borrower on the Closing Date setting forth
the amount of such transfer, the purpose of such transfer, the name and number
of the account to which such transfer is to be made, the name and ABA number of
the bank or other financial institution where such account is located and the
name and telephone number of an individual that can be contacted to confirm
receipt of such transfer.

(k) No Closing Date Material Adverse Effect. There shall not have occurred since
December 31, 2011 any event or condition that has had or would be reasonably
expected, either individually or in the aggregate, to have a Closing Date
Material Adverse Effect with respect to the Closing Date Acquisition Target.

 

75



--------------------------------------------------------------------------------

(l) Existing Indebtedness. All of the existing Indebtedness of the Borrower and
its Subsidiaries under the Existing Credit Agreement (other than the Existing
Letters of Credit) shall be repaid in full and terminated and all security
interests and Liens (other than Permitted Liens) related thereto (if any) shall
be terminated on the Closing Date.

(m) Consents. The Administrative Agent shall have received evidence that all
necessary governmental consents and approvals, if any, in connection with the
financings and other transactions contemplated hereby have been received.

(n) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate for the Credit Parties prepared by the chief financial
officer of the Borrower in substantially the form of Exhibit 5.01(n).

(o) “Know Your Customer” and Patriot Act Information. Receipt by the
Administrative Agent or any Lender of all documentation and other information
that the Administrative Agent or such Lender shall have reasonably requested at
least five (5) Business Days) prior to the Closing Date in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering laws and regulations, including the Patriot Act.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

5.02 Conditions to all Credit Extensions.

(a) The obligation of each Lender to honor any Request for Credit Extension
(other than the initial Request for Credit Extension on the Closing Date) is
subject to the following conditions precedent:

(i) Representations and Warranties. The representations and warranties made by
any Credit Party herein or in any other Credit Document or which are contained
in any certificate furnished at any time under or in connection herewith or
therewith shall (i) with respect to representations and warranties that contain
a materiality qualification, be true and correct (after giving effect to such
materiality qualification set forth therein) and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the date
of such Credit Extension as if made on and as of such date except for any
representation or warranty made as of an earlier date, in which case any such
representation or warranty shall be true and correct (or true and correct in all
material respects, as applicable) as of such earlier date.

(ii) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Credit
Extension to be made on such date.

(iii) Outstanding Amounts. Immediately after giving effect to the Credit
Extension to be made on such date (and the application of the proceeds thereof),
(i) the Total Revolving Outstandings at such time shall not exceed the Aggregate
Revolving Commitments, (ii) the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (iii) the outstanding Swingline Loans shall not exceed the
Swingline Sublimit.

 

76



--------------------------------------------------------------------------------

(iv) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swingline Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(b) The obligation of each Lender to honor the initial Request for Credit
Extension on the Closing Date is subject to the following conditions precedent:

(i) Representations and Warranties. The representations and warranties made by
any Credit Party in Sections 6.03(a) (as to valid existence), 6.03(b) (as to
corporate power and authority), 6.04(a), 6.04(c), 6.05(a), 6.05(b)(i), 6.10,
6.16, 6.18, 6.19 and 6.20 shall (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct (after
giving effect to such materiality qualification set forth therein) and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects, in each case on and
as of the date of such Credit Extension as if made on and as of such date except
for any representation or warranty made as of an earlier date, in which case any
such representation or warranty shall be true and correct (or true and correct
in all material respects, as applicable) as of such earlier date.

(ii) Outstanding Amounts. Immediately after giving effect to the Credit
Extension to be made on such date (and the application of the proceeds thereof),
(i) the Total Revolving Outstandings at such time shall not exceed the Aggregate
Revolving Commitments, (ii) the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (iii) the outstanding Swingline Loans shall not exceed the
Swingline Sublimit.

(iii) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swingline Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(c) Each Request for Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
5.02(a), (b) and (c) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make Credit
Extensions herein provided for, each of the Credit Parties hereby represents and
warrants to the Administrative Agent and to each Lender that:

6.01 Financial Condition.

The Borrower has delivered to the Administrative Agent and the Lenders balance
sheets and the related statements of income and of cash flows of the Borrower
and its Subsidiaries for the Borrower’s fiscal year ended July 28, 2012 audited
by Deloitte & Touche, LLP, certified public accountants. The

 

77



--------------------------------------------------------------------------------

financial statements referred to above are, in all material respects, complete
and correct and present fairly the consolidated financial condition of the
Borrower and its Subsidiaries in accordance with GAAP as of such dates. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein).

6.02 No Material Adverse Change.

Since July 28, 2012, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

6.03 Organization; Existence.

Each Credit Party (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate or
other necessary power and authority, and the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except as would not, in the
aggregate, have a Material Adverse Effect and (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not, in the aggregate, have a
Material Adverse Effect.

6.04 Power; Authorization; Enforceable Obligations.

(a) Each Credit Party has the corporate or other necessary power and authority,
and the legal right, to make, deliver and perform the Credit Documents to which
it is a party and has taken all necessary corporate or other action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is a party.

(b) No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with acceptance of any Credit Extension by the Borrower or the making
of the guaranties hereunder or with the execution, delivery or performance of
any Credit Documents by the Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Credit Parties.

(c) Each Credit Document to which it is a party constitutes a valid and legally
binding obligation of each Credit Party enforceable in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

6.05 Conflict.

The execution, delivery and performance of the Credit Documents, the Borrowings
hereunder and the use of the proceeds of the Loans will not (a) violate any
Requirement of Law applicable to the Credit Parties or the Restricted
Subsidiaries (except those as to which waivers or consents have been obtained),
(b) conflict with, result in a breach of or constitute a default under (i) the
articles of incorporation, bylaws or other organizational documents of such
Person, (ii) any material indenture, material agreement or other

 

78



--------------------------------------------------------------------------------

material instrument to which such Person is a party or by which any of its
properties may be bound or (iii) any approval of any Governmental Authority
relating to such Person, or (c) result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) on any of their respective
properties or revenues pursuant to any Requirement of Law.

6.06 No Material Litigation

No claim, litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of the Credit
Parties, threatened by or against any Credit Party or any of its Subsidiaries or
against any of their respective properties which (a) relates to the Credit
Documents or any of the transactions contemplated hereby or thereby or (b) could
reasonably be expected to have a Material Adverse Effect.

6.07 No Default.

No Default or Event of Default has occurred and is continuing.

6.08 Taxes.

Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all federal and state income tax returns and other material tax returns
required to be filed and paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except, in either
case, for such taxes (i) which are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP. Neither any of the Credit
Parties nor any of its Subsidiaries are aware as of the Closing Date of any
proposed tax assessments against it or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

6.09 ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Federal or state laws,
except to the extent that the failure to comply therewith would not reasonably
be expected to have a Material Adverse Effect.

(b) There are no pending claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan that could reasonably
be expected to have a Material Adverse Effect.

(c) Except as would not have a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably to occur with respect to any Pension Plan; (ii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Internal Revenue
Code) is 60% or higher; (iii) neither any Credit Party nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid;
(iv) neither any Credit Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been

 

79



--------------------------------------------------------------------------------

terminated by the PBGC, and no event or circumstance has occurred or exists that
could reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan.

6.10 Governmental Regulations, Etc.

(a) No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U, or for the purpose of purchasing or carrying or
trading in any securities. No Indebtedness being reduced or retired out of the
proceeds of the Loans hereunder was or will be incurred for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U or
any “margin security” within the meaning of Regulation T. “Margin stock” within
the meaning of Regulation U does not constitute more than twenty-five percent
(25%) of the value of the consolidated assets of the Borrower and its
Subsidiaries. Neither the execution and delivery hereof by the Borrower, nor the
performance by it of any of the transactions contemplated by this Credit
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of Regulation T, U
or X.

(b) None of the Credit Parties is an “investment company” registered or required
to be registered under the Investment Company Act of 1940, as amended.

6.11 Subsidiaries.

Set forth on Schedule 6.11 is a list of all the Subsidiaries of the Credit
Parties, including a list setting forth Material Domestic Subsidiaries, Material
Foreign Subsidiaries, Immaterial Domestic Subsidiaries, Immaterial Foreign
Subsidiaries, Immaterial Guarantors and Unrestricted Subsidiaries on the Closing
Date, the jurisdiction of their incorporation and the direct or indirect
ownership interest of the Borrower therein.

6.12 Use of Proceeds.

The Credit Extensions will be used solely (a) to refinance certain existing
Indebtedness, including the Existing Credit Agreement, (b) to provide general
working capital, (c) for other general corporate purposes and (d) for the
Closing Date Acquisition (including expenses incurred in connection therewith)
and other Permitted Acquisitions.

6.13 Compliance with Laws.

Each Credit Party and each Subsidiary is in compliance with all Requirements of
Law, except to the extent that the failure to comply therewith would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.14 Accuracy and Completeness of Information.

All written information, other than the Projections (as defined below), which
has been made available to the Administrative Agent or the Lenders by any Credit
Party or any Credit Parties’

 

80



--------------------------------------------------------------------------------

representatives, taken as a whole, in connection with the transactions
contemplated hereby is complete and correct in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein not misleading, in light
of the circumstances under which it has been made, and (ii) all financial
projections concerning the Borrower and its Subsidiaries that have been made
available to the Administrative Agent or the Lenders by the Borrower and its
Subsidiaries or any of their representatives (the “Projections”) have been
prepared in good faith based upon assumptions believed in good faith by the
Borrower to be reasonable at the time furnished, it being understood and agreed
that the Projections are subject to uncertainty and that there can be no
assurances that they will be achieved and that actual results may differ
materially from the Projections. There is no fact now known to any of the Credit
Parties which has, or could reasonably be expected to have, a Material Adverse
Effect which fact has not been set forth herein, in the financial statements of
the Credit Parties furnished to the Administrative Agent and/or the Lenders, or
in any certificate, opinion or other written statement made or furnished by the
Credit Parties to the Administrative Agent and/or the Lenders or disclosed in
any filing made by any Credit Party with the SEC.

6.15 Environmental Matters.

(a) Except where such non-compliance or violation or liability would not
reasonably be expected to have a Material Adverse Effect, the facilities and
properties owned, leased or operated by any of the Credit Parties and their
Subsidiaries (the “Properties”) do not contain any Materials of Environmental
Concern in amounts or concentrations which (i) constitute a violation of, or
(ii) have resulted in liability under, any Environmental Law.

(b) Except where such non-compliance or violation would not reasonably be
expected to have a Material Adverse Effect, and to the best knowledge of the
Credit Parties with respect to Properties that are leased, the Properties and
all operations of the Credit Parties and their Subsidiaries at the Properties
are in compliance, and have in the last three (3) years been in compliance, with
all applicable Environmental Laws.

(c) Except where such non-compliance, violation or liability would not
reasonably be expected to have a Material Adverse Effect, none of the Credit
Parties or any of its Subsidiaries has received any written notice of, or
otherwise become aware of, any violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by any of the Credit Parties for which any of the Credit Parties has
liability (the “Business”).

(d) Except where such violation or liability would not reasonably be expected to
have a Material Adverse Effect, Materials of Environmental Concern have not been
transported or disposed of from the Properties in violation of, or in a manner
or to a location which has given rise to liability under any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that has given rise to liability under, any applicable Environmental Law.

(e) Except as would not reasonably be expected to have a Material Adverse
Effect, no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Credit Party, threatened, under any
Environmental Law to which any of the Credit Parties is or would reasonably be
expected to be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
directives outstanding under any Environmental Law with respect to the
Properties or the Business.

 

81



--------------------------------------------------------------------------------

(f) Except where such violation or remediation would not reasonably be expected
to have a Material Adverse Effect, there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner requiring remediation under
Environmental Laws.

6.16 Solvency.

The amount of “fair saleable value” of the assets of the Credit Parties, on a
consolidated basis, exceeds (i) the value of all liabilities of the Credit
Parties, on a consolidated basis, including contingent and other liabilities,
and (ii) the amount that will be required to pay the probable liabilities of the
Credit Parties, on a consolidated basis, on their existing debts (including
contingent liabilities) as such debts become absolute and matured. The Credit
Parties, on a consolidated basis, (a) do not have an unreasonably small amount
of capital for the operation of the businesses in which they are engaged or
(b) are able to pay their liabilities, including contingent and other
liabilities, as they mature. For purposes of this Section, (x) “not have an
unreasonably small amount of capital for the operation of the businesses in
which it is engaged or proposed to be engaged” and “able to pay its liabilities,
including contingent and other liabilities, as they mature” means that the
Credit Parties, on a consolidated basis, will be able to generate enough cash
from operations, asset dispositions or refinancing, or a combination thereof, to
meet its obligations as they become due, and (y) the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

6.17 Insurance.

As of the date hereof, the present insurance coverage of the Credit Parties and
the Restricted Subsidiaries complies with the requirements set forth in
Section 7.05.

6.18 Foreign Assets Control Regulations, Etc.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended. Neither any Credit Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Credit Parties (i) is a blocked person described in Section 1 of Executive
Order 13224 or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

82



--------------------------------------------------------------------------------

6.19 Compliance with OFAC Rules and Regulations.

(a) None of the Credit Parties or their Subsidiaries is in violation of or has
violated any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

(b) None of the Credit Parties or their Subsidiaries (i) is a Sanctioned Person
or a Sanctioned Entity, (ii) has more than ten percent (10%) of its assets
located in Sanctioned Entities, or (iii) derives more than ten percent (10%) of
its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. The proceeds of any Loan will not be used and
have not been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

6.20 Security Documents.

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, upon the filing of appropriate financing statements with the
Secretary of State of the state of incorporation or organization for each Credit
Party and the Administrative Agent obtaining control or possession (in the State
of New York, with respected to certificated securities) over those items of
Collateral in which a security interest is perfected through control or
possession, the Administrative Agent shall have perfected security interests and
Liens in the Collateral, prior to all other Liens other than Permitted Liens.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document (other than indemnification obligations which survive
the termination of this Credit Agreement) have been paid in full, the Credit
Parties shall, and shall cause each Restricted Subsidiary to:

7.01 Financial Statements.

Furnish, or cause to be furnished, to the Administrative Agent for the benefit
of the Lenders:

(a) Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ending July 27, 2013), a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the fiscal year and the related
consolidated statements of income, retained earnings, shareholders’ equity and
cash flows for the year, audited by an independent certified public accounting
firm of nationally recognized standing, setting forth in each case in
comparative form the figures for the previous year, reported without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such

 

83



--------------------------------------------------------------------------------

qualification. In the event the footnotes to the financial statements delivered
pursuant to this Section 7.01(a) do not include a schedule providing a break-out
of the Borrower and the Guarantors in form and substance reasonably satisfactory
to the Administrative Agent, such schedule, which shall be in form and substance
reasonably satisfactory to the Administrative Agent, shall be provided to the
Administrative Agent.

(b) Company-Prepared Financial Statements. As soon as available, but in any
event within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of the Borrower (commencing with the fiscal quarter ending
January 26, 2013), a company-prepared consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of the quarter and related company-prepared
consolidated statements of income for such quarterly period and for the fiscal
year to date and cash flows for the fiscal year to date; in each case setting
forth in comparative form the consolidated figures for the corresponding period
or periods of the preceding fiscal year or the portion of the fiscal year ending
with such period, as applicable, in each case subject to normal recurring
year-end adjustments. In the event the footnotes to the financial statements
delivered pursuant to this Section 7.01(b) do not include a schedule providing a
break-out of the Borrower and the Guarantors, in form and substance reasonably
satisfactory to the Administrative Agent, such schedule, which shall be in form
and substance reasonably satisfactory to the Administrative Agent, shall be
provided to the Administrative Agent.

(c) Annual Operating Budget. As soon as available, but in any event within sixty
(60) days after the end of each fiscal year of the Borrower, a copy of a
detailed annual operating budget of the Borrower and its Subsidiaries for the
next four (4) fiscal quarter period prepared on a quarterly basis, in form and
substance reasonably satisfactory to the Administrative Agent, together with a
summary of the material assumptions made in the preparation of such annual
budget. The annual operating budget delivered pursuant to this Section 7.01(c)
shall be accompanied by a schedule providing, in form and substance reasonably
satisfactory to the Administrative Agent, a break-out of the Borrower and the
Guarantors taken as a whole.

All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end adjustments) and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and further accompanied by a description of, and an estimation of the
effect on the financial statements on account of, a change in the application of
accounting principles as provided in Section 1.03.

7.02 Certificates; Other Information.

Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:

(a) Accountant’s Certificate and Reports. Concurrently with the delivery of the
financial statements referred to in Section 7.01(a) above, a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default relating to financial or accounting
matters or violations of Section 7.07, except as specified in such certificate.

(b) Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and 7.01(b) above, a certificate of a
Responsible Officer, delivered to the Administrative Agent at its credit contact
address, with a copy to the Administrative Agent at its syndication agency
services address, in each case as set forth in Section 11.02 (which

 

84



--------------------------------------------------------------------------------

delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes),
stating that, to the best of such Responsible Officer’s knowledge and belief,
(i) the financial statements fairly present in all material respects the
financial condition of the parties covered by such financial statements,
(ii) during such period each Credit Party has observed or performed its
covenants and other agreements hereunder and under the other Credit Documents,
and satisfied the conditions contained in this Credit Agreement to be observed,
performed or satisfied by it (except to the extent waived in accordance with the
provisions hereof) and (iii) such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such certificate. Such
certificate shall include (i) the calculations required to indicate compliance
with Section 7.07 as of the last day of the period covered by such financial
statements and (ii) solely with respect to the certificate delivered in
connection with Section 7.01(a), an updated Schedule 6.11 as of the most
recently ended fiscal quarter of the Borrower. A form of Compliance Certificate
is attached as Exhibit 7.02(b); provided that the Borrower shall deliver an
updated Schedule 6.11 each time a Guarantor is required to be added pursuant to
Section 7.09 or is released from its obligations in a transaction permitted by
this Credit Agreement.

(c) Public Information. Promptly after the same are sent, copies of all reports
(other than those otherwise provided pursuant to Section 7.01 or accessible to
the public via www.sec.gov or any successor or other website maintained by the
SEC) and other financial information which any Credit Party sends to its public
stockholders, and promptly upon written request after the same are filed, copies
of all financial statements and non-confidential reports which any Credit Party
may make to, or file with, the SEC.

(d) Permitted Acquisition Report. Where the total consideration, including,
without limitation, assumed Indebtedness, Earn Out Obligations and any other
deferred payments (the “Total Consideration”) for such Permitted Acquisition is
expected to exceed $100,000,000:

(i) not less than five (5) Business Days prior to the consummation of such
Permitted Acquisition, a reasonably detailed description of the material terms
of (A) such Permitted Acquisition (including, without limitation, the purchase
price and method and structure of payment) and (B) each Target;

(ii) (A) if the Total Consideration is expected to be greater than $100,000,000
but less than $200,000,000, not less than five (5) Business Days prior to the
consummation of such Permitted Acquisition, audited financial statements (or, if
unavailable, management-prepared financial statements) of the Target for its
most recent fiscal year and unaudited year-to-date statements through the most
recently prepared fiscal quarter and (B) if the Total Consideration is expected
to be greater than or equal to $200,000,000, (I) not later than the date and
time required by the SEC for delivery of such audited financial statements of
the Target, audited financial statements of the Target for its most recent
fiscal year prepared by a nationally recognized independent certified public
accountants or by independent certified public accountants reasonably acceptable
to the Administrative Agent and unaudited fiscal year-to-date statements for the
most recent fiscal quarter or (II) if the audited or unaudited financial
statements of the Target referenced in clause (I) are unavailable five
(5) Business Days prior to the consummation of such Permitted Acquisition, not
less than five (5) Business Days prior to the consummation of such Permitted
Acquisition, unaudited financial statements of the Target and its Subsidiaries,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Target to the effect that such statements are fairly stated in

 

85



--------------------------------------------------------------------------------

all material respects when considered in relation to the consolidated financial
statements of the Target and its Subsidiaries, subject only to normal year-end
audit adjustments and the absence of footnotes;

(iii) if the Total Consideration is expected to be greater than $200,000,000,
consolidated projected income statements of the Borrower and its consolidated
Subsidiaries (giving effect to such Permitted Acquisition and the consolidation
with the Borrower of each relevant Target) for the three (3)-year period
following the consummation of such Permitted Acquisition, in reasonable detail,
together with any appropriate statement of assumptions and pro forma adjustments
reasonably acceptable to the Administrative Agent; and

(iv) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Responsible Officer of the Borrower
(A) setting forth the best good faith estimate of the Total Consideration to be
paid for each Target, (B) certifying that (y) such Permitted Acquisition
complies with the requirements of this Credit Agreement and (z) after giving
effect to such Permitted Acquisition and any borrowings in connection therewith,
the Borrower believes in good faith that it will have sufficient availability
under the Aggregate Revolving Commitments to meet its ongoing working capital
requirements and (C) demonstrating compliance with clauses (b) and (d) of the
definition of the Permitted Acquisition.

(e) Regulation U Certificate. Upon the request of any Lender or the
Administrative Agent, a certificate in conformity with the requirements of FR
Form U-1 referred to in Regulation U, signed by a Responsible Officer, stating
that no part of the proceeds of the Loans under this Credit Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U, or for the purpose of
purchasing or carrying or trading in any securities.

(f) Other Information. Promptly, such additional financial and other information
as the Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its written request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower

 

86



--------------------------------------------------------------------------------

Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive MNPI with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the L/C Issuer and the Lenders
to treat such Borrower Materials as not containing any MNPI (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”. Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

7.03 Notices.

Give notice to the Administrative Agent and each Lender of:

(a) Defaults. Promptly (but in any event within two (2) Business Days), after
any Credit Party knows or has reason to know thereof, the occurrence of any
Default or Event of Default.

(b) Legal Proceedings. Promptly, any litigation, or any investigation or
proceeding (including without limitation, any environmental proceeding) known to
a Credit Party, relating to a Credit Party or any of its Subsidiaries which
would reasonably be expected to have a Material Adverse Effect.

(c) ERISA. Promptly, (i) the occurrence of (or if a Responsible Officer
determines it is reasonably expected to occur) any Reportable Event with respect
to any Plan, a failure to make any required material contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan, that in each case is reasonably likely to have a
Material Adverse Effect or (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Borrower or any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan, that in each case is reasonably
likely to have a Material Adverse Effect.

(d) Other. Promptly, any other development or event which a Responsible Officer
of the Borrower determines is reasonably likely to have a Material Adverse
Effect.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.

 

87



--------------------------------------------------------------------------------

7.04 Maintenance of Existence; Compliance with Laws.

(a) (i) Except as permitted under Section 8.04, preserve, renew and keep in full
force and effect the corporate existence of (A) each of the Credit Parties and
(B) each Subsidiary that is not a Credit Party, where such failure to preserve,
renew and keep in full force and effect the corporate existence of such
Subsidiary could reasonably be expected to have a Material Adverse Effect and
(ii) take all reasonable action to maintain all rights, privileges, licenses and
franchises necessary or desirable in the normal conduct of its business other
than any such rights, privileges, licenses and franchises the loss of which
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(b) Comply with all Requirements of Law (including, without limitation, all
Environmental Laws and ERISA) applicable to it except to the extent that failure
to comply therewith would not, in the aggregate, have a Material Adverse Effect.

7.05 Maintenance of Property; Insurance.

Keep all material property useful and necessary in its business in reasonably
good working order and condition (ordinary wear and tear excepted); maintain
with financially sound and reputable insurance companies casualty, liability,
business interruption and such other insurance (which may include plans of
self-insurance) with such coverage and deductibles, and in such amounts as may
be consistent with prudent business practice and in any event consistent with
normal industry practice; and furnish to the Administrative Agent, upon written
request, full information as to the insurance carried.

7.06 Inspection of Property; Books and Records; Discussions.

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent, the Administrative Agent to visit and inspect any of its
properties and examine and make abstracts (including photocopies) from any of
its books and records at any reasonable time, and to discuss the business,
operations, properties and financial and other condition of the Credit Parties
and their Restricted Subsidiaries with officers and employees of the Credit
Parties and their Restricted Subsidiaries and with their independent certified
public accountants. The cost of the inspection referred to in the preceding
sentence shall be for the account of the Lenders unless an Event of Default has
occurred and is continuing, in which case the cost of such inspection shall be
for the account of the Borrower.

7.07 Financial Covenants.

(a) Consolidated Leverage Ratio: Maintain a Consolidated Leverage Ratio of the
Borrower and its Restricted Subsidiaries, which shall be calculated at the end
of each fiscal quarter of the Borrower, of not greater than the ratio set forth
below opposite such period:

 

Fiscal Quarters Ending

   Maximum Consolidated Leverage Ratio

January 26, 2013 through April 26, 2014

   3.50:1.00

July 26, 2014 through April 25, 2015

   3.25:1.00

July 25, 2015 and each fiscal quarter thereafter

   3.00:1.00

 

88



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. Maintain a Consolidated Interest
Coverage Ratio of the Borrower and its Restricted Subsidiaries, which shall be
calculated at the end of each fiscal quarter of the Borrower, of not less than
3.00:1.00.

7.08 Use of Proceeds.

Use the Loans solely for the purposes provided in Section 6.12.

7.09 Additional Guarantors.

(a) Cause (i) each of the Borrower’s Material Domestic Subsidiaries (other than
U.S. Foreign Holdcos) that is a Restricted Subsidiary which is not a party to
this Credit Agreement, whether newly formed, after acquired or otherwise
existing and (ii) any guarantor of the Senior Subordinated Notes or other
Subordinated Indebtedness which is not a party to this Credit Agreement, to
promptly become a “Guarantor” hereunder by way of execution and delivery of a
Guarantor Joinder Agreement, together with a secretary’s certificate, an
incumbency certificate, resolutions, a good standing certificate, organization
documents, a New York legal counsel opinion (with customary opinions regarding
enforceability, no conflicts with Laws or specified agreements of material
indebtedness, governmental consents and approvals, status under Investment
Company Act of 1940, execution (to the extent governed by New York Law) and
security (attachment and perfection of pledged Equity Interests)) and, with
respect to Material Domestic Subsidiaries, a local counsel opinion (with
customary existence, power, authority, execution (to the extent governed by
local Law), no conflicts with Laws or organizational documents and governmental
consents and approvals).

(b) To the extent that the Borrower’s Immaterial Domestic Subsidiaries (other
than Unrestricted Subsidiaries and U.S. Foreign Holdcos) which are not
Guarantors collectively own greater than twenty percent (20%) of Consolidated
Total Assets, cause one (1) or more of such Immaterial Domestic Subsidiaries to
promptly become a “Guarantor” hereunder by way of execution of a Guarantor
Joinder Agreement, together with a secretary’s certificate, an incumbency
certificate, resolutions, a good standing certificate, organization documents
and a New York legal counsel opinion (with customary opinions regarding
enforceability, no conflicts with Laws or specified agreements of material
indebtedness, governmental consents and approvals, status under Investment
Company Act of 1940, execution (to the extent governed by New York Law) and
security (attachment and perfection of Equity Interests)), to reduce the
Consolidated Total Assets ownership percentage of the remaining Immaterial
Domestic Subsidiaries that are not Guarantors to twenty percent (20%) or below;
provided that (i) the Credit Parties may elect to release any Immaterial
Domestic Subsidiary as a Guarantor hereunder to the extent the Borrower delivers
to the Administrative Agent a certificate of a Responsible Officer certifying
that, after giving effect to such release, the Borrower’s Immaterial Domestic
Subsidiaries that are not Guarantors collectively own less than twenty percent
(20%) of Consolidated Total Assets and (ii) it is acknowledged and agreed that
upon receipt of such

 

89



--------------------------------------------------------------------------------

certificate, such Immaterial Domestic Subsidiary shall be released as a
Guarantor hereunder and the Administrative Agent shall take such action to
evidence such release of such Immaterial Domestic Subsidiary from its Guaranty
as is reasonably requested by, and at the expense of, the Credit Parties.

(c) Notwithstanding anything to the contrary in this Section 7.09, If the
Borrower designates any Guarantor as an Unrestricted Subsidiary in accordance
with the terms of the definition of Unrestricted Subsidiary, it is acknowledged
and agreed that such Guarantor shall be released from its Guaranty and that the
Administrative Agent shall take such action to evidence such release of such
Guarantor from its Guaranty as is reasonably requested by, and at the expense
of, the Credit Parties; and

7.10 Payment of Taxes.

Pay, discharge or otherwise satisfy before becoming delinquent, all of its
federal taxes, state income taxes and other material taxes and any additional
costs that are imposed as a result of any failure to so pay, discharge or
otherwise satisfy such taxes, except when the amount or validity of such taxes
and costs is currently being contested in good faith by appropriate proceedings
and reserves, if applicable, in conformity with GAAP with respect thereto have
been provided on the books of the Borrower or its Restricted Subsidiaries, as
the case may be.

7.11 Environmental Laws.

(a) Comply in all material respects with, and take commercially reasonably steps
to ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws and obtain and comply in all
material respects with and maintain, and take commercially reasonably steps to
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings would not reasonably be
expected to have a Material Adverse Effect.

7.12 Pledged Equity Interests.

Cause one hundred percent (100%) of the Equity Interests in each of its direct
or indirect Domestic Subsidiaries (other than U.S. Foreign Holdcos, Unrestricted
Subsidiaries, Immaterial Domestic Subsidiaries and direct or indirect
Subsidiaries of Foreign Subsidiaries) and sixty-five percent (65%) (or such
greater percentage that, as a result of a Change in Law, could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary or U.S.
Foreign Holdco, as applicable, as determined for U.S. federal income tax
purposes, to be included in the income of a direct, indirect or constructive
shareholder of such Foreign Subsidiary or U.S. Foreign Holdco or otherwise to
cause any materially adverse tax consequences to the Borrower or any Guarantor)
of the voting Equity Interests and

 

90



--------------------------------------------------------------------------------

one hundred percent (100%) of the non-voting Equity Interests provided that any
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation section 1.956-2(c)(2) shall be treated as voting Equity
Interests) of its first-tier Foreign Subsidiaries (other than Unrestricted
Subsidiaries and Immaterial Foreign Subsidiaries) and its U.S. Foreign Holdcos,
in each case to the extent owned by such Credit Party, to be subject to a first
priority, perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Security Documents; provided that the Credit Parties
shall not be required to grant or maintain any such Liens after the Collateral
Release Date and the Administrative Agent shall take all action reasonably
required to release such Liens, including the delivery to the Borrower of all
stock certificates and stock powers held by the Administrative Agent and the
filing of UCC financing termination statements; provided, further, however, if
the Borrower’s corporate family rating from Moody’s is downgraded below Baa3 or
the Borrower’s corporate rating from S&P is downgraded below BBB-, or either the
Borrower’s corporate family rating from Moody’s or the Borrower’s corporate
rating from S&P fails to be in effect, each Credit Party shall grant to the
Administrative Agent the Liens contemplated by this Section 7.12 and shall take
all actions required hereunder to reinstate the Liens on Collateral granted
pursuant to the Security Documents immediately prior to the Collateral Release
Date. In the event that (a) a Guarantor is designated by the Borrower as an
Unrestricted Subsidiary in accordance with the terms of the definition of
Unrestricted Subsidiary, (b) any Equity Interests pledged under the Pledge
Agreement are Disposed of in a transaction permitted under this Credit
Agreement, (c) any issuer of Equity Interests pledged under the Pledge Agreement
is dissolved in compliance with this Credit Agreement or (d) any Pledgor is
released, dissolved or the subject of a merger (in which the Pledgor is not the
surviving entity) in a transaction permitted under this Credit Agreement
(including, without limitation, pursuant to Section 7.09), the Administrative
Agent shall promptly take such actions reasonably requested by, and at the
expense of, the Credit Parties to release the Lien on such Equity Interests or
to release such Pledgor, including without limitation the delivery to the
Borrower of such Subsidiary’s certificated Equity Interests and stock powers
previously delivered to it, if any, and the filing of a UCC termination
statement with respect to any UCC financing statement pertaining to such Equity
Interests.

7.13 Further Assurances.

(a) To the extent the Credit Parties are required to pledge any Collateral in
accordance with the terms hereof or the Security Documents, upon the reasonable
request of the Administrative Agent, promptly perform or cause to be performed
any and all acts and execute or cause to be executed any and all documents for
filing under the provisions of the UCC or any other Requirement of Law which are
necessary or advisable to maintain in favor of the Administrative Agent, for the
benefit of the Secured Parties, Liens on the Collateral that are duly perfected
in accordance with the requirements of, or the obligations of the Credit Parties
under, the Credit Documents and all applicable Requirements of Law.

(b) Upon the request of the Administrative Agent, promptly cause to be delivered
to the Administrative Agent a local counsel opinion, in form and substance
substantially similar to the local counsel opinions received on the Closing Date
pursuant to Section 5.01(b) and otherwise reasonably satisfactory to the
Administrative Agent and at the Credit Parties’ expense, with respect to any
Guarantor that has become a Material Domestic Subsidiary since the Closing Date
for which the Administrative Agent did not receive a legal opinion on the
Closing Date pursuant to Section 5.01(b).

 

91



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document (other than indemnification obligations which survive
the termination of this Credit Agreement) have been paid in full:

8.01 Indebtedness.

Each of the Credit Parties will not, nor will it permit any of the Restricted
Subsidiaries to, contract, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness arising or existing under this Credit Agreement and the other
Credit Documents;

(b) Indebtedness of the Borrower and its Subsidiaries existing as of the Closing
Date as referenced in the financial statements referenced in Section 6.01 (and
set out more specifically in Schedule 8.01) hereto and any Permitted Refinancing
thereof;

(c) Indebtedness of the Borrower and its Restricted Subsidiaries incurred after
the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset; provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset; (ii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing plus any reasonable fees,
premiums and other financing costs payable in connection therewith; and
(iii) the total amount of all such Indebtedness shall not exceed $50,000,000 at
any time outstanding;

(d) unsecured intercompany Indebtedness among the Borrower and its Restricted
Subsidiaries, provided that any such Indebtedness shall be fully subordinated to
the Obligations hereunder on terms reasonably satisfactory to the Administrative
Agent;

(e) Indebtedness and obligations owing under Swap Contracts entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(f) Indebtedness and obligations of the Credit Parties and the Restricted
Subsidiaries owing under documentary letters of credit for the purchase of goods
or other merchandise generally;

(g) Guaranty Obligations in respect of Indebtedness of any Credit Party or any
Restricted Subsidiary to the extent such Indebtedness is permitted to exist or
be incurred pursuant to this Section 8.01;

(h) obligations with respect to surety bonds and performance bonds incurred in
the ordinary course of business;

(i) Indebtedness of the Credit Parties and the Restricted Subsidiaries not
otherwise contemplated in this Section 8.01 in an amount not to exceed
$250,000,000 in the aggregate at

 

92



--------------------------------------------------------------------------------

any time outstanding; provided that (i) not more than $125,000,000 shall be
Indebtedness other than Subordinated Indebtedness and (ii) not more than
$125,000,000 shall be Indebtedness incurred for any purpose other than to
finance the Closing Date Acquisition or to refinance Indebtedness previously
incurred to finance the Closing Date Acquisition.

(j) the Senior Subordinated Notes and any Permitted Refinancing thereof;

(k) Indebtedness arising from netting services, overdraft protection, cash
management obligations and otherwise in connection with deposit, securities and
commodities accounts in the ordinary course of business;

(l) Indebtedness arising from agreements providing for Earn Out Obligations or
similar obligations, or from guaranties, surety bonds or performance bonds
securing the performance of the Borrower and any Restricted Subsidiary pursuant
to such agreements, in connection with Permitted Acquisitions or dispositions
permitted hereunder;

(m) Indebtedness consisting of Investments permitted by clauses (c), (j),
(k) and (l) the definition of Permitted Investments;

(n) Indebtedness incurred in connection with any Sale and Leaseback Transaction
permitted by Section 8.10;

(o) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof or assumed in connection with a Permitted Acquisition, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower or at the time of the Permitted Acquisition and was not incurred solely
in contemplation of such Person’s becoming a Subsidiary or such Permitted
Acquisition; and

(p) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses.

8.02 Liens.

Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, contract, create, incur, assume or permit to exist any Lien
with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens.

8.03 Nature of Business.

Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, alter the character of its business in any material respect
from that conducted as of the Closing Date.

8.04 Consolidation, Merger, Sale or Purchase of Assets, etc.

Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to,

 

93



--------------------------------------------------------------------------------

(a) dissolve, liquidate or wind up its affairs, sell, transfer, lease or
otherwise dispose of its property or assets except the following, without
duplication, shall be expressly permitted:

(i) the sale, transfer (including by way of license), lease or other disposition
of inventory, materials, tools, property, equipment, software and intellectual
property, whether now owned or hereafter acquired, in the ordinary course of
business (including , without limitation, Dispositions of vehicles for purposes
of fleet maintenance that are substantially consistent with the Credit Parties’
past practices and that are in the ordinary course of business), including any
of the foregoing with an Unrestricted Subsidiary (subject to Section 8.06);

(ii) the sale, lease, transfer or other disposition of obsolete or worn-out
property or assets, whether now owned or hereafter acquired, in the ordinary
course of business;

(iii) the sale, transfer or other disposition of cash and Cash Equivalents for
fair market value;

(iv) Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;

(v) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries;

(vi) the disposition of property or assets as a direct result of a Recovery
Event;

(vii) (A) the sale, lease or transfer (including by way of license) of property
or assets between Credit Parties, (B) the sale, lease or transfer (including by
way of license) of other property or assets between (1) any Credit Party and any
Restricted Subsidiary in an aggregate amount not to exceed $50,000,000 during
the term of this Credit Agreement and (2) subject to Section 8.06, any Credit
Party or any Restricted Subsidiary and any Unrestricted Subsidiary in an
aggregate amount not to exceed $50,000,000 during the term of this Credit
Agreement, (C) the sale, lease or transfer (including by way of license) of
property or assets between Subsidiaries that are not Credit Parties;

(viii) (A) the sale, lease or transfer (including by way of license) of property
or assets not to exceed $50,000,000 in the aggregate in any fiscal year and
(B) the sale lease or transfer (including by way of license) of property or
assets not to exceed $35,000,000 during the term of this Credit Agreement;
provided, that the aggregate amount of property or assets sold, leased or
transferred (including by way of license) pursuant to the immediately foregoing
clauses (A) and (B) shall not exceed $60,000,000 in the aggregate in any fiscal
year;

(ix) the liquidation and/or dissolution of any Immaterial Domestic Subsidiary or
any Immaterial Foreign Subsidiary; provided that the Credit Parties shall remain
in compliance with Section 7.09(b) after giving effect to any such liquidation
or dissolution;

(x) Dispositions and Investments permitted under Section 8.05; and

 

94



--------------------------------------------------------------------------------

(xi) Dispositions of non-core assets acquired in a Permitted Acquisition;
provided that (A) such Dispositions are completed within eighteen (18) months of
such Permitted Acquisition and (B) such non-core assets do not exceed
twenty-five percent (25%) of the total tangible assets acquired in such
Permitted Acquisition.

provided, that, in the case of clauses (i), (iii) and (vi) above, at least
seventy-five percent (75%) of the consideration received therefor by the
Borrower or any such Subsidiary is in the form of cash or Cash Equivalents; or

(b) (i) purchase, lease or otherwise acquire (including by way of license),
whether in a single transaction or a series of related transactions, the
property or assets of any Person (other than purchases or other acquisitions of
inventory, materials, tools, property, equipment, software or intellectual
property in the ordinary course of business, including any of the foregoing with
an Unrestricted Subsidiary (subject to Section 8.06), except as otherwise
limited or prohibited herein) or (ii) enter into any transaction of merger or
consolidation, except, in each case, for (A) Investments or acquisitions
permitted pursuant to Section 8.05, (B) the merger or consolidation of a Credit
Party or other Subsidiary with and into another Credit Party (with the Credit
Party being the surviving entity), (C) the merger or consolidation of an
Unrestricted Subsidiary with and into any Restricted Subsidiary or another
Unrestricted Subsidiary or (D) the merger or consolidation of a Restricted
Subsidiary with and into another Restricted Subsidiary.

8.05 Advances; Investments and Loans.

Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, make any Investment except for Permitted Investments.

8.06 Transactions with Affiliates.

Except as permitted under this Credit Agreement or among Credit Parties or
wholly owned Restricted Subsidiaries, each of the Credit Parties will not, nor
will it permit any of its Restricted Subsidiaries to, enter into any transaction
or series of transactions, whether or not in the ordinary course of business,
with any officer, director, shareholder or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder or Affiliate.

8.07 Fiscal Year; Organizational Documents; Senior Subordinated Notes.

Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, (a) change its fiscal year and (b) amend, modify or change its
articles of incorporation (or corporate charter or other similar organizational
document) or bylaws (or other similar document) in any manner materially adverse
to the interests of the Lenders without the prior written consent of the
Required Lenders; provided that no Credit Party shall (i) except as permitted
under Section 8.04, alter its legal existence or, in one transaction or a series
of transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets, (ii) change its state of incorporation or
organization, without providing thirty (30) days prior written notice to the
Administrative Agent (or such shorter period as the Administrative Agent may
consent to) and without filing (or confirming that the Administrative Agent has
filed) such financing statements and amendments to any previously filed
financing statements as the Administrative

 

95



--------------------------------------------------------------------------------

Agent may require or (iii) change its registered legal name, without providing
thirty (30) days prior written notice to the Administrative Agent (or such
shorter period as the Administrative Agent may consent to) and without filing
(or confirming that the Administrative Agent has filed) such financing
statements and amendments to any previously filed financing statements as the
Administrative Agent may require.

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
without the prior written consent of the Required Lenders, amend, modify or
permit the amendment or modification of any subordination provision in the
Senior Subordinated Notes or any other Subordinated Indebtedness or in any
indenture, purchase agreement or other agreement governing the Senior
Subordinated Notes or other Subordinated Indebtedness in any manner adverse to
the Lenders.

8.08 Limitation on Restricted Actions.

Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Person to (a) pay dividends or make any other distributions to any Credit
Party on its Equity Interests or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Credit Party, (c) make loans or advances to any Credit
Party, (d) sell, lease or transfer any of its properties or assets to any Credit
Party, or (e) act as a Guarantor and pledge its assets pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses
(a)-(d) above) for such encumbrances or restrictions existing under or by reason
of (i) this Credit Agreement or any other Credit Document, (ii) applicable Laws,
(iii) any document or instrument governing Indebtedness incurred pursuant to
Sections 8.01(c), (i), (j) or (n); provided that with respect to Indebtedness
incurred pursuant to Section 8.01(i) and (j), any such restriction shall not
apply to this Credit Agreement or any other Credit Document or (iv) any
Permitted Lien or any document or instrument governing any Permitted Lien;
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien.

8.09 Restricted Payments.

Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, declare, order, make or set apart any
sum for or pay any Restricted Payment, except (a) to make dividends payable
solely in the same class of Equity Interests of such Person, (b) to make
dividends or other distributions payable to any Credit Party (directly or
indirectly through Subsidiaries), (c) subject to the subordination terms
thereof, the Borrower may make regularly scheduled interest payments under the
Senior Subordinated Notes and other Subordinated Indebtedness; (d) the
repurchase, redemption or other acquisition or retirement for value of any
Equity Interests of the Borrower or any Restricted Subsidiary of the Borrower
held by any current or former officer, director or employee of the Borrower or
any of its Restricted Subsidiaries pursuant to any equity subscription
agreement, stock option agreement, shareholders’ agreement or similar agreement;
provided that (i) the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $5,000,000 in any twelve
(12)-month period plus the portion of such amount available but unused from
prior twelve (12)-month periods and (ii) such amount in any calendar year may be
increased by an amount not to exceed (A) the net cash proceeds received by the
Borrower from the sale of Equity Interests (other than Disqualified Stock) of
the Borrower to members of management or directors of the Borrower and its
Restricted Subsidiaries that occurs after the Maturity Date (to the extent such
cash proceeds from the sale of such Equity Interests have not otherwise been
applied to the payment of Restricted Payments), plus (B) the net

 

96



--------------------------------------------------------------------------------

cash proceeds of key man life insurance policies received by the Borrower and
its Restricted Subsidiaries after the Maturity Date, less (C) the amount of any
Restricted Payments made pursuant to clauses (ii)(A) and (ii)(B) of this clause
(d), (e) the repurchase of Equity Interests deemed to occur (i) upon the
exercise of stock options, warrants or other convertible securities to the
extent such Equity Interests represent a portion of the exercise price thereof
or (ii) upon the transfer of shares of restricted stock to the Borrower in
connection with the payment of withholding tax by the Borrower or a Restricted
Subsidiary following a sale of shares of restricted stock by the holder thereof,
(f) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, (i) if the Consolidated Leverage Ratio would be equal to
or greater than 2.75 to 1.0 (but less than or equal to the Consolidated Leverage
Ratio required at such time under Section 7.07(a)) as of the last fiscal quarter
end after giving effect thereto on a Pro Forma Basis, the Borrower may make
dividends, repurchase shares of its Equity Interests and make other Restricted
Payments in an aggregate amount not to exceed $100,000,000 for the period from
the Closing Date through the Maturity Date and (ii) if the Consolidated Leverage
Ratio would be less than 2.75 to 1.0 as of the last fiscal quarter end after
giving effect thereto on a Pro Forma Basis, the Borrower may make unlimited
dividends, share repurchases and make other Restricted Payments (it being
understood and agreed that Restricted Payments made pursuant to this clause
(ii) shall not be included in the calculation of the amount available for
Restricted Payments pursuant to the foregoing clause (i)), provided that with
respect to this clause (ii), (A) the Credit Parties would be in compliance with
the financial covenants set forth in Section 7.07 as of the last fiscal quarter
end and (B) there would exist at least $40,000,000 of unrestricted cash or Cash
Equivalents and/or availability under the Aggregate Revolving Commitments (which
the Borrower could borrow without causing an Event of Default).

8.10 Sale Leasebacks.

Each of the Credit Parties will not, nor will permit any of its Restricted
Subsidiaries to, enter into any Sale and Leaseback Transaction; provided that
any of the Credit Parties and the Restricted Subsidiaries will be permitted to
enter into Sale and Leaseback Transactions so long as (a) the sale of the
property is for fair market value and otherwise permitted by this Credit
Agreement and (b) the rental payments to be made with respect to all such Sale
and Leaseback Transactions does not exceed $2,000,000 in the aggregate in any
fiscal year.

8.11 No Further Negative Pledges.

Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation, except (a) pursuant to this Credit Agreement and the other
Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Sections 8.01(c), (i), (j) or (n) provided
that, (i) with respect to Indebtedness incurred pursuant to Section 8.01(c), any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith and (ii) with respect to
Indebtedness incurred pursuant to Sections 8.01(i), (j) and (n), any such
restriction shall not apply to this Credit Agreement or any other Credit
Document, and (c) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restrictions
contained therein relates only to the asset or assets subject to such Permitted
Lien.

 

97



--------------------------------------------------------------------------------

8.12 Capital Expenditures.

Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, make or become legally obligated to make Consolidated Capital
Expenditures (excluding normal replacements and maintenance that are properly
charged to current operations), except for Consolidated Capital Expenditures in
the ordinary course of business not exceeding, in the aggregate for the Borrower
and its Restricted Subsidiaries, the sum of (i) $100,000,000 during any fiscal
year plus (ii) Consolidated Capital Proceeds during such fiscal year plus
(iii) $150,000,000 during the period from the Closing Date through the Maturity
Date, provided that the amount set forth in this clause (iii) shall be available
only to the extent that there shall exist no Default or Event of Default
immediately before and immediately after giving effect to any proposed
expenditure.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) The Borrower shall fail to pay any principal on any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to reimburse the
L/C Issuer for any L/C Obligations when due in accordance with the terms hereof;
or the Borrower shall fail to pay any interest on any Loan or any fee or other
amount payable hereunder when due in accordance with the terms hereof and such
failure shall continue unremedied for three (3) Business Days (or any Guarantor
shall fail to pay on the Guaranty in respect of any of the foregoing or in
respect of any other Guaranty Obligations thereunder within the aforesaid period
of time); or

(b) Any representation or warranty made or deemed made herein or in any of the
other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Credit Agreement shall prove to have been incorrect, false or misleading in
any material respect on or as of the date made or deemed made; provided however,
that if such representation or warranty is capable of being cured, it shall not
constitute an Event of Default unless such representation or warranty continues
uncured for a period of ten (10) Business Days following the earlier of a
Responsible Officer of the applicable Credit Party obtaining knowledge thereof
or receipt by such Credit Party of a written notice thereof from the
Administrative Agent; or

(c) (i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 7.03(a), 7.04(a),
7.07 or 7.08 or in Section 8; or (ii) any Credit Party shall fail to perform,
comply with or observe any covenant or agreement contained in Section 7.01 and
such failure shall continue unremedied for a period of five (5) Business Days;
or (iii) any Credit Party shall fail to comply with any other covenant contained
in this Credit Agreement or the other Credit Documents or any other agreement,
document or instrument among any Credit Party, the Administrative Agent and the
Lenders or executed by any Credit Party in favor of the Administrative Agent or
the Lenders (other than as described in Sections 9.01(a), 9.01(b), 9.01(c)(i) or
9.01(c)(ii) above), and such failure is capable of cure but continues for thirty
(30) days; or

 

98



--------------------------------------------------------------------------------

(d) Any Credit Party or any of its Restricted Subsidiaries shall (i) default in
any payment of principal of or interest on any Indebtedness (other than as
specified in clause (a) above) in a principal amount outstanding of at least
$25,000,000 in the aggregate for the Credit Parties and their Restricted
Subsidiaries beyond the period of grace (not to exceed thirty (30) days), if
any, provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness in a principal amount outstanding of
at least $25,000,000 in the aggregate for the Credit Parties and their
Restricted Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or required to be prepaid,
repurchased or redeemed prior to its stated maturity; provided that this clause
(d) shall not apply to (x) indebtedness that becomes due as a result of a
voluntary sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of property or assets and (y) termination events
or similar events pursuant to the terms of any Swap Contract (other than a
failure to make a payment required as a result of such termination or similar
event); or

(e) (i) Any Credit Party other than an Immaterial Guarantor shall commence any
case, proceeding or other action (A) under any existing or future Law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Credit Party other than an Immaterial Guarantor shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Credit Party other than an Immaterial Guarantor any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against any Credit Party other than
an Immaterial Guarantor any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) any
Credit Party other than an Immaterial Guarantor shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clauses (i), (ii), or (iii) above; or (v) any
Credit Party other than an Immaterial Guarantor shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(f) One (1) or more judgments or decrees shall be entered against any Credit
Party or any of its Restricted Subsidiaries involving in the aggregate a
liability (to the extent not paid when due or covered by insurance) of
$25,000,000 or more and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or

 

99



--------------------------------------------------------------------------------

(g) An ERISA Event occurs with respect to a Pension Plan which has resulted or
could reasonably be expected to result in liability of one or more Credit
Parties under Title IV of ERISA that, together with all other such ERISA Events,
if any, could have a Material Adverse Effect; or

(h) There shall occur a Change of Control; or

(i) The Guaranty or any provision thereof shall cease to be in full force and
effect or any Guarantor or any Person acting by or on behalf of any Guarantor
shall, in writing, purport to revoke, terminate or rescind any Guarantor’s
obligations under the Guaranty, except in accordance with the Credit Documents;
or

(j) Any Credit Document (other than those which are ministerial in nature) shall
fail to be in full force and effect or to give the Administrative Agent and/or
the Lenders the security interests, liens, rights, powers, priority and
privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive) or, except any Lien shall fail to be a first priority, perfected Lien
on a material portion of the Collateral or any Credit Party or any Person acting
by or on behalf of any Credit Party shall, in writing, purport to revoke,
terminate or rescind any Obligation, except in accordance with the Credit
Documents; or

(k) The Obligations shall fail to constitute “senior debt,” “designated senior
debt” or a corresponding term under the terms of the Senior Subordinated Notes.

9.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Credit
Documents or applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall

 

100



--------------------------------------------------------------------------------

automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Credit Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Credit Party or any Subsidiary
and any Swap Contract Provider, to the extent such Swap Contract is permitted by
Section 8.01(e), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Credit Party and any Swap Contract Provider, to the
extent such Swap Contract is permitted by Section 8.01(e), (c) payments of
amounts due under any Treasury Management Agreement between any Credit Party and
any Treasury Management Bank and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit, in
proportion to the respective amounts described in this clause Fourth, ratably
among the Lenders (and, in the case of such Swap Contracts and Treasury
Management Agreements, Swap Contract Providers or Treasury Management Banks, as
applicable) and the L/C Issuer; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Swap Contracts and
Treasury Management Agreements may be excluded from the application described
above without any liability to

 

101



--------------------------------------------------------------------------------

the Administrative Agent, if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Swap Contract Provider or Treasury Management
Bank. Each Swap Contract Provider and Treasury Management Bank not a party to
this Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Credit Party shall have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

The Administrative Agent shall also act as the “collateral agent” under the
Credit Documents, and each of the Lenders (including in its capacities as a
Lender, Swingline Lender, Swap Contract Provider and/or Treasury Management
Bank, as applicable) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own

 

102



--------------------------------------------------------------------------------

securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Credit Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Laws, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Credit Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

103



--------------------------------------------------------------------------------

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Credit Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one (1) or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower so long as no Event of Default has occurred and is continuing, which
consent shall not be unreasonably withheld or delayed, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower so long as no Event of Default has

 

104



--------------------------------------------------------------------------------

occurred and continues, which consent shall not be unreasonably withheld or
delayed, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Credit Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation or removal of the Administrative Agent pursuant to this
Section shall also constitute its resignation or removal as L/C Issuer and
Swingline Lender. The retiring L/C Issuer shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation or removal as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). The retiring Swingline Lender
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation or removal, including the right to require the Lenders to
make Base Rate Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.04(c). Upon the appointment by the Borrower of a successor
L/C Issuer or Swingline Lender hereunder (which successor shall in all cases be
a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swingline Lender, as applicable, (b) the retiring L/C
Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Credit Documents and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

 

105



--------------------------------------------------------------------------------

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, co-documentation agents or co-agents shall have
any powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

 

106



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

10.10 Collateral and Guaranty Matters.

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Swap Contract Provider or Treasury Management
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) any obligations and liabilities under Swap
Contracts or Treasury Management Agreements other than such outstanding
obligations then due and payable as to which arrangements satisfactory to the
applicable Swap Contract Provider or Treasury Management Bank have not been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is
transferred or to be transferred as part of or in connection with any
Disposition permitted hereunder or under any other Credit Document or any
Involuntary Disposition, (iii) that is permitted to be released pursuant to
Section 7.12 or (iii) as approved in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.02 and clause (c) in the definition of
“Permitted Liens”; and

(c) to release any Guarantor from its obligations under the Guaranty as a result
of a transaction permitted hereunder, including without limitation if such
release is permitted under the terms of Sections 7.09(b) or (c).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

In each case as specified in this Section 10.10, the Administrative Agent will
execute and deliver to the applicable Credit Party, at the Credit Parties’ sole
expense, such documents as such Credit Party may reasonably request in order to
evidence the release of such item of Collateral from the security interest
granted under the Security Documents or to subordinate its security interest in
such item or to release such Guarantor from its obligations under the Guaranty,
as applicable, in each case in accordance with the terms of this Section 10.10
and the Credit Documents.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the

 

107



--------------------------------------------------------------------------------

existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Credit Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

10.11 Secured Treasury Management Agreements and Secured Swap Contracts.

No Swap Contract Provider or Treasury Management Bank that obtains the benefit
of the provisions of Section 9.03, the Guaranty or any Collateral by virtue of
the provisions hereof or any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Credit Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
the Guaranty or any Collateral Document) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Credit
Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Swap Contracts or Treasury Management Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Swap Contract Provider or Treasury Management Bank. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts or Treasury Management Agreements in the case of a
Maturity Date.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by any Credit Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Credit Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, further, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of

 

108



--------------------------------------------------------------------------------

the Commitments hereunder or under any other Credit Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Credit Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to (A) amend the definition of “Default Rate” or waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(iv) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

(v) release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;

(vi) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04, all or substantially
all of the value of the Guaranty without the written consent of each Lender
whose Obligations are guarantied thereby, except to the extent such release is
permitted pursuant to Section 10.10 (in which case such release may be made by
the Administrative Agent acting alone); or

(b) prior to the termination of the Revolving Commitments, unless also signed by
Lenders (other than Defaulting Lenders) holding in the aggregate at least a
majority of the Revolving Commitments, no such amendment, waiver or consent
shall, (i) waive any Default for purposes of Section 5.02(b), (ii) amend,
change, waive, discharge or terminate Sections 5.02 or 9.01 in a manner adverse
to such Lenders or (iii) amend, change, waive, discharge or terminate
Section 7.07 (or any defined term used therein) or this Section 11.01(b); or

(c) unless also signed by Lenders (other than Defaulting Lenders) holding in the
aggregate at least a majority of the Outstanding Amount of the Term Loans, no
such amendment, waiver or consent shall (i) amend, change, waive, discharge or
terminate Section 2.05(b)(iv) so as to alter the manner of application of
proceeds of any mandatory prepayment required by Section 2.05(b)(ii) or (iii),
or (ii) amend, change, waive, discharge or terminate this Section 11.01(c);

(d) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;

(e) unless also signed by the Swingline Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swingline Lender under this Credit
Agreement;

 

109



--------------------------------------------------------------------------------

(f) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Credit Agreement or any other Credit Document;

(g) for the avoidance of doubt and notwithstanding provisions to the contrary in
this Section 11.01 or elsewhere in this Credit Agreement, this Credit Agreement
may be amended (or amended and restated) with the written consent of the Credit
Parties and the Administrative Agent (and the consent of the Lenders or the
Required Lenders shall not be required, other than the consent of any Lenders
providing the Incremental Facilities referred to below) for the purpose of
including one (1) or more Incremental Credit Facilities as contemplated in
Section 2.01(c) by (i) increasing the Aggregate Revolving Commitments and/or
(ii) adding one (1) or more Term Loans hereunder or otherwise to effect the
provisions of Section 2.01(c);

provided, however, that notwithstanding anything to the contrary herein,
(i) each of the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders and (iv) any provision of this Credit Agreement or any other
Credit Document may be amended by an agreement in writing entered into between
the Borrower and the Administrative Agent for the purpose of curing any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five (5) Business Days’ prior notice
thereof and the Administrative Agent shall not have received, within
five (5) Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Credit Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

110



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain MNPI relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross

 

111



--------------------------------------------------------------------------------

negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender,
the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one (1) individual at or on behalf of such Public Lender to at
all times have selected the “Private Side Information” or similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Laws, including United States Federal and state
securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain MNPI with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swingline Loan Notices)
purportedly given by or on behalf of any Credit Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Credit Parties shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of a Credit Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Credit Document preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Credit Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative

 

112



--------------------------------------------------------------------------------

Agent in accordance with Section 9.02 for the benefit of all the Lenders and the
L/C Issuer; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) the L/C Issuer or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Credit Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 9.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, its Affiliates and
the Joint Lead Arrangers (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Joint Lead
Arrangers), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Credit Agreement and the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the

 

113



--------------------------------------------------------------------------------

administration of this Credit Agreement and the other Credit Documents
(including, without duplication, in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by a Credit
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to a Credit Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by any Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit Document,
if such Credit Party has obtained a final and non-appealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or
(z) result from disputes solely among Indemnitees other than any claims against
an Indemnitee in its capacity or in fulfilling its role as the Administrative
Agent or a Joint Lead Arranger and other than any claims arising out of any act
or omission on the part of the Borrower or any of its affiliates. Without
limiting the provisions of Section 3.01(c), this Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claims.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (and any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (and any
sub-agent thereof), the L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (and any sub-agent thereof) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (and any sub-agent thereof) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Laws, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and non-appealable judgment of a court of competent jurisdiction.

 

114



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Credit Party is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one (1) or more
assignees all or a portion of its rights and obligations under this Credit
Agreement and the

 

115



--------------------------------------------------------------------------------

other Credit Documents (including all or a portion of its Commitment and the
Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the revolving credit facility provided hereunder, or $1,000.000, in
the case of any assignment in respect of the term loan facility provided
hereunder, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans, if any, on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or, in the case of an assignment of Term Loans, an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Loan Commitment or Revolving Commitment if such

 

116



--------------------------------------------------------------------------------

assignment is to a Person that is not a Lender with a Commitment in respect of
the Commitment subject to such assignment, an Affiliate of such Lender or, in
the case of an assignment of any Term Loan Commitment, an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of Revolving Loans
and Revolving Commitments; and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Laws without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement,

 

117



--------------------------------------------------------------------------------

and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Credit Agreement (and, in the case of an Assignment and Assumption
covering all of the assigning Lender’s rights and obligations under this Credit
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (i) through (vii) of Section 11.01(a) that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the

 

118



--------------------------------------------------------------------------------

documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 11.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swingline Lender. In the event of
any such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation,

 

119



--------------------------------------------------------------------------------

including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swingline Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.01(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Credit Party and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
a Credit Party or any Subsidiary relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a non-confidential basis prior to disclosure by such Credit Party or
any Subsidiary, provided that, in the case of information received from a Credit
Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include MNPI concerning a Credit Party or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle such MNPI in accordance with
applicable Laws, including United States Federal and state securities Laws.

 

120



--------------------------------------------------------------------------------

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Laws,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Credit
Party against any and all of the obligations of such Credit Party now or
hereafter existing under this Credit Agreement or any other Credit Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Credit Agreement or any other
Credit Document and although such obligations of such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Laws (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Laws, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed

 

121



--------------------------------------------------------------------------------

counterpart of a signature page of this Credit Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Credit Agreement.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability.

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Credit Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, the L/C
Issuer or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

11.13 Replacement of Lenders.

If (a) any Lender requests compensation under Section 3.04, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Credit Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (d) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort and with the reasonable assistance and cooperation
of such Lender, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this Credit
Agreement and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

 

122



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swingline Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR ANY

 

123



--------------------------------------------------------------------------------

CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY OTHER PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.

11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent, the Joint Lead Arrangers and the Lenders are arm’s-length
commercial transactions between the Credit Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders, on the other hand, (B) each of the Credit Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Credit Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Joint Lead Arrangers and each Lender each is and has
been acting solely as a principal and, except as

 

124



--------------------------------------------------------------------------------

expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Credit Parties or
any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Joint Lead Arrangers nor any Lender has any obligation
to the Credit Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agent,
the Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Credit Parties and their respective Affiliates, and neither the
Administrative Agent, the Joint Lead Arrangers nor any Lender has any obligation
to disclose any of such interests to the Credit Parties and their respective
Affiliates. To the fullest extent permitted by Law, each of the Credit Parties
hereby waives and releases any claims that it may have against the
Administrative Agent and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute”, “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Laws, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act. The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

[SIGNATURE PAGES FOLLOW]

 

125



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER:     DYCOM INDUSTRIES, INC.,     a Florida corporation     By:  

/s/ H. Andrew DeFerrari

    Name: H. Andrew DeFerrari     Title: Senior Vice President and Chief
Financial Officer GUARANTORS:     ANSCO & ASSOCIATES, LLC,     a Delaware
limited liability company     APEX DIGITAL, LLC,     a Delaware limited
liability company     BROADBAND EXPRESS, LLC,     a Delaware limited liability
company     BROADBAND INSTALLATION SERVICES, LLC,     a Delaware limited
liability company     C-2 UTILITY CONTRACTORS, LLC     a Delaware limited
liability company     CABLE CONNECTORS, LLC     a Delaware limited liability
company     CABLECOM, LLC,     a Delaware limited liability company     CABLECOM
OF CALIFORNIA, INC.,     a Delaware corporation     CAN-AM COMMUNICATIONS, INC.,
    a Delaware corporation     CAVO BROADBAND COMMUNICATIONS, LLC,     a
Delaware limited liability company     CERTUSVIEW LEASING, LLC,     a Delaware
limited liability company     By:  

/s/ H. Andrew DeFerrari

    Name: H. Andrew DeFerrari     Title: Treasurer     [Signatures continue on
following page]

 



--------------------------------------------------------------------------------

COMMUNICATIONS CONSTRUCTION GROUP, LLC, a Delaware limited liability company
COMMUNICATION SERVICES, LLC, a North Carolina limited liability company DYCOM
CAPITAL MANAGEMENT, INC., a Delaware corporation DYCOM CORPORATE IDENTITY, INC.,
a Delaware corporation DYCOM IDENTITY, LLC, a Delaware limited liability company
DYCOM INVESTMENTS, INC., a Delaware corporation ERVIN CABLE CONSTRUCTION, LLC, a
Delaware limited liability company GLOBE COMMUNICATIONS, LLC, a North Carolina
limited liability company INSTALLATION TECHNICIANS, LLC, a Florida limited
liability company IVY H. SMITH COMPANY, LLC, a Delaware limited liability
company LAMBERT’S CABLE SPLICING COMPANY, LLC, a Delaware limited liability
company LOCATING, INC., a Washington corporation NEOCOM SOLUTIONS HOLDINGS, LLC,
a Delaware limited liability company NEOCOM SOLUTIONS, INC., a Georgia
corporation NICHOLS CONSTRUCTION, LLC, a Delaware limited liability company By:
 

/s/ H. Andrew DeFerrari

Name: H. Andrew DeFerrari Title: Treasurer [Signatures continue on following
page]

 

2



--------------------------------------------------------------------------------

NIELS FUGAL SONS COMPANY, LLC, a Delaware limited liability company NIELS FUGAL
SONS COMPANY OF CALIFORNIA, INC.,

a Delaware corporation

POINT TO POINT COMMUNICATIONS, INC.,

a Louisiana corporation

PRECISION VALLEY COMMUNICATIONS OF VERMONT, LLC,

a Delaware limited liability company

PRINCE TELECOM, LLC

a Delaware limited liability company

PRINCE TELECOM OF CALIFORNIA, INC.,

a Delaware corporation

RJE TELECOM, LLC,

a Delaware limited liability company

RJE TELECOM OF CALIFORNIA, INC.,

a Delaware corporation

STAR CONSTRUCTION, LLC,

a Delaware limited liability company

STEVENS COMMUNICATIONS, LLC,

a Delaware limited liability company

S.T.S., LLC,

a Tennessee limited liability company

TCS COMMUNICATIONS, LLC,

a Delaware limited liability company

TESINC, LLC,

a Delaware limited liability company

TESINC OF CALIFORNIA, INC.,

a Delaware corporation

By:  

/s/ H. Andrew DeFerrari

Name: H. Andrew DeFerrari Title: Treasurer [Signatures continue on following
page]

 

3



--------------------------------------------------------------------------------

TRIPLE-D COMMUNICATIONS, LLC, a Delaware limited liability company U G T I, a
California corporation UNDERGROUND SPECIALTIES, LLC, a Delaware limited
liability company UTILIQUEST, LLC, a Georgia limited liability company WHITE
MOUNTAIN CABLE CONSTRUCTION, LLC, a Delaware limited liability company By:  

/s/ H. Andrew DeFerrari

Name: H. Andrew DeFerrari Title: Treasurer MIDTOWN EXPRESS, LLC, a Delaware
limited liability company By:  

/s/ William P. Healy

Name: William P. Healy Title: President OSP SERVICES, LLC, a Delaware limited
liability company By:  

/s/ Marvin M. Glaser

Name: Marvin M. Glaser Title: President

 

4



--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT:

    BANK OF AMERICA, N.A.,    

as Administrative Agent

    By:  

/s/ Aamir Saleem

    Name: Aamir Saleem     Title: Vice President

 

5



--------------------------------------------------------------------------------

LENDERS:    

BANK OF AMERICA, N.A.,

    as a Lender, L/C Issuer and Swingline Lender     By:  

/s/ Marc Sanchez

    Name: Marc Sanchez     Title: Vice President

 

6



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kay Reedy

Name: Kay Reedy Title: Managing Director

 

7



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ David B. Houser

Name:   David B. Houser Title:   Vice-President

 

8



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jose Mazariegos

Name:   Jose Mazariegos Title:   Senior Vice President

 

9



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Barbara Baltar

Name:   BARBARA BALTAR Title:   Senior Vice President

 

10



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Peter R. Lewin

Name:   Peter R. Lewin Title:   Senior Vice President

 

11



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Stephen Hanas

Name:   STEPHEN HANAS Title:   SENIOR VICE PRESIDENT

 

12



--------------------------------------------------------------------------------

FLORIDA COMMUNITY BANK, N.A. as a Lender By:  

/s/ Jose M. Cruz

Name:   Jose M. Cruz Title:   Senior Vice President

 

13



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

14



--------------------------------------------------------------------------------

Schedule 1.01

CLOSING DATE ACQUISITION TARGET

 

Acquired Company

  

Jurisdiction

of Formation

  

Shares

1.   Blair Park Services, LLC

   Delaware    100% of limited liability company interests

2.   E A Technical Services, Inc.

   Georgia    3,750 shares of stock, no par value

3.   Engineering Associates, Inc.

   Georgia    40 shares of stock, par value $10

4.   Global Enercom Management, Inc.

   Delaware    1,000 shares of common stock, par value $.01

5.   Golden State Utility Co.

   Delaware    1,000 shares of common stock, par value $.01

6.   InfraSource Telecommunication Services, LLC

   Delaware    100% of limited liability company interests

7.   North Sky Communications, Inc.

   Delaware    1,000 shares of common stock, par value $.01

8.   Parkside Site & Utility Company Corporation

   Delaware    1,000 shares of common stock, par value $.01

9.   Parkside Utility Construction Corp.

   Delaware    1,000 shares of common stock, par value $.01

10. Pauley Construction Inc.

   Arizona    68,848 shares of common stock, no par value

11. Professional Teleconcepts, Inc.

   Illinois    100 shares of common stock, no par value

12. Professional Teleconcepts, Inc.

   New York    100 shares of common stock, no par value

13. Quanta Wireless Solutions, Inc.

   Delaware    1,000 shares of common stock, par value $.01

14. Spalj Construction Company

   Delaware    1,000 shares of common stock, par value $.01

15. Trawick Construction Company, Inc.

   Florida    1,000 shares of common stock, par value $100

16. VCI Construction, Inc.

   Delaware    1,000 shares of common stock, par value $.01

17. VCI Utility Services, Inc.

   Delaware    1,000 shares of common stock, par value $.001



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

  

Revolving
Commitment

    

Applicable
Percentage of
Aggregate
Revolving
Commitments

   

Term Loan A

    

Applicable
Percentage of
Term Loan A

 

Bank of America, N.A.

   $ 51,562,500.00         18.750000000 %    $ 23,437,500.00        
18.750000000 % 

Wells Fargo Bank, National Association

   $ 51,562,500.00         18.750000000 %    $ 23,437,500.00        
18.750000000 % 

Branch Banking and Trust Company

   $ 34,375,000.00         12.500000000 %    $ 15,625,000.00        
12.500000000 % 

PNC Bank, National Association

   $ 34,375,000.00         12.500000000 %    $ 15,625,000.00        
12.500000000 % 

SunTrust Bank

   $ 34,375,000.00         12.500000000 %    $ 15,625,000.00        
12.500000000 % 

Compass Bank

   $ 24,062,500.00         8.750000000 %    $ 10,937,500.00         8.750000000
% 

Regions Bank

   $ 17,187,500.00         6.250000000 %    $ 7,812,500.00         6.250000000
% 

Florida Community Bank

   $ 17,187,500.00         6.250000000 %    $ 7,812,500.00         6.250000000
% 

Goldman Sachs Bank USA

   $ 10,312,500.00         3.750000000 %    $ 4,687,500.00         3.750000000
% 

Total:

   $ 275,000,000.00         100.000000000 %    $ 125,000,000.00        
100.000000000 % 



--------------------------------------------------------------------------------

Schedule 2.03

EXISTING LETTERS OF CREDIT

 

Customer/Applicant

  

Issuer

   Letter of
Credit #   

Beneficiary

   Exposure      Issue Date      Expiration
Date  

Dycom Industries, Inc.

   Bank of America, N.A.    68036669    LIBERTY MUTUAL INSURANCE COMPANY    $
2,997,000.00         5/18/2011         5/18/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68036671    LIBERTY MUTUAL INSURANCE COMPANY    $
2,000,000.00         7/1/2011         6/29/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68036672    LIBERTY MUTUAL INSURANCE COMPANY    $
2,200,000.00         7/1/2011         6/29/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68036673    LIBERTY MUTUAL INSURANCE COMPANY    $
800,000.00         7/1/2011         6/29/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68036674    LIBERTY MUTUAL INSURANCE COMPANY    $
3,645,712.00         7/1/2011         6/29/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68036675    LIBERTY MUTUAL INSURANCE COMPANY    $
3,000,000.00         7/1/2011         6/29/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68036676    LIBERTY MUTUAL INSURANCE COMPANY    $
5,000,000.00         7/1/2011         6/29/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68036677    LIBERTY MUTUAL INSURANCE COMPANY    $
4,500,000.00         7/1/2011         6/29/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68037038   

ARROWOOD INDEMNITY

COMPANY

   $ 395,000.00         7/1/2011         6/29/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68037041    LIBERTY MUTUAL INSURANCE COMPANY    $
5,960,000.00         9/12/2011         9/13/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68037042    LIBERTY MUTUAL INSURANCE COMPANY    $
1,344,288.00         10/14/2011         10/10/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68054023    THE TRAVELERS INDEMNITY COMPANY    $
425,000.00         11/4/2010         11/5/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68054765    LIBERTY MUTUAL INSURANCE COMPANY    $
3,523,000.00         12/1/2010         12/1/2012   

Dycom Industries, Inc.

   Bank of America, N.A.    68055993    ATLANTIC MUTUAL INSURANCE COMPANY    $
131,000.00         1/18/2011         1/20/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68055995    LIBERTY MUTUAL INSURANCE COMPANY    $
411,000.00         1/13/2011         1/20/2013   



--------------------------------------------------------------------------------

Customer/Applicant

  

Issuer

   Letter of
Credit #   

Beneficiary

   Exposure      Issue Date      Expiration
Date  

UtiliQuest, LLC

   Bank of America, N.A.    68057160   

NATIONAL UNION FIRE

INSURANCE CO.

   $ 483,990.00         3/23/2011         3/23/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68066259    LIBERTY MUTUAL INSURANCE COMPANY    $
5,668,000.00         7/30/2012         7/30/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68036670    STATE OF WASHINGTON    $ 1,598,000.00   
     5/31/2011         6/1/2013   

Dycom Industries, Inc.

   Bank of America, N.A.    68054766    LUMBERMENS’ MUTUAL CASUALTY COMPANY    $
42,000.00         12/15/2010         12/15/2012               

 

 

                 TOTAL:    $ 44,123,990.00                     

 

 

       



--------------------------------------------------------------------------------

Schedule 6.11

SUBSIDIARIES

 

Entity Name

   Jurisdiction   

Equity Interest Holder

   Percent
Ownership
(%)  

Material Domestic Subsidiaries

  

Ansco & Associates, LLC

   Delaware    Dycom Investments, Inc.      100   

Broadband Installation Services, LLC

   Delaware    Dycom Investments, Inc.      100   

Can-Am Communications, Inc.

   Delaware    Dycom Investments, Inc.      100   

Dycom Capital Management, Inc.

   Delaware    Dycom Investments, Inc.      100   

Dycom Investments, Inc.

   Delaware    Dycom Industries, Inc.      100   

Dycom Identity, LLC

   Delaware   

Dycom Corporate Identity, Inc.

Locating, Inc.

    


 

97.461


2.539

  


  

Ervin Cable Construction, LLC

   Delaware    Dycom Investments, Inc.      100   

Globe Communications, LLC

   North Carolina    Dycom Investments, Inc.      100   

Lambert’s Cable Splicing Company, LLC

   Delaware    Dycom Investments, Inc.      100   

Niels Fugal Sons Company, LLC

   Delaware    Dycom Investments, Inc.      100   

Prince Telecom, LLC

   Delaware    Dycom Investments, Inc.      100   

Star Construction, LLC

   Delaware    Dycom Investments, Inc.      100   

Triple-D Communications, LLC

   Delaware    Globe Communications, LLC      100   

Immaterial Domestic Subsidiaries - Guarantors

  

Apex Digital, LLC

   Delaware    Dycom Investments, Inc.      100   

Broadband Express, LLC

   Delaware    Broadband Installation Services, LLC      100   

C-2 Utility Contractors, LLC

   Delaware    Dycom Investments, Inc.      100   

Cable Connectors, LLC

   Delaware    Lambert’s Cable Splicing Company, LLC      100   

CableCom of California, Inc.

   Delaware    CableCom, LLC      100   

CableCom, LLC

   Delaware    Dycom Investments, Inc.      100   

Cavo Broadband Communications, LLC

   Delaware    Prince Telecom, LLC      100   

CertusView Leasing, LLC

   Delaware    Dycom Investments, Inc.      100   

Communications Construction Group, LLC

   Delaware    Dycom Investments, Inc.      100   

Communication Services, LLC

   North Carolina    Globe Communications, LLC      100   

Dycom Corporate Identity, Inc.

   Delaware    Dycom Capital Management, Inc.      100   

Installation Technicians, LLC

   Florida    Dycom Investments, Inc.      100   

Ivy H. Smith Company, LLC

   Delaware    Dycom Investments, Inc.      100   

Kanaan Communications, LLC

   Delaware    Dycom Investments, Inc.      100   



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction   

Equity Interest Holder

   Percent
Ownership
(%)  

Locating, Inc.

   Washington    Dycom Investments, Inc.      100   

Midtown Express, LLC

   Delaware    Broadband Installation Services, LLC      100   

NeoCom Solutions, Inc.

   Georgia    Dycom Investments, Inc.      100   

Nichols Construction, LLC

   Delaware    Dycom Investments, Inc.      100   

Niels Fugal Sons Company of California, Inc.

   Delaware    Niels Fugal Sons Company, LLC      100   

OSP Services, LLC

   Delaware    Dycom Investments, Inc.      100   

Point to Point Communications, Inc.

   Louisiana    Dycom Identity, LLC      100   

Precision Valley Communications of Vermont, LLC

   Delaware    Can-Am Communications, Inc.      100   

Prince Telecom of California, Inc.

   Delaware    Prince Telecom, LLC      100   

RJE Telecom of California, Inc.

   Delaware    RJE Telecom, LLC      100   

RJE Telecom, LLC

   Delaware    Dycom Investments, Inc.      100   

Stevens Communications, LLC

   Delaware    Dycom Investments, Inc.      100   

S.T.S., LLC

   Tennessee    Dycom Investments, Inc.      100   

TCS Communications, LLC

   Delaware    Can-Am Communications, Inc.      100   

Tesinc of California, Inc.

   Delaware    Tesinc, LLC      100   

Tesinc, LLC

   Delaware    Dycom Investments, Inc.      100   

U G T I

   California    Dycom Investments, Inc.      100   

Underground Specialties, LLC

   Delaware    Can-Am Communications, Inc.      100   

UtiliQuest, LLC

   Georgia    Dycom Investments, Inc.      100   

White Mountain Cable Construction, LLC

   Delaware    Can-Am Communications, Inc.      100   

Immaterial Domestic Subsidiary - Non-Guarantors

  

Alabama Broadband, LLC

   Delaware    Dycom Investments, Inc.      100   

Atlantic Communications Services, LLC

   Delaware    RJE Telecom, LLC      100   

C-2 Utility Contractors of California, Inc.

   Delaware    C-2 Utility Contractors, LLC      100   

Communications Construction Group of California, Inc.

   Delaware    Communications Construction Group, LLC      100   

Dycom Aviation, LLC

   Delaware    Dycom Investments, Inc.      100   

Fiber Cable, LLC

   Delaware    Dycom Investments, Inc.      100   

Kohler Construction Co., LLC

   Delaware    Dycom Investments, Inc.      100   

NCS, LLC

   Delaware    Dycom Investments, Inc.      100   

PBG Acquisition III, LLC

   Delaware    Dycom Investments, Inc.      100   

RJE Canada, Inc.

   Delaware    Dycom Investments, Inc.      100   

S.T.S. Canada, Inc.

   Delaware    Dycom Investments, Inc.      100   

Selzee Solutions, Inc.

   Florida    Dycom Investments, Inc.      100   

Underground Specialties of California, Inc.

   Delaware    Underground Specialties, LLC      100   



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction   

Equity Interest Holder

   Percent
Ownership
(%)  

Foreign Subsidiaries

  

RJE Canada, ULC

   Alberta Canada    RJE Canada, Inc.      100   

S.T.S. Canada, ULC

   Alberta Canada    S.T.S. Canada, Inc.      100   

Unrestricted Subsidiaries

        

CertusView Solutions, LLC

   Delaware    Dycom Investments, Inc.      100   

CertusView Technologies, LLC

   Delaware    Dycom Investments, Inc.      100   



--------------------------------------------------------------------------------

Schedule 8.01

INDEBTEDNESS EXISTING ON THE CLOSING DATE

 

1) Bonds set forth on the Annex 1.

 

2) Communication Services, LLC leases vehicles pursuant to leases that are
classified as capital leases on the consolidated financial statements of the
Borrower. These leases have an aggregate liability of approximately $48,786 on
the consolidated financial statements of the Borrower.

 

3) Indebtedness incurred in connection with the Liens described in Schedule
8.02(c).

 

4) Indebtedness of RJE Canada, ULC as of the Closing Date:

 

     Amount Owed
($USD)  

Dycom Industries, Inc.

   $ 741,046   

C-2 Utility Contractors, LLC

   $ 14,556   

RJE Telecom, LLC

   $ 29,553   

RJE Canada, Inc.

   $ 11,387   



--------------------------------------------------------------------------------

ANNEX 1

To Schedule 8.01

Ansco & Associates, LLC

 

105164595

   $ 5,000       USD    Contractors License    City of Dillon      10/28/12   
     10/28/13   

105454333

     2,000       USD    Contractors License    City of Greensboro, NC     
08/04/12         08/04/13   

105723053

     100,000       USD    Contractors License    Florida Dept of Business and
Professional Regulation      01/05/12         01/05/13   

103357734

     1,000       USD    Other License    Columbia County      02/16/12        
02/16/13   

104239599

     1,000       USD    Other Permit    City of North Augusta      01/06/12   
     01/06/13   

016042871

     10,000       USD    Right of Way    South Carolina Department of
Transporation      04/05/12         04/05/13   

104054620

     5,000       USD    Right of Way    City of Raleigh,      04/01/12        
04/01/13      

 

 

                

TOTAL

   $ 124,000                     

 

 

                

C-2 Utility Contractors, LLC

 

103792925

   $ 6,000       USD    Contractors License    Washington Dept of Labor and
Industries      03/08/12         03/08/13   

103817716

     10,000       USD    Contractors License    State of California     
04/08/12         04/08/13   

104767669

     12,500       USD    Contractors License    State of California     
01/17/12         01/17/13   

105198156

     12,500       USD    Contractors License    State of California     
01/28/12         01/28/13   

105403808

     20,000       USD    Contractors License    State of Oregon      04/13/12   
     04/13/13   

105403809

     75,000       USD    Contractors License    State of Oregon      04/12/12   
     04/12/13   

105454326

     5,000       USD    Contractors License    City of Colorado Springs     
07/19/12         07/19/13   

105454327

     5,000       USD    Contractors License    City of Colorado Springs     
07/19/12         07/19/13   

016043941

     3,720,960       USD    Other Contract Award    Monroe Telphone Company     
07/18/11         07/18/12   

104637626

     30,000       USD    Other Financial Guarantee    State of Oregon     
04/19/12         04/19/13   

104139006

     10,000       USD    Other Permit    State of Oregon DOT      07/24/12      
  07/24/13   

104139031

     10,000       USD    Other Permit    State of Oregon DOT      08/15/12      
  08/15/13   

016045462

     250,000       USD    Performance    Oregon Department of Transportation   
  06/30/11         06/30/12   

105062796

     20,000       USD    Right of Way    Crook County Road Department     
04/03/12         04/03/13   

104054572

     9,500       USD    Sales Tax    State of Oregon DOT      03/11/12        
03/11/13   

104767627

     2,500       USD    Street Opening    City of Pendleton      07/25/12      
  07/25/13      

 

 

                

TOTAL

   $ 4,198,960                     

 

 

                



--------------------------------------------------------------------------------

Cable Connectors, LLC

 

016051734

   $ 109,009       USD    Performance    CenturyTel Service Group      10/10/12
        10/10/13   

016051735

     170,840       USD    Performance    CenturyTel Service Group      10/10/12
        10/10/13   

103573890

     100,000       USD    Right of Way    State of South Carolina -DOT     
05/24/12         05/24/13   

103679602

     100,000       USD    Right of Way    State of South Carolina -DOT     
08/21/12         08/21/13      

 

 

                

TOTAL

   $ 479,849                     

 

 

                

Cablecom, LLC

 

104054609

   $ 2,500       USD    Contractors License    State of Arizona      04/17/12   
     04/17/13   

104054610

     1,000       USD    Contractors License    State of Arizona      04/15/12   
     04/15/13   

104054611

     5,000       USD    Contractors License    State of Arizona      04/17/12   
     04/17/13   

104054616

     12,000       USD    Contractors License    State of Washington     
04/22/12         04/22/13   

104088941

     1,000       USD    Contractors License    State of New Mexico      05/06/12
        05/06/13   

104106802

     7,000       USD    Contractors License    State of Arizona      07/09/12   
     07/09/13   

104174196

     7,500       USD    Contractors License    State of California Contractors
State License Board      10/06/12         10/06/13   

104174202

     10,000       USD    Contractors License   
State of California Contractors State License Board      10/17/12        
10/17/13   

104637634

     4,000       USD    Contractors License    State of Washington      06/16/12
        06/16/13   

104767623

     50,000       USD    Contractors License    State of Nevada      06/28/12   
     06/28/13   

105280056

     10,000       USD    Contractors License    State of New Mexico     
07/22/12         07/22/13   

105280060

     75,000       USD    Contractors License    State of Oregon      07/30/12   
     07/30/13   

105403788

     10,000       USD    Notary Bond    State of Washington      05/01/10      
  05/01/14   

104876773

     5,000       USD    Other License    State of California      01/14/12      
  01/14/13   

016042819

     50,000       USD    Other Permit    City of Brea      01/19/12        
01/19/13   

016046167

     100,000       USD    Other Permit    City of Mountain View      10/17/12   
     10/17/13   

104343533

     25,000       USD    Other Permit    City of Fresno, CA      06/30/12      
  06/30/13   

105331814

     25,000       USD    Other Permit    Port of San Francisco      02/03/12   
     02/03/13   

016050566

     5,000       USD    Right of Way    City of Milpitas      07/26/12        
07/26/13   

105331812

     100,000       USD    Right of Way    City of Walnut Creek      02/03/12   
     02/03/13   

105403786

     5,000       USD    Right of Way    City of East Palo Alto      02/22/12   
     02/22/13   

105454359

     10,000       USD    Right of Way    County of Sonoma, California     
10/01/12         10/01/13   

105506527

     50,000       USD    Right of Way    City of San Ramon      05/24/12        
05/24/13   

016051683

     5,000       USD    Street Opening    City of Milpitas      07/20/12        
07/20/13   

105331815

     25,000       USD    Street Opening    City and County of San Francisco     
02/09/10         02/09/13      

 

 

                

TOTAL

   $ 600,000                     

 

 

                



--------------------------------------------------------------------------------

CAVO Broadband Communications, LLC

 

016042811

   $ 5,000       USD    Contractors License    City of St Louis      12/23/11   
     12/23/12   

016045626

     25,000       USD    Contractors License    Jeffreson County, MO     
02/10/12         02/10/13   

104876758

     10,000       USD    Electrical Contractor    St Louis County, Missouri     
10/01/12         10/01/13      

 

 

                

TOTAL

   $ 40,000                     

 

 

                 Communications Construction Group, LLC   

104279777

   $ 10,000       USD    Street Opening    Town of Oyster Bay      05/26/12   
     05/26/14      

 

 

                

TOTAL

   $ 10,000                     

 

 

                 Ervin Cable Construction, LLC   

016042817

   $ 5,000       USD    Contractors License    City of Decatur      01/12/12   
     01/12/13   

103925266

     10,000       USD    Contractors License    City of St Louis Street Dept   
  09/27/12         09/27/13   

104239610

     10,000       USD    Contractors License    State of Arkansas      01/27/12
        01/27/13   

104343494

     1,000       USD    Contractors License    City of E. St. Louis     
01/11/12         01/11/13   

105331787

     5,000       USD    Contractors License    City of St. Louis, MO     
09/17/11         09/17/12   

103958995

     10,000       USD    Electrical Contractor    St. Louis County Public Works
     11/18/11         11/18/12   

105280044

     2,000       USD    Electrical Contractor    District of Columbia     
11/30/11         11/30/13   

016045474

     2,871,928       USD    Other Contract Award    Peoples Rural Telephone
Coop. Corp. Inc.      07/20/11         07/20/12   

016045525

     2,712,173       USD    Other Contract Award    Peoples Rural Telephone
Coop. Corp. Inc.      09/12/11         09/12/12   

105164588

     3,000       USD    Other Financial Guarantee    State of Tennessee and the
City of Chattanooga      10/22/12         10/22/14   

105164589

     1,500       USD    Other Financial Guarantee    State of Tennesse     
10/22/12         10/22/14   

105331786

     5,000       USD    Other License    Missouri Department of Revenue Taxation
Bureau      09/17/12         09/17/13   

105454334

     25,000       USD    Other License    City of O’Fallon      08/04/12        
08/04/13   

016051682

     5,000       USD    Other Permit    City of Frederick      07/18/12        
07/18/13   

016051722

     1,000       USD    Other Permit    City of Chesterfield      09/06/12      
  09/06/13   

016052972

     127,094       USD    Other Permit    Village of Roscoe      10/31/12      
  10/31/13   

104767639

     2,500       USD    Other Permit    Illinois Department of Transportation   
  09/14/12         09/14/13   

105454330

     5,000       USD    Other Permit    City of Lake Ozark      08/01/12        
08/01/13   

016042883

     763,198       USD    Performance    Mikrotec CATV, LLC      04/15/11      
  04/15/12   

016045449

     634,765       USD    Performance    Country Cablevision, Inc.      06/03/11
        06/03/12   

016051694

     999,306       USD    Performance    Sho-Me Technologies, LLC      08/10/12
        08/10/13   



--------------------------------------------------------------------------------

016051723

     1,191,671       USD    Performance    Country Cablevision, Inc.     
09/20/11         09/20/12   

104876772

     900,000       USD    Performance    Electric Power Board of Chattanooga, TN
     12/26/07         12/31/11   

105723056

     980,829       USD    Performance    Sho-Me Technologies, LLC      01/20/12
        01/20/13   

105723059

     922,290       USD    Performance    Sho-Me Technologies, LLC      01/20/12
        01/20/13   

105723083

     6,689,599       USD    Performance    Country Cablevision, Inc.     
08/20/12         08/20/13   

016045465

     1,934,250       USD    Performance and Payment    Sho-Me Technologies, LLC
     07/08/11         07/08/12   

016045550

     10,220,813       USD    Performance and Payment    Lumbee River Electric
Membership Co-op      09/29/11         09/29/12   

016049954

     240,854       USD    Performance and Payment    Converge IT Solutions LLC
     03/06/12         03/06/13   

016049960

     614,637       USD    Performance and Payment    Level 3 Communications, LLC
     03/07/12         03/07/13   

016052945

     328,465       USD    Performance and Payment    Level 3 Communications, LLC
     10/19/12         10/19/13   

105723068

     60,367       USD    Performance and Payment    Level 3 Communications, LLC
     02/13/12         02/13/13   

105723069

     151,603       USD    Performance and Payment    Level 3 Communications, LLC
     02/13/12         02/13/13   

105723078

     54,673       USD    Performance and Payment    Level 3 Communications, LLC
     02/28/12         02/28/13   

016045619

     2,500       USD    Right of Way    City of Galesburg      01/30/12        
01/30/13   

016049943

     25,000       USD    Right of Way    North Carolina DOT      02/28/12      
  02/28/13   

016049955

     5,000       USD    Right of Way    City of Leawood      03/06/12        
03/06/13   

016051669

     20,000       USD    Right of Way    City of Canton      07/09/12        
07/09/13   

016051721

     1,000       USD    Right of Way    City of Hazelwood      09/06/12        
09/06/13   

016051740

     15,000       USD    Right of Way    City of Dixon      09/28/12        
09/28/13   

016052980

     5,000       USD    Right of Way    Village of Bourbonnais      11/09/12   
     11/09/13   

103841156

     5,000       USD    Right of Way    Jefferson County MO      05/24/12      
  05/24/13   

104279798

     10,000       USD    Right of Way    Missouri Highway and
Transportation Commission      06/08/12         06/08/13   

104876725

     10,000       USD    Right of Way    City of Waterloo      01/23/12        
01/23/13   

105062786

     20,000       USD    Right of Way    Alabama Department of Transportation   
  02/01/12         02/01/13   

105205271

     10,000       USD    Right of Way    City of Raleigh      11/24/11        
11/24/12   

105280063

     5,000       USD    Right of Way    City of Crestwood      08/04/12        
08/04/13   

105403799

     2,000       USD    Right of Way    City of Osage Beach      04/01/12      
  04/01/13   

105403800

     32,000       USD    Right of Way    City of Warrenton      04/01/12        
04/01/13   

105403818

     5,000       USD    Right of Way    Augusta-Richmond Co.      05/17/12      
  05/17/13   

105403825

     5,000       USD    Right of Way    City of Lake St. Louis      06/02/12   
     06/02/13   

105403826

     1,500       USD    Right of Way    City of Dardene Prarie      06/02/12   
     06/02/13   

105454360

     2,000       USD    Right of Way    City of Clayton      10/04/12        
10/04/13   

105681233

     25,000       USD    Right of Way    City of Terre Haute      11/01/12      
  11/01/13   

105681253

     5,000       USD    Right of Way    City of Grovetown      12/05/11        
12/05/12   

105723050

     50,000       USD    Right of Way    City of Rockford      01/03/12        
01/03/13   

105723061

     50,000       USD    Right of Way    City of Cherry Valley      01/23/12   
     01/23/13   



--------------------------------------------------------------------------------

016045629

     50,000       USD    Street Opening    City of Kansas City, Missouri     
02/15/12         02/15/13   

104279780

     10,000       USD    Street Opening    Jefferson County MO      05/26/12   
     05/26/13   

105046412

     2,000       USD    Street Opening    City of Bridgeton, MO      03/13/12   
     03/13/13   

105062789

     5,000       USD    Street Opening    City of Columbia      03/06/12        
03/06/13   

105062792

     5,000       USD    Street Opening    City of Ballwin      03/27/12        
03/27/13   

105681229

     10,000       USD    Street Opening    City of Perrysburg      10/06/11   
     12/31/12   

016052992

     25,000       USD    Street Opening    City of Fort Worth, Texas     
11/29/12         11/29/13   

105506540

     25,000       USD    Wage and Welfare    State of Iowa Division of Labor   
  06/02/12         06/02/13      

 

 

                

TOTAL

   $ 32,932,515                     

 

 

                

Globe Communications, LLC

 

016042831

   $ 10,000       USD    Contractors License    State of Arkansas      02/01/12
        02/01/13   

105506519

     10,000       USD    Contractors License    City of Dothan, Alabama     
12/16/11         12/16/12   

105646801

     10,000       USD    Contractors License    City of Warren, OH      08/29/12
        08/29/13   

016045482

     388,698       USD    Other Contract Award    Farmers Telephone Cooperative,
Inc.      07/14/11         07/14/12   

016045483

     375,495       USD    Other Contract Award    Farmers Telephone Cooperative,
Inc.      07/14/11         07/14/12   

016045496

     1,056,450       USD    Other Contract Award    Windstream Kentucky East,
LLC      08/05/11         08/05/12   

016045497

     518,112       USD    Other Contract Award    Farmers Telephone Cooperative,
Inc.      08/05/11         08/05/12   

016045498

     1,063,514       USD    Other Contract Award    Windstream Kentucky East,
LLC      08/05/11         08/05/12   

016045506

     922,419       USD    Other Contract Award    Windstream Kentucky East, LLC
     08/22/11         08/22/12   

016045515

     318,603       USD    Other Contract Award    Windstream Georgia
Communications, LLC      08/25/11         08/25/12   

016045526

     502,147       USD    Other Contract Award    Windstream Standard, LLC     
09/08/11         09/08/12   

016045531

     286,238       USD    Other Contract Award    Windstream Kentucky East, LLC
     09/09/11         09/09/12   

016045536

     950,230       USD    Other Contract Award    Windstream Kentucky East, LLC
     09/15/11         09/15/12   

016045544

     432,228       USD    Other Contract Award    Farmers Telephone Cooperative,
Inc.      09/20/11         09/20/12   

016045557

     251,505       USD    Other Contract Award    Windstream Standard, LLC     
10/03/11         10/03/12   

016045567

     1,483,272       USD    Other Contract Award    Windstream Kentucky East,
LLC      10/14/11         10/14/12   

016045586

     1,112,801       USD    Other Contract Award    Windstream Kentucky East,
LLC      11/08/11         11/08/12   

016049948

     259,342       USD    Other Contract Award    Farmers Telephone Cooperative,
Inc.      02/28/12         02/28/13   

016049949

     275,876       USD    Other Contract Award    Farmers Telephone Cooperative,
Inc.      02/28/12         02/28/13   

016049952

     385,250       USD    Other Contract Award    Windstream Kentucky East, LLC
     03/02/12         03/02/13   

016049958

     292,079       USD    Other Contract Award    Farmers Telephone Cooperative,
Inc.      03/09/12         03/09/13   

016049966

     727,843       USD    Other Contract Award    Windstream Kentucky East, LLC
     03/14/12         03/14/13   

016049967

     358,548       USD    Other Contract Award    Farmers Telephone Cooperative,
Inc.      03/14/12         03/14/13   

016049973

     1,918,561       USD    Other Contract Award    Windstream Kentucky East,
LLC      03/22/12         03/22/13   



--------------------------------------------------------------------------------

016049974

     1,165,785       USD    Other Contract Award    Windstream Kentucky East,
LLC      03/22/12         03/22/13   

016049975

     377,564       USD    Other Contract Award    Windstream Kentucky East, LLC
     03/22/12         03/22/13   

016049976

     290,784       USD    Other Contract Award    Georgia Windstream, LLC     
03/22/12         03/22/13   

016049977

     1,710,991       USD    Other Contract Award    Wilkes Telephone and
Electric Company      03/30/12         03/30/13   

016049978

     953,239       USD    Other Contract Award    Wilkes Telephone and Electric
Company      03/30/12         03/30/13   

016049979

     586,617       USD    Other Contract Award    Windstream Standard, LLC     
03/30/12         03/30/13   

016049989

     542,334       USD    Other Contract Award    Georgia Windstream, LLC     
04/12/12         04/12/13   

016049990

     2,288,219       USD    Other Contract Award    Windstream Kentucky East,
LLC      04/12/12         04/12/13   

016049994

     315,321       USD    Other Contract Award    Windstream Kentucky East, LLC
     04/17/12         04/17/13   

016050000

     291,638       USD    Other Contract Award    Windstream Standard, LLC     
04/30/12         04/30/13   

016050033

     420,956       USD    Other Contract Award    Windstream Standard, LLC     
06/22/12         06/22/13   

016050034

     272,711       USD    Other Contract Award    Georgia Windstream, LLC     
06/22/12         06/22/13   

016050035

     1,459,180       USD    Other Contract Award    Windstream Kentucky East,
LLC      06/22/12         06/22/13   

016050038

     898,354       USD    Other Contract Award    Windstream Kentucky East, LLC
     06/27/12         06/27/13   

016050039

     497,950       USD    Other Contract Award    Windstream Kentucky East, LLC
     06/27/12         06/27/13   

016050517

     408,262       USD    Other Contract Award    Windstream Standard, LLC     
05/29/12         05/29/13   

016050564

     321,642       USD    Other Contract Award    Windstream Georgia
Communications, LLC      07/19/12         07/19/13   

016050565

     725,505       USD    Other Contract Award    Windstream Kentucky East, LLC
     07/19/12         07/19/13   

016050568

     123,499       USD    Other Contract Award    CenturyTel Service Group, LLC
     08/03/12         08/03/13   

016051662

     1,159,504       USD    Other Contract Award    Windstream Kentucky East,
LLC      07/02/12         07/02/13   

016051670

     287,341       USD    Other Contract Award    Windstream Kentucky East, LLC
     07/09/12         07/09/13   

016051676

     1,724,232       USD    Other Contract Award    Windstream Kentucky East,
LLC      07/12/12         07/12/13   

016051677

     325,021       USD    Other Contract Award    Windstream Kentucky East, LLC
     07/12/12         07/12/13   

016051680

     552,009       USD    Other Contract Award    Windstream Kentucky East, LLC
     07/18/12         07/18/13   

016051681

     810,662       USD    Other Contract Award    Georgia Windstream, LLC     
07/18/12         07/18/13   

016051692

     1,785,522       USD    Other Contract Award    Windstream Kentucky East,
LLC      08/06/12         08/06/13   

016051693

     298,176       USD    Other Contract Award    Windstream Kentucky East, LLC
     08/06/12         08/06/13   

016051698

     1,843,517       USD    Other Contract Award    Windstream Kentucky East,
LLC      08/13/12         08/13/13   

016051699

     274,714       USD    Other Contract Award    Windstream Kentucky East, LLC
     08/13/12         08/13/13   

016051700

     667,721       USD    Other Contract Award    Windstream Kentucky East, LLC
     08/13/12         08/13/13   

016051707

     661,283       USD    Other Contract Award    Wilkes Telephone and Electric
Company      08/20/12         08/20/13   

016051708

     914,757       USD    Other Contract Award    Windstream Kentucky East, LLC
     08/20/12         08/20/13   

016051709

     567,565       USD    Other Contract Award    Windstream Kentucky East, LLC
     08/21/12         08/21/13   

016051710

     1,861,073       USD    Other Contract Award    Duo County Telephone Coop   
  08/27/12         08/27/13   

016051713

     1,721,260       USD    Other Contract Award    Windstream Kentucky East,
LLC      08/24/12         08/24/13   

016051714

     1,399,334       USD    Other Contract Award    Windstream Kentucky East,
LLC      08/24/12         08/24/13   



--------------------------------------------------------------------------------

016051715

     549,677       USD    Other Contract Award    Windstream Kentucky East, LLC
     08/30/12         08/30/13   

016051718

     671,899       USD    Other Contract Award    Windstream Kentucky East, LLC
     09/05/12         09/05/13   

016051720

     655,358       USD    Other Contract Award    Windstream Kentucky East, LLC
     09/06/12         09/06/13   

016052978

     861,898       USD    Other Contract Award    Windstream Kentucky East, LLC
     11/06/12         11/06/13   

016052981

     787,902       USD    Other Contract Award    Wilkes Telephone and Electric
Company      11/12/12         11/12/13   

105454322

     4,156,297       USD    Other Contract Award    Duo County Telephone Coop   
  06/30/10         06/30/11   

105681235

     2,205,150       USD    Other Contract Award    Windstream Kentucky East,
LLC      11/10/11         11/10/12   

105681236

     982,552       USD    Other Contract Award    Windstream Kentucky East, LLC
     11/10/11         11/10/12   

105681241

     261,062       USD    Other Contract Award    Georgia Windstream, LLC     
11/17/11         11/17/12   

105681243

     1,459,059       USD    Other Contract Award    Windstream Kentucky East,
LLC      11/28/11         11/28/12   

105681244

     340,885       USD    Other Contract Award    Windstream Kentucky East, LLC
     11/29/11         11/29/12   

105681245

     315,582       USD    Other Contract Award    Windstream Kentucky East, LLC
     11/29/11         11/29/12   

105681261

     345,359       USD    Other Contract Award    Windstream Kentucky East, LLC
     12/22/11         12/22/12   

105723045

     502,373       USD    Other Contract Award    Farmers Telephone Cooperative,
Inc.      01/12/12         01/12/13   

105723063

     363,008       USD    Other Contract Award    Windstream Kentucky East, LLC
     01/23/12         01/23/13   

105723065

     648,740       USD    Other Contract Award    Windstream Kentucky East, LLC
     02/03/12         02/03/13   

105723066

     374,672       USD    Other Contract Award    Windstream Georgia
Communications, LLC      02/03/12         02/03/13   

105723071

     626,740       USD    Other Contract Award    Windstream Kentucky East, LLC
     02/17/12         02/17/13   

105723072

     912,076       USD    Other Contract Award    Windstream Standard, LLC     
02/17/12         02/17/13   

105723074

     444,391       USD    Other Contract Award    Windstream Kentucky East, LLC
     02/21/12         02/21/13   

016042821

     55,000       USD    Other Permit    North Carolina Department of
Transportation      01/19/12         01/19/13   

016042822

     100,000       USD    Other Permit    North Carolina Department of
Transportation      01/19/12         01/19/13   

016050024

     1,647,541       USD    Performance    Windstream Kentucky East, LLC     
06/07/12         06/07/13   

016051701

     179,353       USD    Performance    CenturyTel Service Group, LLC     
08/27/12         08/27/13   

016052546

     1,011,592       USD    Performance    Wilkes Telephone and Electric Company
     10/12/12         10/12/13   

016051711

     614,869       USD    Performance and Payment    MCNC      12/27/11        
12/27/12   

105723079

     3,000,000       USD    Performance and Payment    MCNC      03/21/12      
  03/21/13   

103677212

     5,000       USD    Right of Way    City of Raleigh, NC      11/19/11      
  11/19/12   

105681232

     500,000       USD    Right of Way    North Carolina Department of
Transportation      01/03/12         01/03/13   

016051745

     16,560       USD    Wage and Welfare    West Virginia Division of Labor   
  10/12/12         10/12/13      

 

 

                

TOTAL

   $ 69,008,048                     

 

 

                

Installation Technicians, LLC

 

104023082

   $ 10,000       USD    Contractors License    State of Arkansas      04/01/12
        04/01/13      

 

 

                

TOTAL

   $ 10,000                     

 

 

                



--------------------------------------------------------------------------------

Ivy H. Smith Company, LLC

 

105681248

   $ 250,000         USD       Other Contract Award    Sumter Electric Coop     
11/28/11         11/28/12      

 

 

                

TOTAL

   $ 250,000                     

 

 

                 Lamberts Cable Splicing Company, LLC   

016045490

   $ 1,572,587         USD       Other Contract Award    Wilkes Telephone
Membership Corporation      08/05/11         08/05/12   

105723046

     200,999         USD       Other Contract Award    Tri-County Telephone
Membership Corporation      12/21/11         12/21/12   

105723047

     118,266         USD       Other Contract Award    Tri-County Telephone
Membership Corporation      12/21/11         12/21/12   

104767633

     50,000         USD       Other License    State of Florida      08/23/12   
     08/23/13   

016045454

     605,053         USD       Performance    Century Tel Service Group     
07/01/11         07/01/12   

016045472

     138,840         USD       Performance    Century Tel Service Group     
07/29/11         07/29/12   

016045481

     101,230         USD       Performance    Century Tel Service Group     
08/05/11         08/05/12   

016045547

     163,189         USD       Performance    Century Tel Service Group     
10/06/11         10/06/12   

016045563

     115,086         USD       Performance    Century Tel Service Group     
10/24/11         10/24/12   

016045564

     141,323         USD       Performance    Century Tel Service Group     
10/24/11         10/24/12   

016045568

     98,964         USD       Performance    Century Tel Service Group     
10/27/11         10/27/12   

016045569

     94,521         USD       Performance    Century Tel Service Group     
10/27/11         10/27/12   

016049962

     293,453         USD       Performance    Century Tel Service Group     
03/27/12         03/27/13   

016049965

     399,713         USD       Performance    Century Tel Service Group     
03/28/12         03/28/13   

016049987

     209,827         USD       Performance    Century Tel Service Group     
04/23/12         04/23/13   

016050011

     131,411         USD       Performance    Century Tel Service Group     
05/28/12         05/28/13   

016050016

     504,410         USD       Performance    Century Tel Service Group     
06/01/12         06/01/13   

016050022

     211,141         USD       Performance    Century Tel Service Group     
06/18/12         06/18/13   

016050031

     128,402         USD       Performance    Century Tel Service Group     
07/05/12         07/05/13   

016050040

     268,853         USD       Performance    Century Tel Service Group     
07/11/12         07/11/13   

016050559

     126,371         USD       Performance    Century Tel Service Group     
07/23/12         07/23/13   

016051666

     104,285         USD       Performance    Century Tel Service Group     
07/17/12         07/17/13   

016051687

     96,579         USD       Performance    Century Tel Service Group     
08/15/12         08/15/13   

016051697

     464,335         USD       Performance    Century Tel Service Group     
08/27/12         08/27/13   

016051732

     115,484         USD       Performance    Century Tel Service Group     
10/05/12         10/05/13   

016051733

     99,966         USD       Performance    Century Tel Service Group     
10/05/12         10/05/13   

016051736

     98,676         USD       Performance    Century Tel Service Group     
10/10/12         10/10/13   



--------------------------------------------------------------------------------

016051739

     136,191         USD       Performance    Century Tel Service Group     
10/11/12         10/11/13   

016051754

     109,491         USD       Performance    Tri-County Telephone Membership
Corporation      10/03/12         10/03/13   

016051755

     149,736         USD       Performance    Tri-County Telephone Membership
Corporation      10/03/12         10/03/13   

016052518

     89,311         USD       Performance    Century Tel Service Group     
09/25/12         09/25/13   

016052543

     153,773         USD       Performance    Century Tel Service Group     
10/24/12         10/24/13   

016052953

     90,315         USD       Performance    Century Tel Service Group     
10/24/12         10/24/13   

016052954

     433,081         USD       Performance    Century Tel Service Group     
10/24/12         10/24/13   

016052955

     141,341         USD       Performance    Century Tel Service Group     
11/07/12         11/07/13   

016052957

     156,032         USD       Performance    Century Tel Service Group     
11/09/12         11/09/13   

016052973

     101,373         USD       Performance    Century Tel Service Group     
11/14/12         11/14/13   

016052974

     94,993         USD       Performance    Century Tel Service Group     
11/12/12         11/12/13   

016052977

     120,688         USD       Performance    Century Tel Service Group     
11/14/12         11/14/13   

105506504

     136,225         USD       Performance    Century Tel Service Group     
11/03/10         11/03/11   

105681238

     506,036         USD       Performance    Century Tel Service Group     
11/23/11         11/23/12   

105723067

     179,636         USD       Performance    Century Tel Service Group     
02/23/12         02/23/13   

105723077

     112,871         USD       Performance    Century Tel Service Group     
03/13/12         03/13/13   

016045447

     278,531         USD       Performance and Payment    Citizens Telephone
Cooperative      05/31/11         05/31/12   

016045448

     2,000,373         USD       Performance and Payment    Citizens Telephone
Cooperative      05/31/11         05/31/12   

105506500

     3,815,000         USD       Performance and Payment    Mid Atlantic
Broadband Cooperative      10/13/10         12/30/12   

105331806

     3,000         USD       Toll    Pennsylvania Turpike Commission     
01/08/12         01/08/13      

 

 

                

TOTAL

   $ 15,460,961                     

 

 

                

Neocom Solutions, Inc.

 

016042849

   $ 10,000         USD       Contractors License    County of Mobile     
03/03/12         03/03/13   

016042866

     100,000         USD       Contractors License    State of Florida     
03/28/12         03/28/13   

016045623

     5,000         USD       Contractors License    City of Brandon     
02/06/12         02/06/13   

016050036

     20,000         USD       Contractors License    City of Augusta/Richmond
County      06/26/12         06/26/13   

016050037

     5,000         USD       Contractors License    Rankin County      06/27/12
        06/27/13   

016051743

     10,000         USD       Contractors License    City of Mountain Brooks   
  10/09/12         10/09/13   

105506525

     10,000         USD       Contractors License    State of Arkansas     
05/18/12         05/18/13   

105646803

     10,000         USD       Contractors License    Cobb County      09/02/12
        09/02/13   

105646804

     10,000         USD       Contractors License    Cobb County      09/02/12
        09/02/13   

105681254

     1,000         USD       Contractors License    City of North Augusta     
12/07/11         12/31/12   

016052946

     1,000         USD       Other Permit    Columbia County      10/19/12      
  10/19/13   

016052947

     5,000         USD       Other Permit    City of Fairfield      10/19/12   
     10/19/13   



--------------------------------------------------------------------------------

016049941

     5,000         USD       Right of Way    City of Clinton      02/24/12      
  02/24/13   

016051731

     10,000         USD       Right of Way    City of West Memphis      09/25/12
        09/25/13   

105681237

     2,500         USD       Right of Way    State of Tennessee DOT     
11/11/12         11/11/13      

 

 

                

TOTAL

   $ 204,500                     

 

 

                 Nichols Construction, LLC   

016045466

   $ 76,700         USD       Performance and Payment    Mid-Atlantic Broadband
Cooperative      07/01/11         07/01/12   

016045539

     2,885,503         USD       Performance and Payment    Citizens Telephone
Cooperative, Inc.      09/16/11         09/16/12   

105454357

     3,500,000         USD       Performance and Payment    Mid-Atlantic
Broadband Cooperative      10/01/10         12/31/11   

105506506

     250,000         USD       Street Opening    Mid-Atlantic Broadband
Cooperative      11/01/12         11/01/13      

 

 

                

TOTAL

   $ 6,712,203                     

 

 

                 Niels Fugal Sons Company, LLC   

016042812

   $ 5,000         USD       Contractors License    City of Durango, Colorado   
  01/06/12         01/06/13   

016042813

     10,000         USD       Contractors License    City of Grand Junction,
Colorado      01/10/12         01/10/13   

016042814

     15,000         USD       Contractors License    Wasatch County     
01/10/12         01/10/13   

016042847

     12,000         USD       Contractors License    State of Washington     
03/01/12         03/01/13   

016042857

     90,000         USD       Contractors License    State of Arizona     
03/17/12         03/17/13   

016042888

     10,000         USD       Contractors License    State of New Mexico     
04/20/12         04/20/13   

016042889

     10,000         USD       Contractors License    Spanish Fork City     
04/20/12         04/20/13   

105506516

     50,000         USD       Contractors License    Nevada State Contractors
Board      12/06/11         12/06/12   

105542410

     12,500         USD       Contractors License    State of California     
05/06/12         05/06/13   

105646788

     75,000         USD       Contractors License    State of Oregon     
07/13/12         07/13/13   

105646798

     12,500         USD       Contractors License    State of California     
08/12/12         08/12/13   

105646808

     50,000         USD       Contractors License    Nevada State Contractors
Board      09/15/12         09/15/13   

016045576

     2,421,436         USD       Other Contract Award    RT Communications, Inc.
     11/01/11         11/01/12   

016050018

     937,262         USD       Other Contract Award    Tularosa Basin Telephone
Company, Inc.      05/23/12         05/23/13   

016052985

     1,265,119         USD       Other Contract Award    Penasco Valley
Telephone Cooperative, Inc.      11/12/12         11/12/13   

016042910

     1,000         USD       Other License    Utah Department of Public Safety
     05/11/12         05/11/13   

016045432

     10,000         USD       Other License    West Jordan City      05/16/12   
     05/16/13   

105646787

     25,000         USD       Other License    Ogden City      07/13/12        
07/13/13   

016042825

     5,000         USD       Other Permit    Utah County Public Works     
01/24/12         01/24/13   

016042830

     50,800         USD       Other Permit    UDEQ Division of Solid and
Hazardous Waste      02/01/12         02/01/13   

016042908

     10,000         USD       Other Permit    West Valley City      05/05/12   
     05/05/13   



--------------------------------------------------------------------------------

016045561

     929,698         USD       Performance and Payment    Utah Transit Authority
     10/11/11         10/11/12   

016051661

     50,000         USD       Performance and Payment    Eagle Mountain City   
  06/28/12         06/28/13   

105506524

     2,000,000         USD       Performance and Payment    Provo Rivers
Constructors, Inc.      01/27/11         01/27/12   

016042837

     50,000         USD       Right of Way    City of El Paso      02/11/12   
     02/11/13   

016042838

     10,000         USD       Right of Way    City of Saint George      02/11/12
        02/11/13   

016049972

     10,000         USD       Right of Way    Provo City Corporation     
03/22/12         03/22/13   

016050010

     25,000         USD       Right of Way    Utah Department of Transportation
     05/10/12         05/10/15   

016051667

     25,000         USD       Right of Way    Utah Department of Transportation
     07/06/12         07/06/15   

016051668

     25,000         USD       Right of Way    Utah Department of Transportation
     07/06/12         07/06/15   

016051726

     251,937         USD       Right of Way    Utah County Public Works     
09/10/12         09/10/13   

016052975

     25,000         USD       Right of Way    Utah Department of Transportation
     11/01/12         11/01/15   

105506520

     35,000         USD       Right of Way    Provo City Corporation     
12/14/11         12/14/12   

105506526

     10,000         USD       Right of Way    City of Cedar Hills      05/24/12
        05/24/13   

105506530

     10,000         USD       Right of Way    Toquerville City      05/27/12   
     05/27/13   

105646799

     15,000         USD       Right of Way    Salt Lake City Corporation     
09/27/10         07/20/12   

105646809

     10,000         USD       Right of Way    Washington County      09/14/12   
     09/14/13   

105681256

     10,000         USD       Right of Way    Brigham City      12/16/11        
12/16/12   

105681257

     10,000         USD       Right of Way    City of Lindon      12/16/11      
  12/16/12   

105681258

     10,000         USD       Right of Way    Pleasant Grove City      12/16/11
        12/16/12   

105681259

     10,000         USD       Right of Way    City of American Fork     
12/16/11         12/16/12   

105681262

     10,000         USD       Right of Way    Payson City      01/05/12        
01/05/13   

105681264

     10,000         USD       Right of Way    Springville City      01/05/12   
     01/05/13   

105723048

     4,000         USD       Right of Way    Alpine City      01/05/12        
01/05/13   

105723049

     10,000         USD       Right of Way    Heber City      01/05/12        
01/05/13   

105723051

     20,000         USD       Right of Way    Bountiful City      01/05/12      
  01/05/13   

105723054

     5,000         USD       Right of Way    South Weber City      01/06/12   
     01/06/13   

105723057

     10,000         USD       Right of Way    Syracuse City      01/17/12      
  01/17/13   

105723058

     20,000         USD       Right of Way    Kaysville City      01/17/12      
  01/17/13   

105723060

     4,000         USD       Right of Way    Weber County      01/18/12        
01/18/13   

016045502

     30,000         USD       Sales Tax    State of Wyoming      08/17/12      
  08/17/13   

016049950

     44,100         USD       Sales Tax    State of Oklahoma      03/01/12      
  03/01/13   

016049951

     96,800         USD       Sales Tax    State of Wyoming      03/01/12      
  03/01/13   

016050017

     263,667         USD       Sales Tax    State of Wyoming      05/23/12      
  05/23/13   

016051737

     92,250         USD       Sales Tax    State of Wyoming      09/27/12      
  09/27/13   

016051738

     87,640         USD       Sales Tax    State of Wyoming      09/27/12      
  09/27/13   



--------------------------------------------------------------------------------

016052949

     3,950         USD       Sales Tax    State of Wyoming      10/23/12        
10/23/13   

016052950

     1,656         USD       Sales Tax    State of Wyoming      10/23/12        
10/23/13   

016052951

     7,160         USD       Sales Tax    State of Wyoming      10/23/12        
10/23/13   

016052952

     7,370         USD       Sales Tax    State of Wyoming      10/23/12        
10/23/13   

016050014

     10,000         USD       Street Opening    Salt Lake County      05/16/12
        05/16/13   

105646785

     10,000         USD       Street Opening    La Verkin City      07/06/12   
     07/06/13   

016045504

     110,000         USD       Subcontract Performance and Subcontract Payment
   Kiewit Western Co.      08/19/11         08/19/12   

016045562

     904,896         USD       Subcontract Performance and Subcontract Payment
   Mass Electric Construction Company      10/11/11         10/11/12   

105062829

     2,663,685         USD       Subcontract Performance and Subcontract Payment
   Mass Electric Construction Company      07/18/08         07/18/09      

 

 

                

TOTAL

   $ 13,025,426                     

 

 

                 Prince Telecom Holdings, Inc   

016049985

   $ 10,000         USD       Contractors License    State of New Mexico     
04/05/12         04/05/13   

016052984

     50,000         USD       Contractors License    City of Missoula, Montana
     11/14/12         11/14/13   

104637633

     30,000         USD       Contractors License    State of Nevada     
07/23/12         07/23/13   

104767647

     4,000         USD       Contractors License    State of Washington     
12/14/11         12/14/12   

105331769

     20,000         USD       Contractors License    State of Oregon     
08/26/12         08/26/13   

105331770

     75,000         USD       Contractors License    State of Oregon     
08/26/12         08/26/13   

105331793

     12,500         USD       Contractors License    State of California     
10/16/12         10/16/13   

105331796

     12,500         USD       Contractors License    State of California     
10/15/12         10/15/13   

105506532

     8,000         USD       Contractors License    State of Minnesota     
06/13/12         06/13/13   

016042827

     10,000         USD       Other License    State of Delaware      01/28/12
        01/28/13   

016050029

     10,000         USD       Other License    State of Delaware      06/19/12
        06/19/13   

016050030

     10,000         USD       Other License    State of New Jersey      06/19/12
        01/31/14   

016050020

     1,000         USD       Other Permit    City of Greeley Colorado     
05/25/12         05/25/13   

016051712

     5,000         USD       Other Permit    City of Rawlings      08/22/12   
     08/22/13   

016051758

     10,000         USD       Performance    Otelco Telecommunications, LLC     
10/22/12         10/22/13   

016049997

     11,000         USD       Wage and Welfare    State of Wyoming      04/27/12
        04/27/13      

 

 

                

TOTAL

   $ 279,000                     

 

 

                 RJE Canada, ULC   

105154960

     CAD 204,837         CAD       Performance    SaskTel      07/30/08        
07/30/09   

105454323

     650,000         CAD       Performance    SaskTel      07/07/10        
07/07/11   



--------------------------------------------------------------------------------

105723075

     8,555,725         CAD       Performance    SaskTel      01/01/12        
01/01/13      

 

 

                

TOTAL

     CAD 9,410,562                     

 

 

                 RJE Telecom, LLC   

104343448

   $ 10,000         USD       Contractors License    California Contractors
State License Board      09/21/12         09/21/13   

105506510

     12,500         USD       Contractors License    California Contractors
State License Board      11/01/12         11/01/13   

104343583

     2,000         USD       Contractors License    State of Arizona     
04/28/12         04/28/13   

104528962

     3,500         USD       Contractors License    State of Arizona     
07/31/12         07/31/13   

104637621

     4,000         USD       Contractors License    State of Washington     
03/29/12         03/29/13   

104876740

     10,000         USD       Contractors License    New Mexico Regulation and
Licensing Department      07/31/12         07/31/13   

105403801

     15,000         USD       Contractors License    State of Oregon     
04/08/12         04/08/13   

105403802

     20,000         USD       Contractors License    State of Oregon     
04/08/12         04/08/13   

016042832

     304,821         USD       Performance and Payment    Mid-Atlantic Broadband
Cooperative      02/02/11         02/02/12   

016051696

     25,000         USD       Right of Way    Lee County Southwest Florida     
08/10/12         08/10/13      

 

 

                

TOTAL

   $ 406,821                     

 

 

                 Star Construction, LLC   

105723084

   $ 3,993,333         USD       Other Contract Award    West Kentucky Rural
Telephone Cooperative Corp, Inc.      09/13/12         09/13/13   

104767655

     1,000         USD       Other License    Kentucky Transportation Cabinet   
  11/10/12         11/10/13   

104637628

     40,000         USD       Other Permit    Metropolitan Government of
Nashville & Davidson County TN      05/05/12         05/05/13   

016043074

     136,528         USD       Performance    APAC Atlantic, Inc. Harrison
Division      02/07/11         02/07/12   

016045434

     1,139,356         USD       Performance    West Kentucky Rural Telephone
Cooperative Corp, Inc.      05/19/11         05/19/12   

016045435

     1,456,972         USD       Performance    West Kentucky Rural Telephone
Cooperative Corp, Inc.      05/19/11         05/19/12   

016045446

     1,971,928         USD       Performance    Highland Telephone Cooperative,
Inc.      06/01/11         06/01/12   

016045489

     6,640,907         USD       Performance    Highland Telephone Cooperative,
Inc.      08/03/11         08/03/12   

016045508

     50,000         USD       Performance    TDS Telecommunications Corporation
     08/25/11         09/01/14   

016045509

     50,000         USD       Performance    TDS Telecommunications Corporation
     08/25/11         09/01/14   

016045518

     3,049,204         USD       Performance    West Kentucky Rural Telephone
Cooperative Corp, Inc.      09/01/11         09/01/12   

016045560

     3,663,396         USD       Performance    Twin Lakes Telephone Cooperative
Corp      10/07/11         10/07/12   

016045565

     50,000         USD       Performance    TDS Telecommunications Corporation
     10/12/11         10/12/12   

016050518

     1,028,931         USD       Performance    Palmetto Rural Telephone
Cooperative, Inc.      06/12/12         06/12/13   

016051756

     84,535         USD       Performance    CenturyTel Service Group, LLC     
10/29/12         10/29/13   

016052522

     195,534         USD       Performance    CenturyTel Service Group, LLC     
09/21/12         09/21/13   



--------------------------------------------------------------------------------

016052976

     96,450         USD       Performance    CenturyTel Service Group, LLC     
11/15/12         11/15/13   

105454358

     2,704,846         USD       Performance    North Central Telephone Coop   
  10/12/10         10/12/11   

105681239

     3,160,188         USD       Performance    West Kentucky Rural Telephone
Cooperative Corp, Inc.      11/16/11         11/16/12   

105681240

     1,050,395         USD       Performance    West Kentucky Rural Telephone
Cooperative Corp, Inc.      11/16/11         11/16/12   

105681255

     1,166,058         USD       Performance    West Kentucky Rural Telephone
Cooperative Corp, Inc.      12/09/11         12/09/12   

105723080

     3,563,512         USD       Performance    West Kentucky Rural Telephone
Cooperative Corp, Inc.      04/18/12         04/18/13   

016045532

     120,016         USD       Performance and Payment    Summers-Taylor Inc.   
  09/14/11         09/14/12   

016049963

     144,889         USD       Performance and Payment    Concord Telephone
Exchange, Inc. dba TDS Telecom      03/12/12         03/12/13   

105506505

     126,770         USD       Performance and Payment    Summers-Taylor Inc.   
  10/26/10         10/26/11   

016052987

     369,463         USD       Performance and Payment    Tennessee Telephone
Company      11/06/12         11/06/13   

016052991

     1,078,042         USD       Performance    West Kentucky Rural Telephone
Coorperative      11/28/12         11/28/13   

103357725

     10,000         USD       Right of Way    Shelby County (Alabama) Dept of
Transportation      02/09/12         02/09/13   

103891654

     5,000         USD       Right of Way    Jefferson County Roads &
Transportation Dept      09/17/12         09/17/13   

104343467

     10,000         USD       Right of Way    City of Morristown, TN     
11/09/12         11/09/13   

104343525

     30,000         USD       Right of Way    City of Helena      03/01/12      
  03/01/13   

104343541

     5,000         USD       Right of Way    City of Gallatin      04/18/12   
     04/18/13   

104343543

     5,000         USD       Right of Way    City of Lebanon      03/28/12      
  03/28/13   

104547218

     2,500         USD       Right of Way    Town of Kimberly      08/09/12   
     08/09/13   

104876742

     5,000         USD       Right of Way    City of Chattanooga      06/05/12
        06/05/13   

105154972

     50,000         USD       Right of Way    City of Jasper, TN      08/01/12
        08/01/13   

105331799

     10,000         USD       Right of Way    Williamson County Highway
Department      11/16/11         11/16/12   

105403811

     50,000         USD       Right of Way    City of Brentwood      04/28/11   
     04/28/12   

103359063

     7,500         USD       Street Opening    City of Spring Hill      04/04/12
        04/04/13   

103592593

     5,000         USD       Street Opening    Town of Surgoinsville     
04/02/12         04/02/13   

105506503

     1,000         USD       Street Opening    City of Niota      10/21/12      
  10/21/13   

105646790

     25,000         USD       Street Opening    City of Chattanooga     
07/22/12         07/22/13   

016045494

     775,466         USD       Subcontract Performance and Subcontract Payment
   Charles Blalock & Sons Inc., Tennessee DOT      08/04/11         08/04/12   

016049959

     1,377,056         USD       Subcontract Performance and Subcontract Payment
   Charles Blalock & Sons Inc., Tennessee DOT      03/07/12         03/07/13   

016052959

     108,826         USD       Subcontract Performance and Subcontract Payment
   Charles Blalock & Sons Inc.      10/29/12         10/29/13      

 

 

                

TOTAL

   $ 39,614,601                     

 

 

                



--------------------------------------------------------------------------------

TCS Communications, LLC   

103694527

   $ 10,000         USD       Contractors License    City of Wheat Ridge, CO   
  01/23/12         01/23/13   

103694528

     2,000         USD       Contractors License    City of Golden, CO     
01/28/12         01/28/13   

103792930

     20,000         USD       Contractors License    Arapahoe County, CO     
03/13/12         03/13/13   

103817749

     5,000         USD       Contractors License    Orange County Government
Florida      09/30/12         09/30/13   

103841177

     20,000         USD       Contractors License    City of Arvada, CO     
03/01/12         03/01/13   

103841179

     5,000         USD       Contractors License    City of Orlando, State of
Florida      09/30/12         09/30/13   

104279808

     5,000         USD       Contractors License    Polk County Building
Division      06/25/12         06/25/13   

104343413

     14,250         USD       Contractors License    State of Arizona Registrar
of Contractors      08/05/12         08/05/13   

105280030

     100,000         USD       Contractors License    Florida Department of
Business & Professional Regulation      05/28/12         05/28/13   

105403804

     5,000         USD       Contractors License    Osceola County Board of
County Commissioners      09/30/12         09/30/13   

105506537

     10,000         USD       Contractors License    State of New Mexico     
06/23/12         06/23/13   

105681263

     5,000         USD       Contractors License    City of Colorado Springs   
  12/27/11         12/27/12   

016045477

     318,493         USD       Other Contract Award    Windstream
Communications, Inc.      07/25/11         07/25/12   

016046169

     551,502         USD       Other Contract Award    Windstream Sugar Land,
Inc.      10/19/11         10/19/12   

016050003

     27,023,395         USD       Other Contract Award    Kit Carson Electric
Cooperative      05/03/12         05/03/13   

105681249

     1,014,778         USD       Other Contract Award    Oklahoma Windstream,
LLC      11/30/11         11/30/12   

105723064

     340,028         USD       Other Contract Award    Valor Telecommunications
of Texas, Inc.      02/02/12         02/02/13   

103382796

     750,000         USD       Other Financial Guarantee    Bright House
Networks      08/30/12         08/30/13   

105062807

     7,000         USD       Other Financial Guarantee    Arizona Department of
Revenue      05/14/12         05/14/13   

105129809

     15,000         USD       Other Permit    City of Albuqueque, NM     
07/25/12         07/25/13   

016049992

     47,365         USD       Performance    CenturyTel Service Group, LLC     
04/16/12         04/16/13   

016052982

     176,432         USD       Performance    CenturyTel Service Group, LLC     
11/12/12         11/12/13   

016052986

     1,296,104         USD       Performance    Kit Carson Electric Cooperative
     11/15/12         11/15/13   

016050021

     954,777         USD       Performance and Payment    G4S Technology LLC   
  05/25/12         05/25/13   

016049942

     5,000         USD       Right of Way    City of Cherry Hills Village     
02/24/12         03/31/14   

016051704

     10,000         USD       Right of Way    Colfax County      08/16/12      
  08/16/13   

103694526

     20,000         USD       Right of Way    City of Aurora, CO      01/14/12
        01/14/13   

103694529

     5,000         USD       Right of Way    Adams County, CO      01/14/12   
     01/14/13   

103959022

     20,000         USD       Right of Way    City of Englewood, CO     
01/06/12         01/06/13   

104023100

     5,000         USD       Right of Way    City of Northglenn, CO     
03/01/12         03/01/13   

105062822

     20,000         USD       Right of Way    City of Centennial      06/24/12
        06/24/13   

105154962

     5,000         USD       Right of Way    Bernalillo County, NM      07/28/12
        07/28/13   

105154964

     10,000         USD       Right of Way    City of Santa Fe, NM      07/29/12
        07/29/13   

105280041

     5,000         USD       Right of Way    City of Cherry Hills Village     
06/10/11         06/10/13   

105331772

     5,000         USD       Right of Way    City of Cherry Hills Village     
08/28/11         08/28/13   



--------------------------------------------------------------------------------

016051719

     1,300         USD       Street Obstruction    Tonks Properties     
09/06/12         09/06/13   

105227040

     15,000         USD       Street Obstruction    Bernalillo County, NM     
03/25/12         03/25/13   

105280051

     5,000         USD       Street Obstruction    City of Greenwood Village, CO
     06/30/12         06/30/13   

016051671

     10,000         USD       Street Opening    Village of Angel Fire     
07/10/12         07/10/13   

016051679

     25,000         USD       Street Opening    Taos County      07/13/12      
  07/13/13   

016051691

     25,000         USD       Street Opening    Taos County      08/02/12      
  08/02/13   

016051695

     30,000         USD       Street Opening    Jefferson County Dept of Highway
and Transportation      08/10/12         08/10/13   

016051716

     10,000         USD       Street Opening    Town of Taos      08/31/12      
  08/31/13   

016051717

     50,000         USD       Street Opening    Taos County      09/05/12      
  09/05/13   

103508022

     50,000         USD       Street Opening    City and County of Denver     
12/28/11         12/28/12   

104023099

     10,000         USD       Street Opening    City of Littleton, CO     
03/01/12         03/01/13   

105129807

     10,000         USD       Street Opening    City of Rio Rancho      07/25/12
        07/25/13   

105129808

     10,000         USD       Street Opening    City of Albuqueque, NM     
07/25/12         07/25/13   

105280053

     5,000         USD       Street Opening    Manitou Springs, CO      07/07/12
        07/07/13      

 

 

                

TOTAL

   $ 33,062,424                     

 

 

                 Tesinc, LLC   

103357598

   $ 4,000         USD       Contractors License    State of Washington     
10/19/12         10/19/13   

103661596

     4,000         USD       Contractors License    Washington Dept of Labor &
Industries      07/01/12         07/01/13   

104023083

     10,000         USD       Contractors License    State of California     
04/01/12         04/01/13   

104023084

     7,500         USD       Contractors License    State of California     
04/01/12         04/01/13   

104023085

     12,000         USD       Contractors License    Washington Dept of Labor &
Industries      03/04/12         03/04/13      

 

 

                

TOTAL

   $ 37,500                     

 

 

                 Underground Specialties, LLC   

104023067

   $ 12,000         USD       Contractors License    State of Washington Dept of
Labor & Industries      04/01/12         04/01/13   

104023096

     5,000         USD       Contractors License    State of NM      04/01/12   
     04/01/13   

105403806

     20,000         USD       Contractors License    State of Oregon     
04/13/12         04/13/13   

105403807

     75,000         USD       Contractors License    State of Oregon     
04/13/12         04/13/13   

016050027

     354,975         USD       Other Contract Award    Warm Springs
Telecommunications Company      06/15/12         06/15/13   

016051664

     1,601,203         USD       Other Contract Award    Cascade Utilities Inc.
     07/06/12         07/06/13   

104279769

     4,500         USD       Other Financial Guarantee    State of Oregon     
05/05/12         05/05/13   

104597107

     20,000         USD       Other Permit    Oregon Department of
Transportation      12/21/11         12/21/12   



--------------------------------------------------------------------------------

016042856

     5,091,991         USD       Performance and Payment    Northwest Open
Access Network      03/15/11         03/15/12   

105454355

     10,000         USD       Street Obstruction    City of Spokane     
09/17/12         09/17/14   

105723081

     10,000         USD       Street Obstruction    Spokane County      10/19/12
        10/19/13      

 

 

                

TOTAL

   $ 7,204,669                     

 

 

                 UtiliQuest, LLC   

105784137

   $ 563,157         USD       Performance    Nashville Electric Services     
07/31/12         07/31/13   

105129810

     330,000         USD       Performance and Payment    City of Riverside -
Public Utilities      07/29/08         07/01/11      

 

 

                

TOTAL

   $ 893,157                     

 

 

                 White Mountain Cable Construction, LLC   

105723070

   $ 753,876         USD       Other Contract Award    Sovernet Fiber
Corporation      02/14/12         02/14/13   

105723082

     2,599,400         USD       Other Contract Award    Sovernet Fiber
Corporation      06/27/12         06/27/13   

105762873

     1,242,936         USD       Other Contract Award    Sovernet Fiber
Corporation      03/26/12         03/26/13   

105791628

     3,606,812         USD       Other Contract Award    Sovernet Fiber
Corporation      05/25/12         05/25/13   

016042880

     5,000         USD       Other Permit    Town of Stoughton      04/13/12   
     04/13/13   

105646797

     10,000         USD       Other Permit    Connecticut Department of
Transportation      08/04/12         08/04/13   

104876749

     1,000,000         USD       Performance    Town of Sudbury, MA     
07/26/11         07/26/13   

016045622

     5,000         USD       Right of Way    Town of Simsbury, CT      02/02/12
        02/02/13   

105227041

     5,000         USD       Right of Way    Town of Sutton, MA      03/31/12   
     03/31/13   

105280034

     100,000         USD       Right of Way    Town of Ashland, MA      06/04/12
        06/04/13   

105280055

     50,000         USD       Right of Way    Town of Westborough      07/21/12
        07/21/13   

105280058

     2,000         USD       Right of Way    Town of Canton, MA      07/28/12   
     07/28/13   

105280071

     5,000         USD       Right of Way    Town of Marshfield, MA     
08/12/12         08/12/13   

105506538

     5,000         USD       Right of Way    Town of Farmington, CT     
06/27/12         06/27/13   

105646793

     500,000         USD       Right of Way    Town of Walpole      08/01/12   
     08/01/13   

105646794

     5,000         USD       Right of Way    Town of Maynard      08/01/12      
  08/01/13   

105646795

     5,000         USD       Right of Way    Town of Hudson      08/01/12      
  08/01/13   

105646796

     200,000         USD       Right of Way    Town of Stow      08/04/12      
  08/04/13   

105681230

     10,000         USD       Right of Way    City of Hartford, CT      10/13/11
        12/31/12   

016042868

     50,000         USD       Street Opening    Town of Natick, MA      03/30/12
        03/30/13   

016042869

     100,000         USD       Street Opening    Town of Taunton, MA     
03/30/12         03/30/13   

016042890

     5,000         USD       Street Opening    Town of Hingham, MA      04/20/12
        04/20/13   

016042896

     10,000         USD       Street Opening    Town of Norfolk, MA     
04/28/12         04/28/13   



--------------------------------------------------------------------------------

016042902

     65,000         USD       Street Opening    Town of Stoughton      05/02/12
        05/02/13   

016049124

     10,000         USD       Street Opening    Town of Northbridge     
03/29/12         03/29/13   

016049125

     5,000         USD       Street Opening    Town of Uxbridge, MA     
03/29/12         03/29/13   

016049970

     1,000         USD       Street Opening    Town of Berlin, CT      03/16/12
        03/16/13   

016049981

     5,000         USD       Street Opening    City of Quincy, MA      04/03/12
        04/03/13   

016049982

     50,000         USD       Street Opening    City of Millbury, MA     
04/03/12         04/03/13   

016049983

     5,000         USD       Street Opening    Town of Rutland, MA      04/03/12
        04/03/13   

016049984

     50,000         USD       Street Opening    Town of Westford, MA     
04/03/12         04/03/13   

016049993

     50,000         USD       Street Opening    City of Quincy, MA      04/16/12
        04/16/13   

016049996

     2,500         USD       Street Opening    Town of Lakeville      04/24/12
        04/24/13   

016049999

     20,000         USD       Street Opening    Town of Grafton, MA     
04/26/12         04/26/13   

016050005

     5,000         USD       Street Opening    Town of Norwell      05/07/12   
     05/07/13   

016050007

     10,000         USD       Street Opening    State of Connecticut     
05/10/12         05/10/13   

016050008

     10,000         USD       Street Opening    Town of Lawrence, MA     
05/10/12         05/10/13   

016050009

     25,000         USD       Street Opening    City of Haverhill      05/10/12
        05/10/13   

016050025

     100,000         USD       Street Opening    Town of Mendon      06/08/12   
     06/08/13   

016050032

     10,000         USD       Street Opening    Town of Wrentham      06/21/12
        06/21/13   

016050516

     10,000         USD       Street Opening    City of East Hartford     
05/29/12         05/29/13   

016050519

     5,000         USD       Street Opening    Town of North Attleboro     
05/30/12         05/30/13   

016050520

     10,000         USD       Street Opening    Town of Avon      06/01/12      
  06/01/13   

016051663

     10,000         USD       Street Opening    Town of Somerset      07/06/12
        07/06/13   

016051675

     5,000         USD       Street Opening    Town of Hollis, NH      07/11/12
        07/11/13   

016051688

     5,000         USD       Street Opening    Town of Foxborough, MA     
08/02/12         08/02/13   

016051689

     5,000         USD       Street Opening    Town of Kingston, MA     
08/02/12         08/02/13   

016051690

     5,000         USD       Street Opening    Town of Kingston, MA     
08/02/12         08/02/13   

016052979

     10,000         USD       Street Opening    Town of Pembroke, MA     
11/08/12         11/08/13   

105062800

     5,000         USD       Street Opening    Town of Northborough     
04/11/12         04/11/13   

105062804

     5,000         USD       Street Opening    Town of Wayland, MA      04/24/12
        04/24/13   

105403803

     5,000         USD       Street Opening    City of Methuen, MA      04/13/12
        04/13/13   

105403814

     25,000         USD       Street Opening    Town of Abington, MA     
05/06/12         05/06/13   

105403827

     50,000         USD       Street Opening    Town of Plymouth      06/04/12
        06/04/13   

105454314

     50,000         USD       Street Opening    Town of Middleborough     
06/12/12         06/12/13   

105454324

     10,000         USD       Street Opening    Town of North Andover     
07/08/12         07/08/13   

105454345

     5,000         USD       Street Opening    Town of Sherborn, MA     
08/24/12         08/24/13   

105454346

     5,000         USD       Street Opening    Town of Holliston, MA     
08/24/12         08/24/13   

105506531

     5,000         USD       Street Opening    Town of Duxbury, MA      06/13/12
        06/13/13   



--------------------------------------------------------------------------------

105506533

     10,000         USD       Street Opening    Town of Walpole      06/14/12   
     06/14/13   

105646789

     10,000         USD       Street Opening    Town of Windsor, CT     
07/18/12         07/18/13   

105646802

     5,000         USD       Street Opening    Town of Braintree, MA     
08/30/12         08/30/13   

105646805

     5,000         USD       Street Opening    Town of Danvers, MA      09/08/12
        09/08/13   

105646806

     5,000         USD       Street Opening    Town of Middleton, MA     
09/08/12         09/08/13   

105646807

     5,000         USD       Street Opening    City of Melrose, MA      09/08/12
        09/08/13   

105681218

     5,000         USD       Street Opening    Town of North Haven, CT     
09/19/12         09/19/13   

105681224

     5,000         USD       Street Opening    Town of Kingston, MA     
09/20/12         09/20/13   

105681225

     10,000         USD       Street Opening    City of Hartford, CT     
09/29/11         12/31/12   

105681226

     5,000         USD       Street Opening    City of Pittsfield      10/03/12
        10/03/13   

105681227

     50,000         USD       Street Opening    Town of Norfolk, MA     
10/06/12         10/06/13   

105681228

     25,000         USD       Street Opening    Town of Norwood, MA     
10/06/12         10/06/13   

105681234

     1,000         USD       Street Opening    Town of Southborough, MA     
11/02/12         11/02/13   

105723052

     20,000         USD       Street Opening    Town of Mansfield, MA     
01/05/12         01/05/13      

 

 

                

TOTAL

   $ 11,089,524                     

 

 

                                     

 

 

                

GRAND TOTAL

     245,054,720                     

 

 

                



--------------------------------------------------------------------------------

Schedule 8.02

LIENS EXISTING ON THE CLOSING DATE

8.02(a)

Capital Leases

Communication Services, LLC leases vehicles pursuant to leases that are
classified as capital leases on the consolidated financial statements of the
Borrower. These leases have an aggregate liability of approximately $48,786 on
the consolidated financial statements of the Borrower.

8.02(b)

Tax Liens

 

Issued By

  

Issued Against

   Amount  

State of Washington Employment Security Department

   Locating, Inc.    $ 676.03   

Georgia Department of Revenue

   S.T.S., LLC    $ 2,511.73   

Georgia Department of Revenue

   Utiliquest, LLC    $ 2,159.30   

Georgia Department of Revenue

   Utiliquest, LLC    $ 2,280.68   



--------------------------------------------------------------------------------

8.02(c)

Equipment Liens

Equipment Liens listed below and any extension, renewal, refinancing, refunding
or replacement thereof:

 

Debtor

  

Secured Party

   Filing Number    Date of Filing      Collateral

Ansco & Associates, LLC

   United Rentals (North America), Inc.    2011 1705162      5/5/2011      
Equipment
Lease

Ansco & Associates, LLC

   United Rentals (North America), Inc.    2011 1705170      5/5/2011      
Equipment
Lease

Ansco & Associates, LLC

   United Rentals (North America), Inc.    2011 1705188      5/5/2011      
Equipment
Lease

Ansco & Associates, LLC

   United Rentals (North America), Inc.    2011 2141417      6/6/2011      
Equipment
Lease

Ansco & Associates, LLC

   United Rentals (North America), Inc.    2011 2141425      6/6/2011      
Equipment
Lease

Broadband Express, LLC

   Wells Fargo Financial Leasing, Inc.    2009 1441739      5/7/2009      
Equipment
Lease

Broadband Express, LLC

   Modern Office Methods, Inc.    2010 0056659      1/7/2010       Equipment
Lease

C-2 Utility Contractors, LLC

   Les Schwab Warehouse Center, Inc.    53345544      10/27/2005       Equipment
Lease

C-2 Utility Contractors, LLC

   United Rentals Northwest, Inc.    2011 1969868      3/4/2011       Equipment
Lease

Cablecom, LLC

   Les Schwab Warehouse Center, Inc.    63377975      9/29/2006       Equipment
Lease

Cablecom, LLC

   US Bancorp    2007 3899282      10/16/2007       Equipment
Lease

Cablecom, LLC

   US Bancorp    2008 0992840      3/20/2008       Equipment
Lease

Cablecom, LLC

   U.S. Bancorp Business Equipment Finance Group    2011 1227704      4/4/2011
      Equipment
Lease

Communication Services, LLC

   Bank of Ashville    20010019183      2/23/2001       Equipment
Lease

Communication Services, LLC

   Popular Leasing U.S.A., Inc.    20080125636H      11/27/2008       Equipment
Lease

Communication Services, LLC

   General Electric Capital Corporation    20050009137J      1/28/2005      
Equipment
Lease

Communication Services, LLC

   General Electric Capital Corporation    20050009138K      1/28/2005      
Equipment
Lease

Communication Services, LLC

   General Electric Capital Corporation    20050037083K      4/19/2005      
Equipment
Lease

Communication Services, LLC

   Bank of Ashville    20060013697f      2/9/2006       Equipment
Lease

Communication Services, LLC; Victory Communications III, Inc.

   Wells Fargo Financial Leasing, Inc.    20060122585B      12/27/2006      
Equipment
Lease



--------------------------------------------------------------------------------

Debtor

  

Secured Party

   Filing Number      Date of Filing      Collateral

Communication Services, LLC

   Caterpillar Financial Services Corporation      20070020517F        
2/28/2007       Equipment
Lease

Communication Services, LLC; Victory Communications III, Inc.; Globe
Communications, LLC

   Wells Fargo Financial Leasing, Inc.      20070071942C         7/27/2007      
Equipment
Lease

Globe Communications, LLC

   Hitachi Capital America Corp.      20070081291A         8/24/2007      
Equipment
Lease

Globe Communications, LLC

   Altec Capital Services, LLC      20070109249F         11/20/2007      
Equipment
Lease

Globe Communications, LLC

   Altec Capital Services, LLC      20070109251J         11/20/2007      
Equipment
Lease

Globe Communications, LLC

   Altec Capital Services, LLC      20070109252K         11/20/2007      
Equipment
Lease

Victory Leasing Company, LLC

   Altec Capital Services, LLC      20070080892H         8/23/2007      
Equipment
Lease

Globe Communications, LLC

   Hitachi Capital America Corp.      20070117556F         12/17/2007      
Equipment
Lease

Globe Communications, LLC

   Altec Moneta Corporation      20070118208M         12/18/2007       Equipment
Lease

Communication Services, LLC; Victory, Timothy M.

   Stearns Bank, N.A.      20080018875M         2/27/2008       Equipment
Lease

Globe Communications, LLC

   Altec Capital Services, LLC      20080064171M         7/11/2008      
Equipment
Lease

Victory Leasing Company, LLC

   Altec Capital Services, LLC      20080107276E         12/8/2008      
Equipment
Lease

Communication Services, LLC

   Western Finance & Leasing Inc      20080108500F         12/11/2008      
Equipment
Lease

Communication Services, LLC

   Western Finance & Leasing Inc      20080110731E         12/19/2008      
Equipment
Lease

Victory Leasing Company, LLC; Communication Services, LLC

   Kraus-Anderson Capital, Inc.      20090093609K         12/15/2009      
Equipment
Lease

Communication Services, LLC

   Wells Fargo Financial Leasing, Inc.      20100007708G         1/29/2010      
Equipment
Lease

Communication Services, LLC

   Branch Banking and Trust Company      20100042609F         5/27/2010      
Equipment
Lease

Communication Services, LLC; Victory Communications III, Inc.; Globe
Communications, LLC

   Wells Fargo Financial Leasing, Inc.      20070071942C         7/27/2007      
Equipment
Lease

Globe Communications, LLC

   Hitachi Capital America Corp.      20070081291A         8/24/2007      
Equipment
Lease

Globe Communications, LLC

   Altec Capital Services, LLC      20070109249F         11/20/2007      
Equipment
Lease

Globe Communications, LLC

   Altec Capital Services, LLC      20070109251J         11/20/2007      
Equipment
Lease

Globe Communications, LLC

   Altec Capital Services, LLC      20070109252K         11/20/2007      
Equipment
Lease

Globe Communications, LLC

   Hitachi Capital America Corp.      20070117556F         12/17/2007      
Equipment
Lease



--------------------------------------------------------------------------------

Debtor

  

Secured Party

   Filing Number      Date of Filing      Collateral

Globe Communications, LLC

   Altec Moneta Corporation      20070118208M         12/18/2007       Equipment
Lease

Globe Communications, LLC

   Altec Capital Services, LLC      20080064171M         7/11/2008      
Equipment
Lease

Globe Communications, LLC

   MeriCap Credit Corporation      20100094906B         12/9/2010      
Equipment
Lease

Neocom Solutions Holdings, LLC

   Bank of America, N.A., as Administrative Agent      2011 0347636        
1/31/2011       Equipment
Lease

Neocom Solutions, Inc.

   Bank of America, N.A., as Administrative Agent      0602011-00773        
2/1/2011       Equipment
Lease

Niels Fugal Sons Company, LLC

   Cashman Equipment Company      2008 3198106         9/22/008       Equipment
Lease

Niels Fugal Sons Company, LLC

   Cashman Equipment Company      2008 3392097         10/7/2008       Equipment
Lease

Niels Fugal Sons Company, LLC

   United Rentals Northwest, Inc.      2012 0379307         1/31/2012      
Equipment
Lease

Niels Fugal Sons Company, LLC

   United Rentals Northwest, Inc.      2012 0379315         1/31/2012      
Equipment
Lease

Niels Fugal Sons Company, LLC

   United Rentals Northwest, Inc.      2012 0379323         1/31/2012      
Equipment
Lease

Niels Fugal Sons Company, LLC

   United Rentals Northwest, Inc.      2012 0379331         1/31/2012      
Equipment
Lease

Prince Telecom, Inc.

   UA Bancorp      5154585 5         5/19/2005       Equipment
Lease

Prince Telecom, Inc.

   American Tire Distributors, Inc.      6330864 1         9/25/2006      
Equipment
Lease

Prince Telecom, Inc.

   Les Schwab Warehouse Center, Inc.      6364680 0         10/19/2006      
Equipment
Lease

Prince Telecom, Inc.

   Great America Leasing Corporation      2008 3642103         10/29/2008      
Equipment
Lease

Prince Telecom, Inc.

   Leaf Funding, Inc.      2009 1909107         6/16/2009       Equipment
Lease

Prince Telecom, Inc.

   U.S. Bancorp Business Equipment Finance Group      2011 1585077        
4/27/2011       Equipment
Lease

Prince Telecom, Inc.

   Les Schwab Warehouse Center, Inc.      2012 0069478         1/6/2012      
Equipment
Lease

Underground Specialties, LLC

   Les Schwab Warehouse Center, Inc.      2007 0960574         3/14/2007      
Equipment
Lease

Utiliquest, LLC

   Wachovia Bank, N.A.      060-1999-014254         7/21/1999       Equipment
Lease

Utiliquest, LLC

   Wells Fargo Financial Leasing, Inc.      007-2001-012431         11/14/2001
      Equipment
Lease

Utiliquest, LLC

   Dell Financial Services, L.P.      007-2001-003394         4/12/2001      
Equipment
Lease



--------------------------------------------------------------------------------

Debtor

  

Secured Party

   Filing Number      Date of Filing      Collateral

Utiliquest, LLC

   Comark Inc.      007-2001-008386         8/1/2001       Equipment
Lease

Utiliquest, LLC

   Dell Financial Services, L.P.      007-2001-009249         8/22/2001      
Equipment
Lease

Utiliquest, LLC

   Docuteam, Inc.      007-2001-009268         8/23/2001       Equipment
Lease

Utiliquest, LLC

   Wells Fargo Financial Leasing, Inc.      007-2003-000089         1/6/2003   
   Equipment
Lease

Utiliquest, LLC

   Minolta Business Solutions, Inc.      007-2003-005575         5/20/2003      
Equipment
Lease

Utiliquest, LLC

   Wells Fargo Financial Leasing, Inc.      007-2005-018851         12/20/2005
      Equipment
Lease

Utiliquest, LLC

   Dell Financial Services, L.P.      007-2001-002405         3/22/2001      
Equipment
Lease

Utiliquest, LLC

   CDW Leasing, LLC      007-2001-004361         5/4/2001       Equipment
Lease

Utiliquest, LLC

   CDW Leasing, LLC      007-2001-011787         10/29/2001       Equipment
Lease

Utiliquest, LLC

   Comark Inc.      007-2001-011933         11/1/2001       Equipment
Lease

Utiliquest, LLC

   U.S. Bancorp Oliver Allen Technology Leasing      007-2002-004250        
4/22/2002       Equipment
Lease

Utiliquest, LLC

   IBM Credit Corporation      007-2002-010697         10/22/2002      
Equipment
Lease

Utiliquest, LLC

   Lease Corporation of America      007-2002-012232         8/2/2001      
Equipment
Lease

Utiliquest, LLC

   PNC Bank, National Association      060-2002-016857         12/11/2002      
Equipment
Lease

Utiliquest, LLC

   Worldcom Communications Inc      060-2001-013932         8/2/2001      
Equipment
Lease

Utiliquest, LLC

   PNC Bank, National Association      060-2001-015049         8/30/2001      
Equipment
Lease

Utiliquest, LLC

   -      060-2008-009261         11/14/2008       Equipment
Lease

Utiliquest, LLC

   Capital Source Finance LLC      060-2002-015246         11/5/2002      
Equipment
Lease

Utiliquest, LLC

   Capital Source Finance LLC      060-2002-016414         12/2/2002      
Equipment
Lease

Utiliquest, LLC

   US Bancorp      050-2004-012947         10/7/2004       Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1485625         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1485666         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1485682         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1485708         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1485724         4/20/2011   
   Equipment
Lease



--------------------------------------------------------------------------------

Debtor

  

Secured Party

   Filing Number      Date of Filing      Collateral

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1485732         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1485773         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1485930         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1485948         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1485989         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1486037         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1486052         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1486060         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1486078         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1486169         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1486201         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1486243         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1486250         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1486284         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1812794         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 1812828         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 2702895         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 2828476         4/20/2011   
   Equipment
Lease

White Mountain Cable Construction, LLC

   United Rentals (North America), Inc.      2011 2828484         4/20/2011   
   Equipment
Lease



--------------------------------------------------------------------------------

Schedule 8.05

INVESTMENTS EXISTING ON THE CLOSING DATE

The Investments as of the Closing Date in the following Subsidiaries:

Unrestricted Subsidiaries:

 

CertusView Technologies, LLC

   US $ 42,234,929   

CertusView Solutions, LLC

   US $ 739,000   

Foreign Subsidiaries:

 

RJE Canada, ULC (includes existing indebtedness of $796,542 from Schedule 8.01)

   US $ 3,853,340   

S.T.S. Canada, ULC

   US $ 0  

Restricted Subsidiaries:

Investments constituting ownership of the Restricted Subsidiaries as set forth
on Schedule 6.11.



--------------------------------------------------------------------------------

Schedule 11.02

CERTAIN ADDRESSES FOR NOTICES

 

1. Addresses for Credit Parties:

Care of:

Dycom Industries, Inc.

11770 U.S. Highway 1 Suite 101

Palm Beach Gardens, FL 33408

 

2. Addresses for Administrative Agent, Swingline Lender and L/C Issuer:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Sandra McEachern

Telephone: (980) 386-1524

Telecopier: (704) 409-0857

Electronic Mail: sandra.a.mceachern@baml.com

Account No.: #############

Ref: Dycom Industries, Inc.

ABA# #########

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Aamir Saleem

Telephone: (415) 436-2769

Telecopier: (415) 503-5089

Electronic Mail: aamir.saleem@baml.com

L/C Issuer:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael A. Grizzanti

Telephone: (570) 496-9621

Telecopier: (800) 755-8743

Electronic Mail: Michael.A.Grizzanti@baml.com



--------------------------------------------------------------------------------

Swingline Lender:

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Sandra McEachern

Telephone: (980) 386-1524

Telecopier: (704) 409-0857

Electronic Mail: sandra.a.mceachern@baml.com

Account No.: #############

Ref: Dycom Industries, Inc.

ABA# #########



--------------------------------------------------------------------------------

Exhibit 2.01(c)

[FORM OF] LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT (this “Agreement”), dated as of             ,
20    , to the Credit Agreement referenced below is by and among [NEW LENDER]
(the “New Lender”), DYCOM INDUSTRIES, INC., a Florida corporation (the
“Borrower”), the Guarantors, [[BANK OF AMERICA, N.A.][other L/C Issuer], as L/C
Issuer], [BANK OF AMERICA, N.A., as Swingline Lender] and BANK OF AMERICA, N.A.,
as Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

W I T N E S S E T H

WHEREAS, pursuant to that Credit Agreement, dated as of December 3, 2012 (as
amended, restated, amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement”), by and among the Borrower,
the Guarantors identified therein, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C
Issuer, the Lenders have agreed to provide the Borrower with [a] revolving
credit facility [and term loan facilities];

WHEREAS, pursuant to Section 2.01(c) of the Credit Agreement, the Borrower has
requested that the New Lender provide a portion of an Incremental Credit
Facility under the Credit Agreement; and

WHEREAS, the New Lender has agreed to provide a portion of such Incremental
Credit Facility on the terms and conditions set forth herein and to become a
“Lender” under the Credit Agreement in connection therewith;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Capitalized terms used but not defined herein shall have the meaning provided
to such terms in the Credit Agreement.

2. The New Lender hereby agrees to provide a [Revolving Commitment] [Term Loan
Commitment] to the Borrower in an amount [up to its Revolving Commitment] [equal
to its Term Loan Commitment] set forth on Schedule 2.01 attached hereto. The New
Lender’s Applicable Percentage of the [Aggregate Revolving Commitments]
[aggregate amount of Term Loan Commitments] as of the date hereof shall be as
set forth on Schedule 2.01 attached hereto. The existing Schedule 2.01 to the
Credit Agreement shall be deemed to be amended to include the information set
forth on Schedule 2.01 attached hereto.

[3. The New Lender shall be deemed to have purchased, without recourse, a risk
participation from each of the applicable L/C Issuers in all Letters of Credit
issued by it under the Credit Agreement (including Existing Letters of Credit)
and the obligations arising thereunder in an amount equal to its Applicable
Percentage of the obligations under such Letters of Credit, and shall
absolutely, and unconditionally assume, and be obligated to pay to the L/C
Issuer and discharge when due as provided in the Credit Agreement, its
Applicable Percentage of the obligations arising under such Letters of Credit.]

[4. The New Lender shall be deemed to have purchased, without recourse, a risk
participation from the Swingline Lender in all Swingline Loans made by it under
the Credit Agreement and the obligations arising thereunder in an amount equal
to its Applicable Percentage of the obligations



--------------------------------------------------------------------------------

under such Swingline Loans, and shall absolutely and unconditionally assume, and
be obligated to pay to the Swingline Lender and discharge when due as provided
in the Credit Agreement, its Applicable Percentage of the obligations arising
under such Swingline Loans.]

[5. The New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Credit Agreement, (iii) from and after the date hereof, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and, based on such information, has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including pursuant to Section 3.01(e) of the Credit Agreement), duly
completed and executed by the New Lender; and (b) agrees that it will
(i) independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents and (ii) perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

[6. TERMS APPLICABLE TO THE TERM LOAN SUCH AS AMORTIZATION, APPLICABLE RATE,
ETC.]

7. Each of the Credit Parties agrees that, as of the date hereof, the New Lender
shall (a) be a party to the Credit Agreement, (b) be a “Lender” for all purposes
of the Credit Agreement and the other Credit Documents and (c) have the rights
and obligations of a Lender under the Credit Agreement and the other Credit
Documents.

8. The address of the New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
the New Lender to the Administrative Agent.

9. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.

10. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

NEW LENDER:     [NEW LENDER]     By:  

 

    Name:       Title:  

BORROWER:

    DYCOM INDUSTRIES, INC.,     a Florida corporation     By:  

 

    Name:       Title:   GUARANTORS:     [LIST ALL GUARANTORS AS OF DATE OF
EXECUTION]     By:  

 

    Name:       Title:  

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:  

 

Name:   Title:  

[Consented to:

[L/C Issuer(s)]

 

By:  

 

Name:   Title:  

BANK OF AMERICA, N.A.,

as Swingline Lender

 

By:  

 

Name:   Title:]  



--------------------------------------------------------------------------------

Schedule 2.01 to Lender Joinder Agreement

LENDERS AND COMMITMENTS

 

Lender

   Revolving
Commitment    Applicable
Percentage of
Aggregate
Revolving
Commitments    Term Loan
Commitment    Applicable
Percentage of
Term Loan
Commitments                                                                     
                                      

Total:

           



--------------------------------------------------------------------------------

Exhibit 2.02

[FORM OF] LOAN NOTICE

Date:             ,     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 3, 2012
(as amended, restated, amended and restated, modified, supplemented, increased
or extended from time to time, the “Credit Agreement”), by and among Dycom
Industries, Inc., a Florida corporation (the “Borrower”), the Guarantors
identified therein, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [Revolving][Term] Loans

 

  ¨ A conversion or continuation of [Revolving][Term] Loans

 

  1. On             (a Business Day).

 

  2. In the amount of $            .

 

  3. Comprised of [Base Rate Loans][Eurodollar Rate Loans].

 

  4. For Eurodollar Rate Loans: with an Interest Period of [1, 2, 3 or 6]
months.

With respect to such Borrowing, the Borrower hereby represents and warrants that
(a) such request complies with the requirements of Section 2.01 of the Credit
Agreement and (b) each of the conditions set forth in (i) Section 5.02(a) of the
Credit Agreement, with regard to any Request for Credit Extension other than the
initial Request for Credit Extension on the Closing Date, and (ii) Section 5.01
and 5.02(b) of the Credit Agreement, with regard to the initial Request for
Credit Extension on the Closing Date, have been satisfied on and as of the date
of such Borrowing.

 

DYCOM INDUSTRIES, INC.,

a Florida corporation

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.04

[FORM OF] SWINGLINE LOAN NOTICE

Date:             , 20    

 

To: Bank of America, N.A., as Swingline Lender

 

Cc: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement, dated as of December 3, 2012 (as amended, restated,
amended and restated, modified, supplemented, increased or extended from time to
time, the “Credit Agreement”), by and among Dycom Industries, Inc., a Florida
corporation (the “Borrower”), the Guarantors identified therein, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swingline Lender and L/C Issuer. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests a Swingline Loan:

 

1. On             , 20     (a Business Day).

 

2. In the amount of $            .

With respect to such Borrowing of Swingline Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 5.02(a) of the
Credit Agreement have been satisfied on and as of the date of such Borrowing of
Swingline Loans.

 

DYCOM INDUSTRIES, INC.,

a Florida corporation

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.11(a)-1

[FORM OF] REVOLVING NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to
            or its registered assigns (the “Lender”) in accordance with the
terms and conditions of the Credit Agreement (as defined below) at the
Administrative Agent’s Office in Dollars and in immediately available funds, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the undersigned pursuant to Section 2.01(a) of the Credit Agreement (as defined
below). The undersigned further agrees to pay interest in like money at the
Administrative Agent’s Office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement (as defined below).

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, dated as of December 3, 2012 (as amended, restated, amended and
restated, modified, supplemented, increased or extended from time to time, the
“Credit Agreement”), by and among the Borrower, the Guarantors identified
therein, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer, and the holder is
entitled to the benefits thereof and is secured by the Collateral. This
Revolving Note may be prepaid in whole or in part subject to the terms and
conditions provided in the Credit Agreement. Terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note may
be declared to be immediately due and payable, as provided in the Credit
Agreement, without diligence, presentment, demand, protest, or any notice of any
kind. If any amount is not paid in full when due hereunder (whether due at any
stated or accelerated maturity or otherwise) such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (before as well as after judgment) computed at the applicable per
annum rate set forth in the Credit Agreement.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and all other notices of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

This Revolving Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

DYCOM INDUSTRIES, INC.,

a Florida corporation

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.11(a)-2

[FORM OF] SWINGLINE NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to
            or its registered assigns (the “Swingline Lender”) in accordance
with the terms and conditions of the Credit Agreement (as defined below) at the
Administrative Agent’s Office in Dollars and in immediately available funds, the
aggregate unpaid principal amount of all Swingline Loans made by the Lender to
the undersigned pursuant to Section 2.04 of the Credit Agreement (as defined
below). The undersigned further agrees to pay interest in like money at the
Administrative Agent’s Office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement (as defined below).

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
dated as of December 3, 2012 (as amended, restated, amended and restated,
modified, supplemented, increased or extended from time to time, the “Credit
Agreement”), by and among the Borrower, the Guarantors identified therein, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, and the holder is
entitled to the benefits thereof and is secured by the Collateral. This
Swingline Note may be prepaid in whole or in part subject to the terms and
conditions provided in the Credit Agreement. Terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Note may
be declared to be immediately due and payable, as provided in the Credit
Agreement, without diligence, presentment, demand, protest, or any notice of any
kind. If any amount is not paid in full when due hereunder (whether due at any
stated or accelerated maturity or otherwise) such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (before as well as after judgment) computed at the applicable per
annum rate set forth in the Credit Agreement.

All parties now and hereafter liable with respect to this Swingline Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Swingline Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

DYCOM INDUSTRIES, INC.,

a Florida corporation

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.11(a)-3

[FORM OF] TERM NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), hereby unconditionally promises to pay to
            or its registered assigns (the “Lender”) in accordance with the
terms and conditions of the Credit Agreement (as defined below) at the
Administrative Agent’s Office in Dollars and in immediately available funds, the
aggregate unpaid principal amount of all Term Loans made by the Lender to the
undersigned pursuant to Section 2.01(b) of the Credit Agreement referred to
below. The undersigned further agrees to pay interest in like money at the
Administrative Agent’s Office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement (as defined below).

This Term Note is one of the Term Notes referred to in the Credit Agreement,
dated as of December 3, 2012 (as amended, restated, amended and restated,
modified, supplemented, increased or extended from time to time, the “Credit
Agreement”), by and among the Borrower, the Guarantors identified therein, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, and the holder is
entitled to the benefits thereof and is secured by the Collateral. This Term
Note may be prepaid in whole or in part subject to the terms and conditions
provided in the Credit Agreement. Terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Term Note may be
declared to be immediately due and payable, as provided in the Credit Agreement,
without diligence, presentment, demand, protest, or any notice of any kind. If
any amount is not paid in full when due hereunder (whether due at any stated or
accelerated maturity or otherwise) such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(before as well as after judgment) computed at the applicable per annum rate set
forth in the Credit Agreement.

All parties now and hereafter liable with respect to this Term Note, whether
maker, principal, surety, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

This Term Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be duly executed
by its duly authorized officer as of the day and year first above written.

 

DYCOM INDUSTRIES, INC., a Florida corporation

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.16

[FORM OF]

AUCTION PROCEDURES

This Outline is intended to summarize certain basic terms of the reverse Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 2.16 of the Credit Agreement, of which this Exhibit 2.16 is a part.
It is not intended to be a definitive list of all of the terms and conditions of
a reverse Dutch auction and all such terms and conditions shall be set forth in
the applicable Auction Procedures set for each Auction (the “Offer Documents”).
The Administrative Agent, the Auction Managers, or any of their respective
Affiliates may tender Return Bids (as defined below) and be a participating
Lender on the same terms and conditions set forth in this Outline and the
applicable Offer Document, and such participation may not be deemed a
recommendation to any Lender to submit a Return Bid or to take part in this or
any other offer. Capitalized terms not otherwise defined in this Outline have
the meanings assigned to them in the Credit Agreement.

Summary. Any Credit Party may conduct one or more Auctions in order to purchase
Term Loans of all tranches or any individual tranche of Term Loans at its sole
discretion. No Auction may be commenced for a tranche of Term Loans if any other
Auction has been previously commenced for the same tranche of Term Loans and not
yet completed, terminated or expired. Two separate Auctions for the same tranche
of Term Loans may not be commenced on the same day.

Notice Procedures. In connection with each Auction, the applicable Credit Party
will notify the applicable Auction Manager (for distribution to all Lenders)
prior to 1:00 p.m. New York time on the date on which such Credit Party proposes
to commence such Auction of the Term Loans that will be the subject of the
Auction (an “Auction Notice”). Each Auction Notice shall contain (i) the maximum
principal face amount of Term Loans such Credit Party is willing to purchase in
the Auction (the “Auction Amount”), which shall be no less than $5,000,000 or an
integral multiple of $500,000 in excess of thereof; (ii) the range of discounts
to par (the “Discount Range”), expressed as a range of prices per $1,000 (in
increments of $5), at which such Credit Party would be willing to purchase Term
Loans in the Auction; (iii) the applicable tranche or tranches of Term Loans
such Credit Party is willing to purchase in the Auction; and (iv) the date on
which the Auction will conclude, on which date Return Bids (defined below) will
be due by 1:00 p.m. New York time, as such date and time may be extended (such
time, the “Expiration Time”) for a period not exceeding ten (10) Business Days
upon notice by such Credit Party to the applicable Auction Manager not less than
twenty-four (24) hours before the original Expiration Time; provided, however,
that only one extension per Auction shall be permitted. An Auction shall be
regarded as a “Failed Auction” in the event that either (x) such Credit Party
withdraws such Auction in accordance with the terms hereof or (y) the Expiration
Time occurs with no Return Bids having been received. In the event of a Failed
Auction, such Credit Party shall not be permitted to deliver a new Auction
Notice prior to the date occurring three (3) Business Days after such withdrawal
or Expiration Time, as the case may be.

Reply Procedures. In connection with any Auction, each Lender holding Term Loans
of the applicable tranche or tranches wishing to participate in such Auction
shall, prior to the Expiration Time, provide the applicable Auction Manager with
a notice of participation (the “Return Bid”) which shall specify (i) a discount
to par that must be expressed as a price per $1,000 (in increments of $5) of
Term Loans (the “Reply Price”) within the Discount Range and (ii) the principal
amount of Term Loans of the applicable tranche or tranches, in an amount not
less than $1,000,000 (or such lesser amount as shall constitute the aggregate
amount of the Term Loans of such tranche of the assigning Lender), that such
Lender is willing to offer for sale at its Reply Price (the “Reply Amount”);
provided, that Lender may submit a Reply Amount that is less than the minimum
amount and incremental amount requirements described above only if the Reply
Amount comprises the entire amount of the relevant tranche of Term Loans held by
such Lender. Lenders may only submit one Return Bid per Auction but each Return
Bid may contain up to three component bids, each of which may result in a
separate Qualifying Bid (as



--------------------------------------------------------------------------------

defined below) and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held by the
applicable Auction Manager, the Assumption Agreement in the form included in the
Offer Document. The applicable Credit Party will not have any obligation to
purchase any Term Loans at a price that is outside of the applicable Discount
Range, nor will any Return Bids (including any component bids specified therein)
submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price (as defined
below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the applicable Auction Manager, such Auction Manager, in consultation with the
applicable Credit Party, will calculate the lowest purchase price (the
“Applicable Threshold Price”) for the Auction within the Discount Range for the
Auction that will allow such Credit Party to complete the Auction by purchasing
the full Auction Amount (or such lesser amount of Term Loans for which such
Credit Party has received Return Bids within the Discount Range). The applicable
Credit Party shall purchase Term Loans from each Lender whose Return Bid
contains a Reply Price that is equal to or less than the Applicable Threshold
Price (each, a “Qualifying Bid”). All principal amounts of Term Loans included
in Return Bids received at a Reply Price that is equal to or lower than the
Applicable Threshold Price will be purchased at the applicable Reply Price up to
the Applicable Threshold Price, subject to proration as described below.

Proration Procedures. All Term Loans of the relevant tranche offered in Return
Bids (or, if applicable, any component bid thereof) constituting Qualified Bids
at or lower than the Applicable Threshold Price will be purchased at the
applicable Reply Price up to the Auction Amount; provided that if the aggregate
principal amount of all Term Loans for which Qualifying Bids have been submitted
in any given Auction at or lower than the Applicable Threshold Price would
exceed the Auction Amount, then the applicable Credit Party shall purchase the
Term Loans tendered by the Lenders below the Applicable Threshold Price first,
and then to the extent of the remaining amounts under the Auction Amount, such
Credit Party will purchase the Term Loans tendered by the Lenders at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount up to the Auction Amount. No Return Bids (or
any component thereof) will be accepted above the Applicable Threshold Price.

Notification Procedures. The applicable Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet site (including an IntraLinks or such other electronic
workspace reasonably acceptable to the Borrower) in accordance with such Auction
Manager’s standard dissemination practices by 4:00 p.m. New York time on the
same Business Day as the date the Return Bids were due. The applicable Auction
Manager will insert the amount of Term Loans to be assigned and the applicable
settlement date onto each applicable Assumption Agreement received in connection
with a Qualifying Bid. Upon request of the submitting Lender, the applicable
Auction Manager will promptly return any Assumption Agreement received in
connection with a Return Bid that is not a Qualifying Bid.

Additional Procedures. Once initiated by an Auction Notice, the applicable
Credit Party may withdraw an Auction only in the event that, as of such time, no
Return Bid has been received by the applicable Auction Manager, provided that
such Credit Party’s obligation to purchase Term Loans from any Lender shall be
conditioned on (i) such Lender making the representations and warranties set
forth in the Assumption Agreement and (ii) there being no pending actions, suits
or proceedings pending or threatened in writing that seek to enjoin such
Auction. Furthermore, in connection with any Auction, upon submission by a
Lender of a Return Bid, such Lender will not have any withdrawal rights. Any
Return Bid (including any component bid thereof) delivered to the applicable
Auction Manager may not be modified, revoked, terminated or cancelled by a
Lender. However, an Auction may become void if the conditions to the purchase of
Term Loans by the applicable Credit Party required by the terms and conditions
of Section 2.16 of the Credit Agreement are not met. The purchase price for each
purchase of Term Loans in accordance with Section 2.16 of the Credit Agreement
shall be paid directly by the



--------------------------------------------------------------------------------

applicable Credit Party, in each case directly to the respective assigning
Lender on a settlement date as determined by the applicable Auction Agent in
consultation with the Borrower (which shall be no later than five (5) Business
Days after the date Return Bids are due).



--------------------------------------------------------------------------------

Annex A to Exhibit 2.16

AUCTION NOTICE

[Credit Party Letterhead]

[Auction Manager]

Attention: [                     ]

Fax No.: [                     ]

Email: [                     ]

 

Re: Loan Auction

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 3, 2012
(as amended, restated, amended and restated, modified, supplemented, increased
or extended from time to time, the “Credit Agreement”), by and among by and
among Dycom Industries, Inc. (the “Borrower”), the Guarantors identified
therein, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer. Capitalized terms used
but not defined herein have the meanings given to such terms in the Credit
Agreement.

[NAME OF ASSIGNEE] (the “Purchaser”) hereby gives notice to the Lenders that it
desires to conduct the following Auction:

 

  •  

Auction Amount: $[             ]

 

  •  

Discount Range: Not less than $[             ] nor greater than $[             ]
per $1,000 principal amount of Term Loans.

The Purchaser acknowledges that this Auction Notice may not be withdrawn other
than in accordance with the Auction Procedures. The Auction shall be consummated
in accordance with the Auction Procedures with each Return Bid due by 1:00 p.m.
(New York time) on [                     ].

 

Very truly yours,

[NAME OF ASSIGNEE] By:  

 

  Name:



--------------------------------------------------------------------------------

Annex B to Exhibit 2.16

RETURN BID

[Auction Manager]

Attention: [                     ]

Fax No.: [                     ]

Email: [                     ]

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 3, 2012
(as amended, restated, amended and restated, modified, supplemented, increased
or extended from time to time, the “Credit Agreement”), by and among by and
among Dycom Industries, Inc. (the “Borrower”), the Guarantors identified
therein, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer. Capitalized terms used
but not defined herein have the meanings given to such terms in the Credit
Agreement.

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid1:

The purchase price of any Term Loans that are assigned pursuant to an Assumption
Agreement is requested to be disbursed to the undersigned Lender’s account with
(Account No. ).

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Assumption Agreement, to be held in escrow by the Auction
Manager, obligates the Lender to sell the entirety or its pro rata portion of
the Reply Amount in accordance with the Auction Procedures, as applicable.

 

Reply Price

  

Reply

    

Amount

(price per $1,000)

     

$

   $        

$

   $        

$

   $        

 

Very truly yours, [NAME OF LENDER]

By:

 

 

  Name:   Title:

 

1 

Lender may submit up to [three] component bids but need not submit more than
one. The sum of Lender’s bid(s) may not exceed the aggregate principal face
amount of Term Loans held by it.



--------------------------------------------------------------------------------

Annex C to Exhibit 2.16 to

Credit Agreement

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Auction Manager as contemplated in the Auction Procedures, all of the Assignor’s
rights and obligations as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:

  

 

      Assignor [is][is not] a Defaulting Lender

2.      Assignee:

  

 

  

3.      Borrower:

   Dycom Industries, Inc., a Florida corporation

4.      Administrative Agent:

   Bank of America, N.A., as the administrative agent under the Credit Agreement

5.      Credit Agreement:

   Credit Agreement, dated as of December 3, 2012 (as amended, restated, amended
and restated, modified, supplemented, increased or extended from time to time,
by and among the Borrower, the Guarantors identified therein, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer.

6.      Assignor’s Interest under the Credit Agreement:

  

 

     Aggregate Principal Face Amount of
Term Loans of Assignor      Percentage of  Term
Loans of Assignor  

Tranche [    ] Term Loans

   $           %   

Tranche [    ] Term Loans

   $           %   

Tranche [    ] Term Loans

   $           %   



--------------------------------------------------------------------------------

7.

Assigned Interest2:

List below the Term Loans to be assigned by Assignor to Assignee subject to the
terms and conditions of the Auction, including, without limitation, the pro rata
reduction procedures set forth in the Auction Procedures.

 

Tranche

   Reply Price with
respect to Term
Loans being
tendered to
Assignee (price
per $1,000
principal
amount)3      Reply Amount
(principal face
amount of Term
Loans to be
Assigned to
Assignee at
relevant Reply
Price) (subject to
pro rata
reduction)4      Pro Rata
Principal Face
Amount of Term
Loans Assigned5      Percentage
Assigned of
Term
Loans6      $                    $                                     $
                                                               %     $
                   $                                     $
                                                               %     $
                                    $                                     $
                                                               % 

 

8. Effective Date:                  , 20      [TO BE INSERTED BY AUCTION MANAGER
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

2 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder. To be completed by Assignor.

3 

To be completed by Assignor.

4 

To be completed by Assignor. The sum of Lender’s Reply Amount(s) may not exceed
the aggregate principal face amount of Term Loans held by it.

5 

To be completed by the Auction Manager, if necessary, based on the proration
procedures set forth in the Auction Procedures.

6 

To be completed by the Auction Manager to at least 9 decimals as a percentage of
the Term Loans of all Lenders thereunder.



--------------------------------------------------------------------------------

9. Notice and Wire Instructions

 

  ASSIGNOR:  

ASSIGNEE

  [NAME OF ASSIGNOR]  

[NAME OF ASSIGNEE]

  Notices:  

Notices:

   

 

      

 

   

 

      

 

   

 

      

 

    Attention:        Attention:     Telecopier:        Telecopier:   with a
copy to:  

with a copy to:

   

 

      

 

   

 

      

 

   

 

      

 

    Attention:        Attention:     Telecopier:        Telecopier:   Wire
Instructions:    

 

10. The Assignor acknowledges and agrees that (i) tenders of the Term Loans will
constitute a binding agreement between the Assignor and the Assignee in
accordance with the terms and conditions of the Auction Procedures and the
Credit Agreement; (ii) validly tendered Term Loans will be deemed to have been
accepted by the Assignee to the extent such Term Loans are part of a Qualifying
Bid upon notification by the Auction Manager to the Assignor that such Term
Loans are part of a Qualifying Bid (subject to applicable proration in
accordance with the terms and conditions of the Auction); and (iii) it does not
have any withdrawal rights with respect to any tender of its Term Loans.

Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Term Loans to be assigned by the Assignor to the
Assignee, the Assignor hereby irrevocably constitutes and appoints the Auction
Manager as the true and lawful agent and attorney-in-fact of the Assignor with
respect to such Term Loans, with full powers of substitution and revocation
(such power of attorney being deemed to be an irrevocable power coupled with an
interest) to complete or fill-in the blanks in this Assignment and Assumption
and deliver the completed Assignment and Assumption to the Assignee and the
Assignor.



--------------------------------------------------------------------------------

The Assignor acknowledges and agrees that tenders of its Term Loans pursuant to
the Auction Procedures constitute the Assignor’s acceptance of the terms and
conditions (including the proration procedures) contained in the Auction
Procedures, the Credit Agreement and this Assignment and Assumption.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

Accepted:

[                                             ]

as Auction Manager

 

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby, and (iv) it [is][is not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

2. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) it does not possess material
non-public information with respect to Borrower and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who elect not to receive such information) and (c) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it.

3. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement bound by the provisions thereof until such time as the Term
Loans assigned hereunder are contributed to the Borrower for cancellation, which
shall be deemed to occur automatically without further action by any Person on
the Effective Date, and (b) the Assignor shall, to the extent provided in this
Assumption Agreement, relinquish its rights (including the right to receive
interest on the Term Loans assigned hereunder) and be released from its
obligations under the Credit Agreement.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of December 3, 2012
(as amended, restated, amended and restated, modified, supplemented, increased
or extended from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors identified therein, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of December 3, 2012
(as amended, restated, amended and restated, modified, supplemented, increased
or extended from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors identified therein, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of December 3, 2012
(as amended, restated, amended and restated, modified, supplemented, increased
or extended from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors identified therein, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of December 3, 2012
(as amended, restated, amended and restated, modified, supplemented, increased
or extended from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors identified therein, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[     ]



--------------------------------------------------------------------------------

Exhibit 5.01(d)

[FORM OF]

SECRETARY’S CERTIFICATE

Pursuant to Section 5.01(d) of the Credit Agreement, dated as of December 3,
2012 (as amended, restated, amended and restated, modified, supplemented,
increased or extended from time to time, the “Credit Agreement”), by and among
Dycom Industries, Inc., a Florida corporation, as the Borrower, the Guarantors
identified therein, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, the
undersigned             of [CREDIT PARTY] (the “Company”) hereby certifies as
follows:

1. Attached hereto as Annex I is a true and complete copy of resolutions duly
adopted by the board of directors of the Company which (a) approve and adopt the
Credit Documents to which the Company is a party and the transactions
contemplated therein and (b) authorize the execution, delivery and performance
of such Credit Documents. Such resolutions have not in any way been rescinded or
modified and have been in full force and effect since their adoption to and
including the date hereof; and such resolutions are the only proceedings now in
force relating to or affecting the matters referred to therein.

2. Attached hereto as Annex II is a true and complete copy of the [articles of
incorporation][certificate of formation][certificate of limited partnership] of
the Company as certified by the appropriate governmental authority of the state
of incorporation or formation, and such [articles of incorporation][certificate
of formation][certificate of limited partnership] [have][has] not been amended,
repealed, modified or restated since the date of certification by such
governmental authority and [are][is] in full force and effect on the date
hereof, and no action for any amendment thereto, or the dissolution of the
Company, has been taken since such date.

3. Attached hereto as Annex III is a true and complete copy of the
[bylaws][operating agreement][partnership agreement] of the Company and all
amendments thereto as in effect on the date hereof.

4. The following persons are now the duly elected and qualified officers of the
Company, holding the offices indicated next to the names below, and the
signatures appearing opposite the names below are their true and genuine
signatures, and each of such officers is duly authorized to execute and deliver
on behalf of the Company the Credit Documents to which the Company is a party
and to act as a Responsible Officer on behalf of the Company under the Credit
Agreement:

 

   

Name

  

Office

  

Signature

     

 

  

 

  

 

   

 

  

 

  

 

   

 

  

 

  

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.

 

By:  

 

Name:   Title:  

I,                     ,                      of the Company, hereby certify, as
of the date first above written, that                      was validly appointed
to the office of and is the                      of the Company and that the
signature set forth above is his/her authentic signature.

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 5.01(n)

[FORM OF] SOLVENCY CERTIFICATE

[Date]

This SOLVENCY CERTIFICATE (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 5.01(n) of the Credit
Agreement, dated as of December 3, 2012 (as amended, restated, amended and
restated, modified, supplemented, increased or extended from time to time, the
“Credit Agreement”), by and among Dycom Industries, Inc. a Florida corporation
(the “Borrower”), the Guarantors identified therein, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer. Unless otherwise defined herein, capitalized terms used
in this Certificate shall have the meanings set forth in the Credit Agreement.

I,                     , the Senior Vice President and Chief Financial Officer
of the Borrower, in that capacity only and not in my individual capacity (and
without personal liability), DO HEREBY CERTIFY on behalf of the Borrower that,
as of the date hereof, after giving effect to the consummation of the
transactions contemplated by the Credit Agreement and the incurrence of
indebtedness and obligations being incurred in connection with the Credit
Agreement and the transactions contemplated therein, that:

1. The amount of “fair saleable value” of the assets of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, exceeds (i) the value of all
liabilities of the Borrower and its Restricted Subsidiaries, on a consolidated
basis, including contingent and other liabilities, and (ii) the amount that will
be required to pay the probable liabilities of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, on its existing debts (including
contingent liabilities) as such debts become absolute and matured.

2. The Borrower and its Restricted Subsidiaries, on a consolidated basis, do not
have an unreasonably small amount of capital for the operation of the businesses
in which they are engaged.

3. The Borrower and its Restricted Subsidiaries, on a consolidated basis, are
able to pay their liabilities, including contingent and other liabilities, as
they mature.

4. For purposes of this Certificate, (i) “not have an unreasonably small amount
of capital for the operation of the businesses in which it is engaged or
proposed to be engaged” and “able to pay its liabilities, including contingent
and other liabilities, as they mature” means that the Borrower and its
Restricted Subsidiaries, on a consolidated basis, will be able to generate
enough cash from operations, asset dispositions or refinancing, or a combination
thereof, to meet its obligations as they become due, and (ii) the amount of any
contingent liability has been computed as the amount that, in light of all of
the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability.

5. The undersigned is generally familiar with the business and assets of the
Borrower and its Restricted Subsidiaries and is duly authorized to execute this
Certificate on behalf of the Borrower pursuant to the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

DYCOM INDUSTRIES, INC.,

a Florida corporation

By:  

 

Name:   Title:   Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 7.02(b)

[FORM OF] COMPLIANCE CERTIFICATE

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Credit Agreement, dated as of December 3, 2012 (as amended, restated,
amended and restated, modified, supplemented, increased or extended from time to
time, the “Credit Agreement”), by and among Dycom Industries, Inc., a Florida
corporation (the “Borrower”), the Guarantors identified therein, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swingline Lender and L/C Issuer; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement

 

DATE: [Date]

Pursuant to Section 7.02(b) of the Credit Agreement, I,                     ,
hereby certify in my official capacity as                      of the Borrower,
that to the best of my knowledge and belief as of the fiscal year/quarter ending
            ,         , the statements below are accurate and complete in all
respects (all capitalized terms used herein shall have the meanings set forth in
the Credit Agreement):

(a) The financial statements for the fiscal period cited above, which accompany
this Compliance Certificate, fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries for such period in
conformity with GAAP applied on a consistent basis.

(b) During the fiscal period cited above each of the Credit Parties observed or
performed its covenants and other agreements under the Credit Agreement and
other Credit Documents, and satisfied the conditions contained in the Credit
Agreement to be observed, performed or satisfied by it (except to the extent
waived in accordance with the provisions of the Credit Agreement).

(c) I have obtained no knowledge of any Default or Event of Default under the
Credit Agreement.

(d) Attached hereto as Schedule 1 are calculations (calculated as of the date of
the financial statements/reports referred to in paragraph (a) above) which
demonstrate compliance by the Credit Parties with each of the financial
covenants contained in Section 7.07 of the Credit Agreement.



--------------------------------------------------------------------------------

DYCOM INDUSTRIES, INC., a Florida corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

[Borrower to provide]



--------------------------------------------------------------------------------

Exhibit 7.09

[FORM OF] GUARANTOR JOINDER AGREEMENT

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of             ,
        , is by and among                     , a                      (the
“Subsidiary Guarantor”), DYCOM INDUSTRIES, INC., a Florida corporation (the
“Borrower”), the Guarantors, and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent under that certain Credit Agreement, dated as of
December 3, 2012 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors identified therein, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer (the “Administrative Agent”). Capitalized terms
used herein but not otherwise defined shall have the meanings provided in the
Credit Agreement.

[The Subsidiary Guarantor is a Material Domestic Subsidiary that is a Restricted
Subsidiary or is required by Section 7.09 of the Credit Agreement to become a
“Guarantor” thereunder.][The Borrower desires that the Subsidiary Guarantor
become a “Guarantor” under the Credit Agreement].

Accordingly, the Subsidiary Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement and the other Credit Documents, and shall have all of the obligations
of a Guarantor thereunder as if it had executed the Credit Agreement and the
other Credit Documents. The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Documents, including without limitation (a) all of the
representations and warranties of the Credit Parties set forth in Article VI of
the Credit Agreement and (b) all of the affirmative and negative covenants set
forth in Articles VII and VIII of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the Subsidiary Guarantor
hereby jointly and severally together with the other Guarantors, guarantees to
each Lender and the Administrative Agent as provided in the Credit Agreement the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof
and agrees that if any of such Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise), the Subsidiary Guarantor will,
jointly and severally together with the other Guarantors, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal.

2. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Pledge Agreement, and shall have all the rights and obligations of
a “Pledgor” thereunder as if it had executed the Pledge Agreement. The
Subsidiary Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all the terms, provisions and conditions contained in the Pledge
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 2, the Subsidiary Guarantor hereby pledges and assigns to the
Administrative Agent, for the benefit of the Secured Parties, and grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in any and all right, title and interest of the Subsidiary
Guarantor in and to Pledged Collateral (as such term is defined in Section 2 of
the Pledge Agreement).



--------------------------------------------------------------------------------

3. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement are hereby amended to
include the information shown on the attached Schedule A (Schedules to the
Credit Agreement and Security Documents).

4. The information on Schedule B (Disclosure Information) to this Agreement is
true and correct as of the date hereof.

5. The Borrower and the Guarantors confirm that all of their obligations under
the Credit Agreement are, and upon the Subsidiary Guarantor becoming a
Guarantor, shall continue to be, in full force and effect. The parties hereto
confirm and agree that immediately upon the Subsidiary Guarantor becoming a
Guarantor, the term “Obligations,” as used in the Credit Agreement, shall
include all obligations of such Subsidiary Guarantor under the Credit Agreement
and under each other Credit Document.

6. The Subsidiary Guarantor hereby agrees that upon becoming a Guarantor it will
assume all Obligations of a Guarantor as set forth in the Credit Agreement.

7. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts and things
as the Administrative Agent may reasonably request in order to effect the
purposes of this Agreement.

8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

9. This Agreement (a) may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

BORROWER:     DYCOM INDUSTRIES, INC.,     a Florida corporation     By:  

 

    Name:       Title:   SUBSIDIARY GUARANTOR:     [SUBSIDIARY GUARANTOR]    
By:  

 

    Name:       Title:   GUARANTORS:     [LIST ALL GUARANTORS AS OF THE DATE OF
EXECUTION]     By:  

 

    Name:       Title:  

Acknowledged and accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A

Schedules to Credit Agreement and Security Documents



--------------------------------------------------------------------------------

Schedule B

Disclosure Information

Legal Name of Credit Party (and any previous legal

names within the last five years):

State of Organization:

Jurisdictions of Organization:

Type of Organization:

Address of Chief Executive Office:

Address of Principal Place of Business:

Business Phone Number:

Organizational Identification Number:7

Federal Tax Identification Number:

Ownership Information (e.g. publicly held, if

private or partnership—identity of

owners/partners):

List the issued and outstanding equity interests

owned by (a) the Subsidiary Guarantor and (b) the

owner of the Subsidiary Guarantor’s equity

interests:

[TO BE COMPLETED BY BORROWER/SUBSIDIARY GUARANTOR]

 

 

7 

This item does not apply to a Credit Party organized under the laws of Alabama,
Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York, Oklahoma,
South Carolina, Vermont or West Virginia.



--------------------------------------------------------------------------------

Exhibit 11.06(b)

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
[(including, without limitation, Letters of Credit and Swingline Loans included
in such facilities)] and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

  

 

  

         Assignor [is] [is not] a Defaulting Lender.

  

2.      Assignee:

  

 

      [and is an Affiliate/Approved Fund of [identify Lender]1]

3.      Borrower:

   Dycom Industries, Inc., a Florida corporation

4.      Administrative Agent:

   Bank of America, N.A., as the administrative agent under the Credit Agreement

5.      Credit Agreement:

   Credit Agreement, dated as of December 3, 2012 (as amended, restated, amended
and restated, modified, supplemented, increased or extended from time to time),
by and among the Borrower, the Guarantors identified therein, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2   

Aggregate Amount of

Commitment/Loans

for all Lenders*

  

Amount of

Commitment/Loans

Assigned*

     Percentage Assigned of
Commitment/Loans3      $                                              
$                                          %       $                           
                   $                                      %      
$                                               $                             
        %   

 

[7.

Trade Date:                             ]4

Effective Date:             , 20         [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

[Consented to and]5 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  

[Consented to:]6

[BANK OF AMERICA, N.A., as L/C Issuer][and Swingline Lender]

 

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loan Commitment,” etc.)

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6 

To be added only if the consent of the Borrower and/or other parties (L/C Issuer
or Swingline Lender) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

By:  

 

Name:   Title:   [DYCOM INDUSTRIES, INC., a Florida corporation By:  

 

Name:   Title:]  



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it [is] [is not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption



--------------------------------------------------------------------------------

by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.